Exhibit 10.2

 

 

 

INDENTURE

Dated as of April 18, 2011

Among

ARAMARK HOLDINGS CORPORATION,

and

THE BANK OF NEW YORK MELLON,

as Trustee

8.625%/9.375% SENIOR NOTES DUE 2016

 

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture Act Section

  

Indenture Section

310(a)(1)

   7.10

      (a)(2)

   7.10

      (a)(3)

   N.A.

      (a)(4)

   N.A.

      (a)(5)

   7.10

      (b)

   7.10

      (c)

   N.A.

311(a)

   7.11

      (b)

   7.11

      (c)

   N.A.

312(a)

   2.05

      (b)

   12.03

      (c)

   12.03

313(a)

   7.06

      (b)(1)

   N.A.

      (b)(2)

   7.06; 7.07

      (c)

   7.06; 12.02

      (d)

   7.06

314(a)

   4.03; 12.02; 12.05

      (b)

   N.A.

      (c)(1)

   12.04

      (c)(2)

   12.04

      (c)(3)

   N.A.

      (d)

   N.A.

      (e)

   12.05

      (f)

   N.A.

315(a)

   7.01

      (b)

   7.05; 12.02

      (c)

   7.01

      (d)

   7.01

      (e)

   6.14

316(a)(last sentence)

   2.09

      (a)(1)(A)

   6.05

      (a)(1)(B)

   6.04

      (a)(2)

   N.A.

      (b)

   6.07

      (c)

   2.12; 9.04

317(a)(1)

   6.08

      (a)(2)

   6.12

      (b)

   2.04

318(a)

   12.01

      (b)

   N.A.

      (c)

   12.01

N.A. means not applicable.

* This Cross-Reference Table is not part of the Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1    DEFINITIONS AND INCORPORATION BY REFERENCE   

Section 1.01

   Definitions      1   

Section 1.02

   Other Definitions      29   

Section 1.03

   Incorporation by Reference of Trust Indenture Act      30   

Section 1.04

   Rules of Construction      30   

Section 1.05

   Acts of Holders      31    ARTICLE 2    THE NOTES   

Section 2.01

   Form and Dating; Terms      32   

Section 2.02

   Execution and Authentication      34   

Section 2.03

   Registrar and Paying Agent      34   

Section 2.04

   Paying Agent to Hold Money in Trust      35   

Section 2.05

   Holder Lists      35   

Section 2.06

   Transfer and Exchange      35   

Section 2.07

   Replacement Notes      43   

Section 2.08

   Outstanding Notes      43   

Section 2.09

   Treasury Notes      44   

Section 2.10

   Temporary Notes      44   

Section 2.11

   Cancellation      44   

Section 2.12

   Defaulted Interest      44   

Section 2.13

   CUSIP Numbers      45    ARTICLE 3    REDEMPTION   

Section 3.01

   Notices to Trustee      45   

Section 3.02

   Selection of Notes to Be Redeemed or Purchased      45   

Section 3.03

   Notice of Redemption      46   

Section 3.04

   Effect of Notice of Redemption      47   

Section 3.05

   Deposit of Redemption or Purchase Price      47   

Section 3.06

   Notes Redeemed or Purchased in Part      47   

Section 3.07

   Optional Redemption      47   

Section 3.08

   Mandatory Redemption      48   

Section 3.09

   Offers to Repurchase by Application of Excess Proceeds      48   

 

-i-



--------------------------------------------------------------------------------

          Page   ARTICLE 4    COVENANTS   

Section 4.01

   Payment of Notes      50   

Section 4.02

   Maintenance of Office or Agency      51   

Section 4.03

   Reports and Other Information      51   

Section 4.04

   Compliance Certificate      52   

Section 4.05

   Taxes      53   

Section 4.06

   Stay, Extension and Usury Laws      53   

Section 4.07

   Limitation on Restricted Payments      53   

Section 4.08

   Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries   
  60   

Section 4.09

  

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

     62   

Section 4.10

   Asset Sales      68   

Section 4.11

   Transactions with Affiliates      70   

Section 4.12

   Liens      73   

Section 4.13

   Corporate Existence      73   

Section 4.14

   Offer to Repurchase Upon Change of Control      73   

Section 4.15

   Future Guarantees      75   

Section 4.16

   Limitation on Sale and Lease-Back Transactions      75   

Section 4.17

   Suspension of Covenants      76    ARTICLE 5    SUCCESSORS   

Section 5.01

   Merger, Consolidation or Sale of All or Substantially All Assets      77   

Section 5.02

   Successor Corporation Substituted      78    ARTICLE 6    DEFAULTS AND
REMEDIES   

Section 6.01

   Events of Default      79   

Section 6.02

   Acceleration      81   

Section 6.03

   Other Remedies      81   

Section 6.04

   Waiver of Past Defaults      81   

Section 6.05

   Control by Majority      82   

Section 6.06

   Limitation on Suits      82   

Section 6.07

   Rights of Holders of Notes to Receive Payment      82   

Section 6.08

   Collection Suit by Trustee      82   

Section 6.09

   Restoration of Rights and Remedies      83   

Section 6.10

   Rights and Remedies Cumulative      83   

Section 6.11

   Delay or Omission Not Waiver      83   

Section 6.12

   Trustee May File Proofs of Claim      83   

Section 6.13

   Priorities      84   

Section 6.14

   Undertaking for Costs      84   

 

-ii-



--------------------------------------------------------------------------------

          Page   ARTICLE 7    TRUSTEE   

Section 7.01

   Duties of Trustee      84   

Section 7.02

   Rights of Trustee      85   

Section 7.03

   Individual Rights of Trustee      86   

Section 7.04

   Trustee’s Disclaimer      87   

Section 7.05

   Notice of Defaults      87   

Section 7.06

   Reports by Trustee to Holders of the Notes      87   

Section 7.07

   Compensation and Indemnity      87   

Section 7.08

   Replacement of Trustee      88   

Section 7.09

   Successor Trustee by Merger, etc.      89   

Section 7.10

   Eligibility; Disqualification      89   

Section 7.11

   Preferential Collection of Claims Against Issuer      89    ARTICLE 8   
LEGAL DEFEASANCE AND COVENANT DEFEASANCE   

Section 8.01

   Option to Effect Legal Defeasance or Covenant Defeasance      89   

Section 8.02

   Legal Defeasance and Discharge      89   

Section 8.03

   Covenant Defeasance      90   

Section 8.04

   Conditions to Legal or Covenant Defeasance      91   

Section 8.05

   Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions      92   

Section 8.06

   Repayment to Issuer      92   

Section 8.07

   Reinstatement      93    ARTICLE 9    AMENDMENT, SUPPLEMENT AND WAIVER   

Section 9.01

   Without Consent of Holders of Notes      93   

Section 9.02

   With Consent of Holders of Notes      94   

Section 9.03

   Compliance with Trust Indenture Act      96   

Section 9.04

   Revocation and Effect of Consents      96   

Section 9.05

   Notation on or Exchange of Notes      96   

Section 9.06

   Trustee to Sign Amendments, etc.      96   

Section 9.07

   Payment for Consent      97    ARTICLE 10    GUARANTEES   

Section 10.01

   Guarantee      97   

Section 10.02

   Limitation on Guarantor Liability      98   

Section 10.03

   Execution and Delivery      99   

Section 10.04

   Subrogation      99   

Section 10.05

   Benefits Acknowledged      99   

Section 10.06

   Release of Guarantees      99   

 

-iii-



--------------------------------------------------------------------------------

          Page   ARTICLE 11    SATISFACTION AND DISCHARGE   

Section 11.01

   Satisfaction and Discharge      100   

Section 11.02

   Application of Trust Money      101    ARTICLE 12    MISCELLANEOUS   

Section 12.01

   Trust Indenture Act Controls      101   

Section 12.02

   Notices      102   

Section 12.03

   Communication by Holders of Notes with Other Holders of Notes      103   

Section 12.04

   Certificate and Opinion as to Conditions Precedent      103   

Section 12.05

   Statements Required in Certificate or Opinion      103   

Section 12.06

   Rules by Trustee and Agents      103   

Section 12.07

   No Personal Liability of Directors, Officers, Employees and Stockholders     
104   

Section 12.08

   Governing Law      104   

Section 12.09

   Waiver of Jury Trial      104   

Section 12.10

   Force Majeure      104   

Section 12.11

   No Adverse Interpretation of Other Agreements      104   

Section 12.12

   Successors      104   

Section 12.13

   Severability      104   

Section 12.14

   Counterpart Originals      105   

Section 12.15

   Table of Contents, Headings, etc.      105    EXHIBITS      

Exhibit A

   Form of Note   

Exhibit B

   Form of Certificate of Transfer   

Exhibit C

   Form of Certificate of Exchange   

Exhibit D

   Form of Supplemental Indenture to Be Delivered by Subsequent Guarantors   

 

-iv-



--------------------------------------------------------------------------------

INDENTURE, dated as of April 18, 2011, among ARAMARK Holdings Corporation, a
Delaware corporation (the “Issuer”) and The Bank of New York Mellon, a New York
banking corporation, as Trustee.

W I T N E S S E T H

The Issuer and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders of the Issuer’s (i) 8.625% /
9.375% Senior Notes due 2016 (the “Initial Notes”), (ii) PIK Notes (as defined
herein) and (iii) Additional Notes (as defined herein and, together with the PIK
Notes and the Initial Notes, the “Notes”):

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01 Definitions.

“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto, as the case may be, bearing the Global Note Legend and the Private
Placement Legend and deposited with or on behalf of, and registered in the name
of, the Depositary or its nominee that will be issued in a denomination equal to
the outstanding principal amount of the applicable series of Notes sold in
reliance on Rule 144A.

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into, or becoming a Restricted Subsidiary of such
specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Notes” means additional Notes (other than the Initial Notes and PIK
Notes) issued from time to time under this Indenture in accordance with Sections
2.01 and 4.09 hereof.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agent” means any Registrar or Paying Agent.

“Applicable Premium” means, with respect to any Note on any Redemption Date, the
greater of:

(1) 1.0% of the principal amount of such Note; and



--------------------------------------------------------------------------------

(2) the excess, if any, of:

(a) the present value at such Redemption Date of (i) the redemption price of
such Note at May 1, 2012 (each such redemption price being set forth in
Section 3.07 hereof), plus (ii) all required interest payments due on such Note
through May 1, 2012 (excluding accrued but unpaid interest to the Redemption
Date), computed using a discount rate equal to the Treasury Rate as of such
Redemption Date plus 50 basis points; over

(b) the principal amount of such Note.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary that apply to such transfer or exchange.

“ARAMARK Notes” means the 8.50% Senior Notes due 2015 and the Senior Floating
Rate Notes due 2015, in each case outstanding on the Issue Date.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Issuer or any
Restricted Subsidiary (each referred to in this definition as a “disposition”);
and

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions (other than
Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 4.09),

in each case, other than:

(a) a disposition of cash, Cash Equivalents or Investment Grade Securities or
obsolete or worn-out equipment, vehicles or other similar assets in the ordinary
course of business or any disposition of inventory or goods held for sale in the
ordinary course of business;

(b) the disposition of all or substantially all of the assets of the Issuer in a
manner permitted pursuant to Section 5.01 hereof or any disposition that
constitutes a Change of Control pursuant to this Indenture;

(c) the making of any Permitted Investment or the making of any Restricted
Payment that is not prohibited by Section 4.07 hereof;

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value of less than $50.0 million;

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Issuer or by the Issuer or a Restricted Subsidiary
to a Restricted Subsidiary (including through the dissolution of a Restricted
Subsidiary);

 

-2-



--------------------------------------------------------------------------------

(f) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon)
for use in a Similar Business;

(g) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(h) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(i) foreclosures on assets;

(j) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(k) the unwinding of any Hedging Obligations; and

(l) dispositions of assets in connection with Sale and Lease-Back Transactions
to the extent that the Attributable Debt associated therewith outstanding at any
one time does not exceed the greater of (x) $150.0 million and (y) 1.5% of Total
Assets.

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
borne by the Notes, compounded annually) of the total obligations of the lessee
for rental payments during the remaining term of the lease included in such Sale
and Lease-Back Transaction (including any period for which such lease has been
extended); provided, however, that if such Sale and Lease-Back Transaction
results in a Capitalized Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capitalized Lease Obligation.”

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation;

(2) with respect to a partnership, the board of directors of the general partner
of the partnership; and

(3) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Board Resolution” means, with respect to the Issuer, a duly adopted resolution
of the Board of Directors of the Issuer or any committee thereof.

“Business Day” means each day that is not a Legal Holiday.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

 

-3-



--------------------------------------------------------------------------------

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Equivalents” means:

(1) United States of America dollars;

(2) (a) Canadian dollars;

(b) euros;

(c) yen;

(d) sterling; or

(e) in the case of any Foreign Subsidiary that is a Restricted Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the government of the United States of America or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus in excess of
$250.0 million;

(5) repurchase obligations for underlying securities of the types described in
clauses (3) and (4) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 12 months after the date of issuance thereof;

(7) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (6) above;

(8) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition; and

 

-4-



--------------------------------------------------------------------------------

(9) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 12 months or
less from the date of acquisition.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into one or more of the
currencies set forth in clauses (1) and (2) above as promptly as practicable and
in any event within ten Business Days following the receipt of such amounts.

“Change of Control” means the occurrence of any of the following:

(1) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Issuer and its Subsidiaries, taken
as a whole, to any Person other than a Permitted Holder;

(2) the Issuer becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act, or
any successor provision), other than the Permitted Holders, in a single
transaction or in a series of related transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of the
Issuer or any of its direct or indirect parent companies; or

(3) the Issuer ceases to beneficially own (within the meaning of Rule 13d-3
under the Exchange Act, or any successor provision) directly or indirectly 100%
of the issued and outstanding Capital Stock of ARAMARK Corporation or ARAMARK
Intermediate Holdco Corporation (except to the extent ARAMARK Corporation or
ARAMARK Intermediate Holdco Corporation, as applicable, is merged with or into
the Issuer or each other in accordance with the terms of the Indenture).

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

“Co-Investors” means Joseph Neubauer and his Controlled Investment Affiliates.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance

 

-5-



--------------------------------------------------------------------------------

of Indebtedness at less than par, (b) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances,
(c) noncash interest payments (but excluding any noncash interest expense
attributable to the movement in the mark-to-market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations, (e) net payments, if any, pursuant
to interest rate Hedging Obligations with respect to Indebtedness and
(f) commissions, discounts, yield and other fees and charges in the nature of
interest expense related to any Receivables Facility and excluding
(i) Additional Interest, (ii) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses, (iii) any expensing of bridge,
commitment and other financing fees and (iv) any redemption premiums paid in
connection with the redemption of the Existing Other Notes), plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, less

(3) interest income for such period, plus

(4) to the extent that 50% of the EBITDA attributable to AIM Services Co., Ltd.
is included in “EBITDA” of the Issuer and its Restricted Subsidiaries pursuant
to clause (3)(c) of the definition thereof, the amount of consolidated interest
expense added back to calculate such 50% of EBITDA of AIM Services Co., Ltd.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,

(1) any net after-tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses (including relating to
severance, relocation, unusual contract terminations, one time compensation
charges, warrants or options to purchase Capital Stock of a direct or indirect
parent of the Issuer) shall be excluded,

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period, in accordance with GAAP,

(3) any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded,

(4) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Capital Stock of any Person other than in the ordinary course of business,
as determined in good faith by the Issuer, shall be excluded,

(5) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Issuer shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period (subject in the case of dividends, distributions or other payments made
to a Restricted Subsidiary to the limitations contained in clause (6) below),

 

-6-



--------------------------------------------------------------------------------

(6) solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(a) of Section 4.07(a) hereof, the Net Income for such
period of any Restricted Subsidiary (other than any Guarantor) shall be excluded
if the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
wholly permitted without any prior governmental approval (which has not been
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Issuer will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Issuer or a Restricted Subsidiary thereof in respect
of such period, to the extent not already included therein,

(7) any increase in amortization or depreciation or other noncash charges
resulting from the application of purchase accounting in relation to the
Company’s January 2007 merger and related transactions or any acquisition that
is consummated after the Issue Date, net of taxes, shall be excluded,

(8) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded,

(9) any impairment charge or asset write-off, in each case pursuant to GAAP, and
the amortization of intangibles arising pursuant to GAAP shall be excluded, and

(10) any noncash compensation expense resulting from the application of
Accounting Standards Codification 718 shall be excluded.

Notwithstanding the foregoing, for the purpose of Section 4.07 hereof only
(other than clause (3)(d) of Section 4.07(a) hereof), there shall be excluded
from Consolidated Net Income any income arising from any sale or other
disposition of Restricted Investments made by the Issuer and the Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Issuer and the Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by the Issuer or any Restricted
Subsidiary, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the amount of Restricted Payments permitted
under clause (3)(d) of Section 4.07(a) hereof.

“Consolidated Secured Debt Ratio” as of any date of determination means the
ratio of (1) Consolidated Total Indebtedness of the Issuer and the Restricted
Subsidiaries that is secured by Liens as of the end of the most recent fiscal
quarter for which internal financial statements are available immediately
preceding the date on which such event for which such calculation is being made
shall occur to (2) the consolidated amount of EBITDA of the Issuer and the
Restricted Subsidiaries for the period of the most recently ended consecutive
four full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such event for which such calculation is
being made shall occur, in each case with such pro forma adjustments to
Consolidated Total Indebtedness and EBITDA as are appropriate and consistent
with the pro forma adjustment provisions set forth in the definition of “Fixed
Charge Coverage Ratio”.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum (without duplication) of (1) the aggregate amount of all
outstanding Indebtedness of the Issuer and the Restricted Subsidiaries on a
consolidated basis consisting of Indebtedness for borrowed money, Obligations in
respect of Capitalized Lease Obligations, Attributable Debt in respect of Sale
and Lease-Back Transactions and debt obligations evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(excluding any undrawn letters of credit), in each case determined on a
consolidated basis in accordance with GAAP, (2) the aggregate amount of all
outstanding Disqualified Stock of the Issuer and all Disqualified Stock and
Preferred Stock of the Restricted Subsidiaries on a consolidated basis, with the
amount of such Disqualified Stock and Preferred Stock equal to the greater of
their respective voluntary or involuntary liquidation preferences and Maximum
Fixed Repurchase Prices, in each case determined on a consolidated basis in
accordance with GAAP and (3) the aggregate outstanding amount of advances
relating to any Receivables Facility.

For purposes hereof, the “Maximum Fixed Repurchase Price” of any Disqualified
Stock or Preferred Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock or Preferred
Stock as if such Disqualified Stock or Preferred Stock were purchased on any
date on which Consolidated Total Indebtedness shall be required to be determined
pursuant to this Indenture, and if such price is based upon, or measured by, the
fair market value of such Disqualified Stock or Preferred Stock, such fair
market value shall be determined reasonably and in good faith by the Issuer.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (the “primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent,

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation, or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in control of, is controlled by or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Issuer and/or other companies.

“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time its corporate trust business shall be administered,
which office at the date hereof is located at 101 Barclay Street, Floor 8 West,
New York, New York 10286, Attention: Corporate Trust Administration, or such
other address as the Trustee may designate from time to time by notice to the
Holders and the Company, or the principal corporate trust office of any
successor Trustee (or such other address as such successor Trustee may designate
from time to time by notice to the Holders and the Company).

 

-8-



--------------------------------------------------------------------------------

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06(c) hereof, substantially in
the form of Exhibit A hereto, except that such Note shall not bear the Global
Note Legend and shall not have the “Schedule of Exchanges of Interests in the
Global Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Issuer or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officers’ Certificate, setting forth the basis of such valuation,
executed by an executive vice president and the principal financial officer of
the Issuer, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of such Designated Noncash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Issuer or any parent
company thereof (in each case other than Disqualified Stock) that is issued for
cash (other than to a Restricted Subsidiary or an employee stock ownership plan
or trust established by the Issuer or any of its Subsidiaries) and is so
designated as Designated Preferred Stock pursuant to an Officers’ Certificate
executed by an executive vice president and the principal financial officer of
the Issuer or the applicable parent company thereof, as the case may be, on the
issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in clause (3) of Section 4.07(a) hereof.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is convertible or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock that is not Disqualified Stock), other than as a result of a
Change of Control or Asset Sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, other than as a
result of a Change of Control or Asset Sale, in whole or in part, in each case
prior to the date that is 91 days after the earlier of the maturity date of the
Notes and the date the Notes are no longer outstanding; provided that if such
Capital Stock is issued to any plan for the benefit of employees of the Issuer
or its Subsidiaries or by any such plan to such employees, such Capital Stock
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Issuer or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any Capital Stock
held by any future, current or former employee, director, manager or consultant
(or their respective trusts, estates, investment funds, investment vehicles or
Immediate Family Members), of the Issuer, any of its subsidiaries, any of its
direct or indirect parent companies or any other entity in which the Issuer or a
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Issuer (or the Compensation
Committee thereof), in each case pursuant to any stockholders’ agreement
management equity plan or stock option plan or any other management or employee
benefit plan or agreement shall not constitute Disqualified Stock solely because
it may be required to be repurchased by the Issuer or its subsidiaries.

 

-9-



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period,

(1) increased by (without duplication):

(a) provision for taxes based on income or profits, plus franchise or similar
taxes, of such Person for such period deducted (and not added back) in computing
Consolidated Net Income in such period; plus

(b) consolidated Fixed Charges of such Person for such period to the extent the
same was deducted (and not added back) in calculating Consolidated Net Income in
such period; plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent such depreciation and amortization were deducted (and not
added back) in computing Consolidated Net Income in such period; plus

(d) any expenses or charges related to any Equity Offering, Permitted
Investment, acquisition, disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred by this Indenture including a refinancing
thereof (whether or not successful) and any amendment or modification to the
terms of any such transactions, in each case, deducted (and not added back) in
computing Consolidated Net Income in such period; plus

(e) the amount of any restructuring charge or reserve deducted (and not added
back) in computing Consolidated Net Income in such period, including any
one-time costs incurred in connection with (x) acquisitions after the Issue Date
or (y) the closing or consolidation of facilities after the Issue Date; plus

(f) any write-offs, write-downs or other noncash charges reducing Consolidated
Net Income for such period, excluding any such charge that represents an accrual
or reserve for a cash expenditure for a future period; plus

(g) the amount of any minority interest expense deducted (and not added back) in
calculating Consolidated Net Income for such period; plus

(h) the amount of management, monitoring, consulting and advisory fees and
related expenses paid (or any accruals related to such fees or related expenses)
during such period to the Sponsors to the extent permitted under Section 4.11
hereof; plus

(i) the amount of net cost savings projected by the Issuer in good faith to be
realized during such period (calculated on a pro forma basis as though such cost
savings had been realized on the first day of such period) in connection with
any acquisition or disposition by the Issuer or a Restricted Subsidiary, net of
the amount of actual benefits realized during such period from such actions;
provided that (x) such cost savings are reasonably identifiable and factually
supportable, (y) such actions are taken within 18 months after the Closing Date
or the date of such acquisition or disposition and (z) the aggregate amount of
cost savings added pursuant to this clause (i) shall not exceed the

 

-10-



--------------------------------------------------------------------------------

greater of (A) an amount equal to 5% of EBITDA of the Issuer and its Restricted
Subsidiaries for the period of four consecutive fiscal quarters most recently
ended prior to the determination date (without giving effect to any adjustments
pursuant to this clause (i)) and (B) $50.0 million for any four consecutive
quarter period (which adjustments may be incremental to pro forma adjustments
made pursuant to the second paragraph of the definition of “Fixed Charge
Coverage Ratio”); plus

(j) any costs or expenses incurred by the Issuer or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Issuer or net cash proceeds
of issuance of Equity Interests of the Issuer (other than Disqualified Stock
that is Preferred Stock) in each case, solely to the extent that such cash
proceeds are excluded from the calculation set forth in clause (3) of
Section 4.07(a); plus

(k) to the extent covered by insurance and actually reimbursed, or, so long as
the Issuer has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption;

(2) decreased by (without duplication) noncash gains increasing Consolidated Net
Income of such Person for such period, excluding any noncash gains that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period (other than such cash charges that have been added
back to Consolidated Net Income in calculating EBITDA in accordance with this
definition); and

(3) increased (by losses) or decreased (by gains) by (without duplication):

(a) any net noncash gain or loss resulting in such period from Hedging
Obligations and the application of Accounting Standards Codification 718;

(b) any net noncash gain or loss resulting in such period from currency
translation gains or losses related to currency remeasurements of Indebtedness;
and

(c) 50% of the EBITDA of AIM Services Co., Ltd. (calculated without reference to
this clause (3)(c) and including a deduction for any unusual gain on any sales
of real estate by such entities consummated prior to the Issue Date).

“EMU” means the economic and monetary union contemplated by the Treaty of the
European Union.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Issuer or any of its direct or indirect parent companies to the
extent contributed to the Issuer (excluding Disqualified Stock), other than:

(1) public offerings with respect to the Issuer’s or any direct or indirect
parent company’s common stock registered on Form S-4 or Form S-8;

 

-11-



--------------------------------------------------------------------------------

(2) any such public or private sale that constitutes an Excluded Contribution;
and

(3) an issuance to any Subsidiary of the Issuer.

“euro” means the single currency of participating member states of the EMU.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Issuer after the Issue Date from:

(1) contributions to its common equity capital (other than from the proceeds of
Designated Preferred Stock); and

(2) the sale (other than to a Subsidiary of the Issuer or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Issuer) of Capital Stock (other than Disqualified Stock
and Designated Preferred Stock) of the Issuer,

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by an executive vice president and the principal financial
officer of the Issuer on the date such capital contributions are made or the
date such Equity Interests are sold, as the case may be, which are excluded from
the calculation set forth in clause (3) of Section 4.07(a) hereof.

“Existing Indebtedness” means Indebtedness of the Issuer and its Restricted
Subsidiaries (other than Indebtedness under the Credit Agreement) in existence
on the Issue Date.

“Existing 2012 Notes” means the $250,000,000 aggregate principal amount of 5.00%
Notes due 2012 issued by ARAMARK Services, Inc.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Issuer or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility that has been permanently repaid and has not been replaced) or issues
or redeems Disqualified Stock or Preferred Stock subsequent to the commencement
of the period for which the Fixed Charge Coverage Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishing of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred at the beginning of the applicable four-quarter period
(the “reference period”).

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Issuer or any
Restricted Subsidiary during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with the Calculation
Date shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers,

 

-12-



--------------------------------------------------------------------------------

consolidations and disposed operations (and the change in any associated fixed
charges and the change in EBITDA resulting therefrom) had occurred on the first
day of the reference period. If since the beginning of such period any Person
(that subsequently became a Restricted Subsidiary or was merged with or into the
Issuer or any Restricted Subsidiary since the beginning of such period) shall
have made any Investment, acquisition, disposition, merger, consolidation or
disposed operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, merger, consolidation or disposed operation had occurred at the
beginning of the reference period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the Calculation Date had been the applicable rate for the entire period (taking
into account any Hedging Obligations applicable to such Indebtedness). Interest
on a Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Issuer to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP. For purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period. Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Issuer may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1) Consolidated Interest Expense of such Person for such period;

(2) all cash dividend payments or other distributions (excluding items
eliminated in consolidation) on any series of Preferred Stock (including any
dividends paid to any direct or indirect parent company of the Issuer in order
to permit the payment of dividends by such parent company on its Designated
Preferred Stock) during such period; and

(3) all cash dividend payments or other distributions (excluding items
eliminated in consolidation) on any series of Disqualified Stock made during
such period.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States of America, any state thereof, the District of Columbia, or
any territory thereof.

“Foreign Subsidiary Total Assets” means the total amount of all assets of
Foreign Subsidiaries of the Issuer and the Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP as shown on the most recent
balance sheet of the Issuer.

“GAAP” means generally accepted accounting principles in the United States of
America that are in effect on the Issue Date.

“Global Note Legend” means the legend set forth in Section 2.06(g)(ii) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

 

-13-



--------------------------------------------------------------------------------

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes substantially in the form of Exhibit A hereto, issued in accordance
with Section 2.01, 2.06(b), 2.06(d) or 2.06(f) hereof.

“Government Securities” means securities that are:

(1) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,

which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations, and, when used as a verb, shall have a corresponding meaning.

“Guarantee” means the guarantee by any Guarantor of the Issuer’s Obligations
under this Indenture and the Notes.

“Guarantor” means each Restricted Subsidiary of the Issuer that subsequent to
the Issue Date guarantees the Notes pursuant to the terms of this Indenture.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and other agreements or
arrangements, in each case designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

 

-14-



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person,

(1) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without double counting, reimbursement
agreements in respect thereof);

(c) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except any such balance that
constitutes a trade payable or similar obligation to a trade creditor, in each
case accrued in the ordinary course of business; or

(d) representing any Hedging Obligations,

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business;

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such obligations are assumed by such first Person
and whether or not such obligations would appear upon the balance sheet of such
Person; provided that the amount of such Indebtedness will be the lesser of the
fair market value of such asset at the date of determination and the amount of
Indebtedness so secured; and

(4) Attributable Debt in respect of Sale and Lease-Back Transactions;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business and (b) Obligations under, or in respect of, Receivables Facility.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Issuer, qualified to perform the task for which it has been engaged and that is
independent from the Issuer and its Affiliates.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

-15-



--------------------------------------------------------------------------------

“Initial Notes” as defined in the recitals hereto.

“Initial Purchasers” means J.P. Morgan Securities LLC, Goldman, Sachs & Co.,
Barclays Capital Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Securities, LLC, PNC Capital Markets, LLC and Santander Investment
Securities Inc.

“Interest Payment Date” means May 1 and November 1 of each year to stated
maturity.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the
government of the United States of America or any agency or instrumentality
thereof (other than Cash Equivalents);

(2) debt securities or debt instruments with a rating of BBB- or higher by S&P
or Baa3 or higher by Moody’s or the equivalent of such rating by such rating
organization, or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any other nationally recognized securities rating agency, but
excluding any debt securities or instruments constituting loans or advances
among the Issuer and its Subsidiaries;

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2), which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(4) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (including by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others, but excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property.

For purposes of the definition of “Unrestricted Subsidiary” and Section 4.07
hereof:

(1) “Investments” shall include the portion (proportionate to the Issuer’s
equity interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the Issuer at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, the Issuer shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to:

(a) the Issuer’s “Investment” in such Subsidiary at the time of such
redesignation, less

 

-16-



--------------------------------------------------------------------------------

(b) the portion (proportionate to the Issuer’s equity interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Issuer.

For the avoidance of doubt, a guarantee by a specified Person of the obligations
of another Person (the “primary obligor”) shall be deemed to be an Investment by
such specified Person in the primary obligor to the extent of such guarantee
except that any guarantee by the Issuer or any Guarantor of the obligations of a
primary obligor in favor of the Issuer or any Guarantor shall be deemed to be an
Investment by the Issuer or any Guarantor in the Issuer or any Guarantor.

“Issue Date” means April 18, 2011.

“Issuer Order” means a written request or order signed on behalf of the Issuer
by an Officer of the Issuer, who must be the principal executive officer, the
principal financial officer, the treasurer or the principal accounting officer
of the Issuer, and delivered to the Trustee.

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Management Stockholders” means the members of management (and their Controlled
Investment Affiliates and Immediate Family Members) of the Issuer (or its direct
parent) who are holders of Equity Interests of any direct or indirect parent
companies of the Issuer on the Issue Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

“Net Proceeds” means the aggregate cash proceeds received by the Issuer or any
Restricted Subsidiary in respect of any Asset Sale, including any cash received
upon the sale or other disposition of any Designated Noncash Consideration
received in any Asset Sale, net of the direct costs relating to such Asset Sale
and the sale or disposition of such Designated Noncash Consideration, including
legal, accounting and investment banking fees, and brokerage and sales
commissions, any relocation expenses incurred as a result thereof, taxes paid or
payable as a result thereof (after taking into account any available

 

-17-



--------------------------------------------------------------------------------

tax credits or deductions and any tax sharing arrangements), amounts required to
be applied to the repayment of principal, premium, if any, and interest on
Indebtedness required (other than by clause (1) of Section 4.10(b) hereof) to be
paid as a result of such transaction and any deduction of appropriate amounts to
be provided by the Issuer as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Issuer after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Notes” has the meaning set forth in the preamble hereto. The Initial Notes, PIK
Notes and Additional Notes, if any, shall be treated as a single class for all
purposes under this Indenture.

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any insolvency or liquidation proceeding at the rate, including any applicable
post-default rate, specified in the applicable agreement), premium (if any),
guarantees of payment, penalties, fees, indemnifications, reimbursements,
expenses, damages and other liabilities payable under the documentation
governing any Indebtedness; provided that Obligations with respect to the Notes
shall not include fees or indemnification in favor of the Trustee and any other
third parties other than the Holders.

“Offering Memorandum” means the offering memorandum, dated April 4, 2011,
relating to the sale of the Initial Notes.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the Issuer.

“Officers’ Certificate” means a certificate signed on behalf of the Issuer by
two Officers of the Issuer, one of whom must be the principal executive officer,
the principal financial officer, the treasurer or the principal accounting
officer of the Issuer, that meets the requirements set forth in this Indenture.

“Opco Note Parties” means, collectively, ARAMARK Corporation and any of its
Subsidiaries that guarantees the ARAMARK Notes.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Issuer.

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Issuer or any of its Restricted Subsidiaries and
another Person that is not the Issuer or any of its Restricted Subsidiaries;
provided that any cash or Cash Equivalents received must be applied in
accordance with Section 4.10 hereof.

“Permitted Holders” means each of the Sponsors, the Co-Investors and Management
Stockholders and any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange

 

-18-



--------------------------------------------------------------------------------

Act, or any successor provision) of which any of the foregoing are members;
provided that, in the case of such group and without giving effect to the
existence of such group or any other group, the Sponsors, the Co-Investors and
Management Stockholders, collectively, have beneficial ownership of more than
50% of the total voting power of the Voting Stock of the Issuer or any of its
direct or indirect parent companies. Any Person or group whose acquisition of
beneficial ownership constitutes a Change of Control in respect of which a
Change of Control Offer is made in accordance with the requirements of this
Indenture will thereafter, together with its Affiliates, constitute an
additional Permitted Holder.

“Permitted Investments” means:

(1) any Investment in the Issuer or any Restricted Subsidiary;

(2) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(3) (i) any Investment by the Issuer or any Restricted Subsidiary of the Issuer
in a Person that is engaged in a Similar Business if as a result of such
Investment:

(a) such Person becomes a Restricted Subsidiary of the Issuer, or

(b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Issuer or a
Restricted Subsidiary of the Issuer, and

(ii) any Investment held by such Person; provided that such Investment was not
acquired by such Person in contemplation of such acquisition, merger,
consolidation or transfer;

(4) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to the provisions of Section 4.10 hereof or any other
disposition of assets not constituting an Asset Sale;

(5) any Investment existing on the Issue Date or made pursuant to legally
binding written commitments in existence on the Issue Date;

(6) loans and advances to, and guarantees of Indebtedness of, employees not in
excess of $15.0 million outstanding at any one time, in the aggregate;

(7) any Investment acquired by the Issuer or any Restricted Subsidiary:

(a) in exchange for any other Investment or accounts receivable held by the
Issuer or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the Person in which
such other Investment is made or which is the obligor with respect to such
accounts receivable,

(b) in satisfaction of judgments against other Persons, or

(c) as a result of a foreclosure by the Issuer or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

 

-19-



--------------------------------------------------------------------------------

(8) Hedging Obligations permitted under clause (12) of Section 4.09(b) hereof;

(9) loans and advances to officers, directors and employees for business-related
travel expenses, moving expenses and other similar expenses, in each case
incurred in the ordinary course of business or consistent with past practice or
to fund such Person’s purchase of Equity Interests of the Issuer or any direct
or indirect parent company thereof under compensation plans approved by the
Board of Directors of the Issuer (or the Compensation Committee thereof) in good
faith; provided that to the extent that the net proceeds of any such purchase
are made to any direct or indirect parent of the Issuer, such net proceeds are
contributed to the Issuer;

(10) Investments the payment for which consists of Equity Interests of the
Issuer, or any of its direct or indirect parent companies (exclusive of
Disqualified Stock); provided that such Equity Interests will not increase the
amount available for Restricted Payments under clause (3) of Section 4.07(a)
hereof;

(11) guarantees of Indebtedness permitted under Section 4.09, performance
guarantees in the ordinary course of business and guarantees of the Issuer or
any Restricted Subsidiary to any employee benefit plan of the Issuer and its
Restricted Subsidiaries and any Person acting in its capacity as trustee, agent
or other fiduciary of any such plan;

(12) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 4.11(b) hereof
(except transactions described in clauses (2), (6) and (11) of Section 4.11(b)
hereof);

(13) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment or the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(14) Investments having an aggregate fair market value, taken together with all
other Investments made pursuant to this clause (14) that are at that time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed the greater of (x) $500.0 million and (y) 5.0% of
Total Assets at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided that the aggregate fair market value of
Investments (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value) in
Unrestricted Subsidiaries under this clause (14) shall not exceed the greater of
(x) $250.0 million and (y) 2.5% of Total Assets;

(15) Investments relating to a Receivables Facility;

(16) Investments in, and solely to the extent contemplated by the organizational
documents (as in existence on the Issue Date) of, joint ventures to which the
Issuer or its Restricted Subsidiaries is a party on the Issue Date;

(17) Investments consisting of purchases and acquisition of assets or services
in the ordinary course of business; and

(18) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts.

 

-20-



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any Person:

(1) Liens to secure Indebtedness incurred under clause (1) of Section 4.09(b)
hereof (and any related Obligations);

(2) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits to
secure bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business;

(3) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens, in each case, for sums not yet overdue for a period of
more than 30 days or being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(4) Liens for taxes, assessments or other governmental charges or claims not yet
overdue for a period of more than 30 days or payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(5) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(6) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties, in each
case, which were not incurred in connection with Indebtedness and which do not
in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

(7) Liens existing on the Issue Date;

(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided that such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Issuer or any Restricted Subsidiary;

(9) Liens on property at the time the Issuer or a Restricted Subsidiary acquired
the property, including any acquisition by means of a merger or consolidation
with or into the Issuer or any Restricted Subsidiary; provided that such Liens
are not created or incurred in connection with, or in contemplation of, such
acquisition; provided, further, that the Liens may not extend to any other
property owned by the Issuer or any Restricted Subsidiary;

 

-21-



--------------------------------------------------------------------------------

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Issuer or another Restricted Subsidiary permitted to be incurred in
accordance with Section 4.09 hereof;

(11) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(12) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Issuer or any of the Restricted Subsidiaries and
do not secure any Indebtedness;

(13) Liens arising from financing statement filings under the Uniform Commercial
Code or similar state laws regarding operating leases entered into by the Issuer
and its Restricted Subsidiaries in the ordinary course of business;

(14) Liens in favor of the Issuer or any Guarantor;

(15) Liens on inventory or equipment of the Issuer or any Restricted Subsidiary
granted in the ordinary course of business to the Issuer’s clients at which such
inventory or equipment is located;

(16) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(17) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (7), (8) and (9) and the following clause
(18); provided that (x) such new Lien shall be limited to all or part of the
same property that secured the original Lien (plus improvements on such
property), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (7), (8), (9) and the following clause (18) at the time the original
Lien became a Permitted Lien under this Indenture, and (B) an amount necessary
to pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement;

(18) Liens securing Indebtedness permitted to be incurred pursuant to clauses
(6), (19), (20) and (22)(A) of Section 4.09(b) hereof; provided that (A) Liens
securing Indebtedness permitted to be incurred pursuant to clause (19) are
solely on acquired property or the assets of the acquired entity, as the case
may be, and (B) Liens securing Indebtedness permitted to be incurred pursuant to
clause (20) extend only to the assets of Foreign Subsidiaries;

(19) deposits in the ordinary course of business to secure liability to
insurance carriers;

(20) Liens securing judgments for the payment of money not constituting an Event
of Default under clause (5) under Section 6.01 hereof, so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

 

-22-



--------------------------------------------------------------------------------

(21) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(22) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision, on items in the course
of collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(23) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Issuer or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Issuer and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Issuer or any of its
Restricted Subsidiaries in the ordinary course of business;

(24) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(25) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 4.09 hereof; provided that such Liens do not
extend to any assets other than those assets that are the subject of such
repurchase agreements;

(26) other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed the greater of (x) $100.0 million and
(y) 1.0% of Total Assets at any one time outstanding;

(27) Liens securing Hedging Obligations; provided that to the extent any such
Hedging Obligation is related to any Indebtedness, such related Indebtedness is,
and is permitted to be under this Indenture, secured by a Lien on the same
property securing such Hedging Obligation;

(28) Liens incurred to secure Obligations in respect of any Indebtedness
permitted to be incurred pursuant to Section 4.09; provided that, at the time of
incurrence and after giving pro forma effect thereto, the Consolidated Secured
Debt Ratio would be no greater than 4.50:1.0; and

(29) Liens securing the Notes and the Guarantees.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

 

-23-



--------------------------------------------------------------------------------

“Private Placement Legend” means the legend set forth in Section 2.06(g)(i)
hereof to be placed on all Notes issued under this Indenture, except where
otherwise permitted by the provisions of this Indenture.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Issuer in
good faith.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Issuer which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Receivables Facility” means the receivables facility established for ARAMARK
Receivables, LLC pursuant to the amended and restated Receivables Purchase
Agreement dated as of the Issue Date among ARAMARK Receivables, LLC and the
other parties thereto, as amended, supplemented, modified, extended, renewed,
restated, refunded, replaced or refinanced from time to time, the Indebtedness
of which is non-recourse (except for standard representations, warranties,
covenants and indemnities made in connection with such facilities) to the Issuer
and its Restricted Subsidiaries pursuant to which the Issuer or any of its
Restricted Subsidiaries (other than Receivables Subsidiaries) sells its accounts
receivable to either (a) a Person that is not a Restricted Subsidiary or (b) a
Receivables Subsidiary that in turn sells its accounts receivable to a Person
that is not a Restricted Subsidiary.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.

“Record Date” for the interest payable on any applicable Interest Payment Date
means April 15 or October 15 (whether or not a Business Day) next preceding such
Interest Payment Date.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as applicable.

“Regulation S Permanent Global Note” means a permanent Global Note in the form
of Exhibit A hereto, bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of and registered in the name of the
Depositary or its nominee, issued in a denomination equal to the outstanding
principal amount of the Regulation S Temporary Global Note of the applicable
series upon expiration of the Restricted Period.

“Regulation S Temporary Global Note” means a temporary Global Note in the form
of Exhibit A, bearing the Global Note Legend, the Private Placement Legend and
the Regulation S Temporary Global Note Legend and deposited with or on behalf of
and registered in the name of the Depositary or its nominee, issued in a
denomination equal to the outstanding principal amount of the Notes of the
applicable series initially sold in reliance on Rule 903.

 

-24-



--------------------------------------------------------------------------------

“Regulation S Temporary Global Note Legend” means the legend set forth in
Section 2.06(g)(iii) hereof.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Issuer or a Restricted Subsidiary in exchange for assets transferred by the
Issuer or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Issuer (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided that upon the occurrence of an Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be included in
the definition of “Restricted Subsidiary.”

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Issuer or any Restricted Subsidiary of any real
or tangible personal property, which property has been or is to be sold or
transferred by the Issuer or such Restricted Subsidiary to such Person in
contemplation of such leasing.

“SEC” means the Securities and Exchange Commission.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

 

-25-



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Senior Credit Facilities” means the credit facilities provided under the senior
secured credit agreement, dated as of January 26, 2007, as amended and restated
as of March 26, 2010, among ARAMARK Corporation, the guarantors party thereto,
the lenders party thereto in their capacity as lenders and JPMorgan Chase Bank,
N.A., as Administrative Agent, including any guarantees, collateral documents,
instruments and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, replacements, renewals, restatements,
refundings or refinancings thereof and any indentures or credit facilities or
commercial paper facilities with banks or other institutional lenders or
investors that extend, replace, refund, refinance, renew or defease any part of
the loans, notes, other credit facilities or commitments thereunder, including
any such replacement, refunding or refinancing facility or indenture that
increases the amount borrowable thereunder or alters the maturity thereof
(provided that such increase in borrowings is permitted under Section 4.09
hereof).

“Senior Indebtedness” means with respect to any Person:

(1) all Indebtedness of such Person, whether outstanding on the Issue Date or
thereafter incurred; and

(2) all other Obligations of such Person (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
such Person whether or not post-filing interest is allowed in such proceeding)
in respect of Indebtedness described in clause (1) above

unless, in the case of clauses (1) and (2), the instrument creating or
evidencing the same or pursuant to which the same is outstanding expressly
provides that such Indebtedness or other Obligations are subordinate in right of
payment to the Notes or the Guarantee of such Person, as the case may be;
provided that Senior Indebtedness shall not include:

(a) any obligation of such Person to the Issuer or any Subsidiary or to any
joint venture in which the Issuer or any Restricted Subsidiary has an interest;

(b) any liability for Federal, state, local or other taxes owed or owing by such
Person;

(c) any accounts payable or other liability to trade creditors in the ordinary
course of business (including guarantees thereof as instruments evidencing such
liabilities);

(d) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person;

(e) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of this Indenture; or

(f) solely for the purpose of Section 4.10 hereof, the Existing 2012 Notes.

“Significant Subsidiary” means any Restricted Subsidiary of the Issuer that
would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act, as such regulation
is in effect on the date hereof.

 

-26-



--------------------------------------------------------------------------------

“Similar Business” means any business conducted by the Issuer and its Restricted
Subsidiaries on the Issue Date or any business that is similar, reasonably
related, incidental or ancillary thereto.

“Sponsors” means GS Capital Partners V Fund, L.P., CCMP Capital Advisors, LLC,
J.P. Morgan Partners, LLC, Thomas H. Lee Partners, L.P. and Warburg Pincus LLC
and their respective Affiliates.

“Subordinated Indebtedness” means,

(1) with respect to the Issuer, any Indebtedness of the Issuer which is by its
terms subordinated in right of payment to the Notes, and

(2) with respect to any Guarantor, any Indebtedness of such Guarantor which is
by its terms subordinated in right of payment to the Guarantee of such
Guarantor, and

(3) solely with respect to Section 4.07, the Existing 2012 Notes.

“Subsidiary” means, with respect to any Person,

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof, and

(2) any partnership, joint venture, limited liability company or similar entity
of which

(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(y) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Total Assets” means the total amount of all assets of the Issuer and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP as shown on the most recent balance sheet of the Issuer.

“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to May 1, 2012; provided,
however, that if the period from the Redemption Date to May 1, 2012 is less than
one year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used.

 

-27-



--------------------------------------------------------------------------------

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C §§ 77aaa-77bbbb).

“Trustee” means The Bank of New York Mellon, as trustee, until a successor
replaces it in accordance with the applicable provisions of this Indenture and,
thereafter, means the successor serving hereunder.

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

“Unrestricted Subsidiary” means

(1) any Subsidiary of the Issuer that at the time of determination is an
Unrestricted Subsidiary (as designated by the Issuer, as provided below), and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Issuer may designate any Subsidiary of the Issuer (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Issuer or any Subsidiary of the Issuer (other than any
Subsidiary of the Subsidiary to be so designated); provided that

(1) any Unrestricted Subsidiary must be an entity of which shares of the Capital
Stock or other Equity Interests (including partnership interests) entitled to
cast at least a majority of the votes that may be cast by all shares or Equity
Interests having ordinary voting power for the election of directors or other
governing body are owned, directly or indirectly, by the Issuer,

(2) such designation complies with Section 4.07 hereof, and

(3) each of:

(a) the Subsidiary to be so designated, and

(b) its Subsidiaries

has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Issuer or any Restricted Subsidiary.

The Issuer may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation
no Default shall have occurred and be continuing and either:

(1) the Issuer could incur at least $1.00 of additional Indebtedness pursuant to
the Fixed Charge Coverage Ratio test described in Section 4.09(a) hereof, or

(2) the Fixed Charge Coverage Ratio for the Issuer and its Restricted
Subsidiaries would be greater than such ratio for the Issuer and its Restricted
Subsidiaries immediately prior to such designation, in each case on a pro forma
basis taking into account such designation.

 

-28-



--------------------------------------------------------------------------------

Any such designation by the Issuer shall be notified by the Issuer to the
Trustee by promptly filing with the Trustee a copy of any applicable Board
Resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.

“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment, by

(2) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly-Owned Subsidiaries of such Person.

 

Section 1.02 Other Definitions.

 

Term

   Defined in
Section

“Affiliate Transaction”

   4.11

“Asset Sale Offer”

   4.10

“Authentication Order”

   2.02

“Cash Interest”

   Exhibit A

“Change of Control Offer”

   4.14

“Change of Control Payment”

   4.14

“Change of Control Payment Date”

   4.14

“Covenant Defeasance”

   8.03

“Covenant Suspension Event”

   4.17

“DTC”

   2.03

“Event of Default”

   6.01

“Excess Proceeds”

   4.10

“incur”

   4.09

“Legal Defeasance”

   8.02

“Note Register”

   2.03

“Offer Amount”

   3.09

“Offer Period”

   3.09

“Partial PIK Interest”

   Exhibit A

“Paying Agent”

   2.03

“Permitted Debt”

   4.09

“PIK Interest”

   Exhibit A

“PIK Notes”

   2.01(f)

“PIK Payment”

   2.01(f)

 

-29-



--------------------------------------------------------------------------------

Term

   Defined in
Section

“Purchase Date”

   3.09

“Redemption Date”

   3.07

“Refinancing Indebtedness”

   4.09

“Refunding Capital Stock”

   4.07

“Registrar”

   2.03

“Restricted Payments”

   4.07

“Retired Capital Stock”

   4.07

“Reversion Date”

   4.17

“Successor Company”

   5.01

“Successor Person”

   5.01

“Suspended Covenants”

   4.17

“Suspension Period”

   4.17

 

Section 1.03 Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the Trust Indenture Act, the
provision is incorporated by reference in and made a part of this Indenture.

The following Trust Indenture Act terms used in this Indenture have the
following meanings:

“indenture securities” means the Notes;

“indenture security holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes and the Guarantees means the Issuer and the Guarantors,
respectively, and any successor obligor upon the Notes and the Guarantees,
respectively.

All other terms used in this Indenture that are defined by the Trust Indenture
Act, defined by Trust Indenture Act reference to another statute or defined by
SEC rule under the Trust Indenture Act have the meanings so assigned to them.

 

Section 1.04 Rules of Construction.

Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) words in the singular include the plural, and in the plural include the
singular;

 

-30-



--------------------------------------------------------------------------------

(e) “will” shall be interpreted to express a command;

(f) provisions apply to successive events and transactions;

(g) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time;

(h) unless the context otherwise requires, any reference to an “Article,”
“Section” or “clause” refers to an Article, Section or clause, as the case may
be, of this Indenture; and

(i) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not any particular Article,
Section, clause or other subdivision.

 

Section 1.05 Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing.
Except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments or record or both are delivered to
the Trustee and, where it is hereby expressly required, to the Issuer. Proof of
execution of any such instrument or of a writing appointing any such agent, or
the holding by any Person of a Note, shall be sufficient for any purpose of this
Indenture and (subject to Section 7.01) conclusive in favor of the Trustee and
the Issuer, if made in the manner provided in this Section 1.05.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
or on behalf of any legal entity other than an individual, such certificate or
affidavit shall also constitute proof of the authority of the Person executing
the same. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that the Trustee deems sufficient.

(c) The ownership of Notes shall be proved by the Note Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Note shall bind every future Holder of the
same Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, in respect of any action
taken, suffered or omitted by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

(e) The Issuer may, in the circumstances permitted by the Trust Indenture Act,
set a record date for purposes of determining the identity of Holders entitled
to give any request, demand, authorization, direction, notice, consent, waiver
or take any other act, or to vote or consent to any action by vote or consent
authorized or permitted to be given or taken by Holders. Unless otherwise
specified, if not set by the Issuer prior to the first solicitation of a Holder
made by any Person in respect of any such action, or in the case of any such
vote, prior to such vote, any such record date shall be the later of 30 days
prior to the first solicitation of such consent or the date of the most recent
list of Holders furnished to the Trustee prior to such solicitation.

 

-31-



--------------------------------------------------------------------------------

(f) Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Note may do so with regard to all or any
part of the principal amount of such Note or by one or more duly appointed
agents, each of which may do so pursuant to such appointment with regard to all
or any part of such principal amount. Any notice given or action taken by a
Holder or its agents with regard to different parts of such principal amount
pursuant to this paragraph shall have the same effect as if given or taken by
separate Holders of each such different part.

(g) Without limiting the generality of the foregoing, a Holder, including DTC
that is the Holder of a Global Note, may make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders, and DTC that is the Holder of a Global Note
may provide its proxy or proxies to the beneficial owners of interests in any
such Global Note through such depositary’s standing instructions and customary
practices.

(h) The Issuer may fix a record date for the purpose of determining the Persons
who are beneficial owners of interests in any Global Note held by DTC entitled
under the procedures of such depositary to make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders. If such a record date is fixed, the Holders
on such record date or their duly appointed proxy or proxies, and only such
Persons, shall be entitled to make, give or take such request, demand,
authorization, direction, notice, consent, waiver or other action, whether or
not such Holders remain Holders after such record date. No such request, demand,
authorization, direction, notice, consent, waiver or other action shall be valid
or effective if made, given or taken more than 90 days after such record date.

ARTICLE 2

THE NOTES

 

Section 2.01 Form and Dating; Terms.

(a) General. The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rules or usage. Each
Note shall be dated the date of its authentication. The Notes (other than PIK
Notes which may be issued in minimum denominations of $1.00 and any integral
multiple thereof, and any increase in the principal amount of the PIK Notes as a
result of PIK Interest may be made in integral multiples of $1.00) shall be in
denominations of $2,000 and integral multiples of $1,000 in excess thereof.

(b) Global Notes. Notes issued in global form shall be substantially in the form
of Exhibit A attached hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes
issued in definitive form shall be substantially in the form of Exhibit A
attached hereto (but without the Global Note Legend thereon and without the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Each
Global Note shall represent such of the outstanding Notes as shall be specified
in the “Schedule of Exchanges of Interests in the Global Note” attached thereto
and each shall provide that it shall represent up to the aggregate principal
amount of Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as applicable, to reflect

 

-32-



--------------------------------------------------------------------------------

exchanges and redemptions. Any endorsement of a Global Note to reflect the
amount of any increase or decrease in the aggregate principal amount of
outstanding Notes represented thereby shall be made by the Trustee or the
Custodian, at the direction of the Trustee, in accordance with instructions
given by the Holder thereof as required by Section 2.06 hereof.

(c) Temporary Global Notes. Notes offered and sold in reliance on Regulation S
shall be issued initially in the form of the Regulation S Temporary Global Note,
which shall be deposited on behalf of the purchasers of the Notes represented
thereby with the Trustee, as custodian for the Depositary, and registered in the
name of the Depositary or the nominee of the Depositary, duly executed by the
Issuer and authenticated by the Trustee as hereinafter provided. The Restricted
Period shall be terminated upon the receipt by the Trustee of:

(i) a written certificate from the Depositary certifying that it has received
certification of non-United States beneficial ownership of 100% of the aggregate
principal amount of each Regulation S Temporary Global Note (except to the
extent of any beneficial owners thereof who acquired an interest therein during
the Restricted Period pursuant to another exemption from registration under the
Securities Act and who shall take delivery of a beneficial ownership interest in
a 144A Global Note bearing a Private Placement Legend, all as contemplated by
Section 2.06(b) hereof); and

(ii) an Officers’ Certificate from the Issuer.

Following the termination of the Restricted Period, beneficial interests in each
Regulation S Temporary Global Note shall be exchanged for beneficial interests
in the Regulation S Permanent Global Note of the same series pursuant to the
Applicable Procedures. Simultaneously with the authentication of the
corresponding Regulation S Permanent Global Note, the Trustee shall cancel the
corresponding Regulation S Temporary Global Note. The aggregate principal amount
of a Regulation S Temporary Global Note and the Regulation S Permanent Global
Note may from time to time be increased or decreased by adjustments made on the
records of the Trustee and the Depositary or its nominee, as the case may be, in
connection with transfers of interest as hereinafter provided.

(d) Terms. The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is unlimited.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuer, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

The Notes shall be subject to repurchase by the Issuer pursuant to an Asset Sale
Offer as provided in Section 4.10 hereof or a Change of Control Offer as
provided in Section 4.14 hereof. The Notes shall not be redeemable, other than
as provided in Article 3.

Additional Notes ranking pari passu with the Initial Notes may be created and
issued from time to time by the Issuer without notice to or consent of the
Holders and shall be consolidated with and form a single class with the Initial
Notes and shall have the same terms as to status, redemption or otherwise as the
Initial Notes; provided that the Issuer’s ability to issue Additional Notes
shall be subject to the Issuer’s compliance with Section 4.09 hereof. Any
Additional Notes shall be issued with the benefit of an indenture supplemental
to this Indenture.

 

-33-



--------------------------------------------------------------------------------

(e) [RESERVED].

(f) In connection with the payment of PIK Interest or Partial PIK Interest in
respect of the Notes, the Issuer may, upon compliance with the conditions set
forth in the Notes, without the consent of the Holders and without regard to any
restrictions or limitations set forth in Section 4.09 hereof, elect to either
increase the outstanding principal amount of the Notes or issue additional Notes
(“PIK Notes”) under this Indenture on the same terms and conditions as the
Initial Notes (in each case, a “PIK Payment”). The Initial Notes, the PIK Notes
and any Additional Notes issued under this Indenture will be treated as a single
class for all purposes under this Indenture, including waivers, amendments,
redemptions and offers to purchase. Unless the context otherwise requires,
references to “Notes” for all purposes of this Indenture include any PIK Notes
and Additional Notes that are actually issued, and references to “principal
amount” of the Notes include any increase in the principal amount of the
outstanding Notes as a results of a PIK Payment.

 

Section 2.02 Execution and Authentication.

At least one Officer shall execute the Notes on behalf of the Issuer by manual
or facsimile signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

A Note shall not be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose until authenticated substantially in the form of
Exhibit A attached hereto, as the case may be, by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Note has been duly
authenticated and delivered under this Indenture.

On the Issue Date, the Trustee shall, upon receipt of an Issuer Order (an
“Authentication Order”), authenticate and deliver the Initial Notes. In
addition, at any time, from time to time, the Trustee shall upon an
Authentication Order authenticate and deliver any Additional Notes and PIK Notes
for an aggregate principal amount specified in such Authentication Order for
such Additional Notes or PIK Notes issued hereunder.

The Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuer.

 

Section 2.03 Registrar and Paying Agent.

The Issuer shall maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”). The Registrar shall
keep a register of the Notes (“Note Register”) and of their transfer and
exchange. The Issuer may appoint one or more co-registrars and one or more
additional paying agents. The term “Registrar” includes any co-registrar and the
term “Paying Agent” includes any additional paying agent. The Issuer may change
any Paying Agent or Registrar without prior notice to any Holder.

The Issuer shall notify the Trustee in writing of the name and address of any
Agent not a party to this Indenture. If the Issuer fails to appoint or maintain
another entity as Registrar or Paying Agent, the Trustee shall act as such
Paying Agent or Registrar. The Issuer or any of its Subsidiaries may act as
Paying Agent or Registrar.

 

-34-



--------------------------------------------------------------------------------

The Issuer initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes. The Issuer initially appoints the
Trustee to act as the Paying Agent and Registrar for the Notes and to act as
Custodian with respect to the Global Notes.

 

Section 2.04 Paying Agent to Hold Money in Trust.

The Issuer shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest on the Notes, and will notify the Trustee of any
default by the Issuer in making any such payment. While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee. The Issuer at any time may require a Paying Agent to pay all money
held by it to the Trustee. Upon payment over to the Trustee, the Paying Agent
(if other than the Issuer or a Subsidiary) shall have no further liability for
the money. If the Issuer or a Subsidiary acts as Paying Agent, it shall
segregate and hold in a separate trust fund for the benefit of the Holders all
money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Issuer, the Trustee shall serve as Paying Agent for
the Notes.

 

Section 2.05 Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with Trust Indenture Act Section 312(a). If the Trustee
is not the Registrar, the Issuer shall furnish to the Trustee at least two
Business Days before each Interest Payment Date and at such other times as the
Trustee may request in writing, a list in such form and as of such date as the
Trustee may reasonably require of the names and addresses of the Holders of
Notes and the Issuer shall otherwise comply with Trust Indenture Act
Section 312(a).

 

Section 2.06 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. Except as otherwise set forth in this
Section 2.06, a Global Note may be transferred, in whole and not in part, only
to another nominee of the Depositary or to a successor Depositary or a nominee
of such successor Depositary. A beneficial interest in a Global Note may not be
exchanged for a Definitive Note unless (i) the Depositary (x) notifies the
Issuer that it is unwilling or unable to continue as Depositary for such Global
Note or (y) has ceased to be a clearing agency registered under the Exchange Act
and, in either case, a successor Depositary is not appointed by the Issuer
within 120 days or (ii) there shall have occurred and be continuing a Default
with respect to the Notes. Upon the occurrence of any of the preceding events in
(i) or (ii) above, Definitive Notes delivered in exchange for any Global Note of
the same series or beneficial interests therein will be registered in the names,
and issued in any approved denominations, requested by or on behalf of the
Depositary (in accordance with its customary procedures). Global Notes also may
be exchanged or replaced, in whole or in part, as provided in Sections 2.07 and
2.10 hereof. Every Note authenticated and delivered in exchange for, or in lieu
of, a Global Note of the same series or any portion thereof, pursuant to this
Section 2.06 or Section 2.07 or 2.10 hereof, shall be authenticated and
delivered in the form of, and shall be, a Global Note, except for Definitive
Notes issued subsequent to any of the preceding events in (i) or (ii) above and
pursuant to Section 2.06(c) hereof. A Global Note may not be exchanged for
another Note other than as provided in this Section 2.06(a); provided, however,
beneficial interests in a Global Note may be transferred and exchanged as
provided in Section 2.06(b) or (c) hereof.

 

-35-



--------------------------------------------------------------------------------

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(i) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.06(b)(i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(i) hereof, the transferor of such beneficial
interest must deliver to the Registrar either (A) (1) a written order from a
Participant or an Indirect Participant given to the Depositary in accordance
with the Applicable Procedures directing the Depositary to credit or cause to be
credited a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase or (B) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to cause to
be issued a Definitive Note of the same series in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given by
the Depositary to the Registrar containing information regarding the Person in
whose name such Definitive Note shall be registered to effect the transfer or
exchange referred to in (1) above; provided that in no event shall Definitive
Notes be issued upon the transfer or exchange of beneficial interests in the
Regulation S Temporary Global Note prior to (A) the expiration of the Restricted
Period and (B) the receipt by the Registrar of any certificates required
pursuant to Rule 903. Upon satisfaction of all of the requirements for transfer
or exchange of beneficial interests in Global Notes contained in this Indenture
and the Notes or otherwise applicable under the Securities Act, the Trustee
shall adjust the principal amount of the relevant Global Note(s) pursuant to
Section 2.06(h) hereof.

(iii) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) hereof and the Registrar receives the following:

(A) if the transferee will take delivery in the form of a beneficial interest in
a 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof; or

(B) if the transferee will take delivery in the form of a beneficial interest in
a Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof.

 

-36-



--------------------------------------------------------------------------------

(iv) [RESERVED].

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(i) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon the occurrence of any of
the events in paragraph (i) or (ii) of Section 2.06(a) hereof and receipt by the
Registrar of the following documentation:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to the Issuer or any of its
Restricted Subsidiaries, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

(F) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate substantially in
the form of Exhibit B hereto, including the certifications in item
(3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuer shall execute and the Trustee shall authenticate and mail to the Person
designated in the instructions a Definitive Note in the applicable principal
amount. Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant.
The Trustee shall mail such Definitive Notes to the Persons in whose names such
Notes are so registered. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c)(i) shall
bear the Private Placement Legend and shall be subject to all restrictions on
transfer contained therein.

(ii) Beneficial Interests in Regulation S Temporary Global Note to Definitive
Notes. Notwithstanding Sections 2.06(c)(i)(A) and (C) hereof, a beneficial
interest in the Regulation S Temporary Global Note may not be exchanged for a
Definitive Note or transferred to a Person who takes delivery thereof in the
form of a Definitive Note prior to (A) the expiration of the Restricted Period
and (B) the receipt by the Registrar of any certificates required pursuant to
Rule 903(b)(3)(ii)(B) of the Securities Act, except in the case of a transfer
pursuant to an exemption from the registration requirements of the Securities
Act other than Rule 903 or Rule 904.

 

-37-



--------------------------------------------------------------------------------

(iii) [RESERVED]

(iv) [RESERVED].

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(i) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder substantially in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate substantially in the form of Exhibit B hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to the Issuer or any
of its Restricted Subsidiaries, a certificate substantially in the form of
Exhibit B hereto, including the certifications in item (3)(b) thereof; or

(F) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (3)(c) thereof,

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the applicable Restricted Global Note, in the case of clause (B) above, the
applicable 144A Global Note, and in the case of clause (C) above, the applicable
Regulation S Global Note.

(ii) [RESERVED]

(iii) [RESERVED]

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar shall register the transfer or exchange
of Definitive Notes. Prior to such registration of

 

-38-



--------------------------------------------------------------------------------

transfer or exchange, the requesting Holder shall present or surrender to the
Registrar the Definitive Notes duly endorsed or accompanied by a written
instruction of transfer in form satisfactory to the Registrar duly executed by
such Holder or by its attorney, duly authorized in writing. In addition, the
requesting Holder shall provide any additional certifications, documents and
information, as applicable, required pursuant to the following provisions of
this Section 2.06(e):

(i) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made pursuant to a QIB in accordance with Rule 144A,
then the transferor must deliver a certificate substantially in the form of
Exhibit B hereto, including the certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904 then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; or

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications required by item (3) thereof, if applicable.

(ii) [RESERVED]

(iii) [RESERVED]

(f) [RESERVED]

(g) Legends. The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture:

(i) Private Placement Legend.

(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
therefor) shall bear the legend in substantially the following form:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE

 

-39-



--------------------------------------------------------------------------------

“RESALE RESTRICTION TERMINATION DATE”) THAT IS [IN THE CASE OF RULE 144A NOTES:
SIX MONTHS] [IN THE CASE OF REGULATION S NOTES: 40 DAYS] AFTER THE LATER OF THE
ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER OR ANY
AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH SECURITY), ONLY (A) TO THE ISSUER, (B) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO OFFERS AND SALES THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OR (D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES
(C) OR (D) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, REPRESENTS AND WARRANTS
ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS
PURCHASED THIS SECURITY, THAT EITHER (I) NO PORTION OF THE ASSETS USED TO
ACQUIRE OR HOLD THIS SECURITY (OR ANY INTEREST HEREIN) CONSTITUTES THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF THE UNITED STATES EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), PLAN, INDIVIDUAL
RETIREMENT ACCOUNT OR OTHER ARRANGEMENT SUBJECT TO SECTION 4975 OF THE UNITED
STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR PROVISIONS
UNDER ANY OTHER FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR REGULATIONS
THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE CODE (COLLECTIVELY, “SIMILAR
LAWS”) OR ANY ENTITY WHOSE UNDERLYING ASSETS ARE CONSIDERED TO INCLUDE “PLAN
ASSETS” OF ANY SUCH PLAN, ACCOUNT OR ARRANGEMENT OR (II) THE PURCHASE AND
HOLDING OF THIS SECURITY (OR ANY INTEREST HEREIN) WILL NOT CONSTITUTE A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE OR A SIMILAR VIOLATION OF ANY APPLICABLE SIMILAR LAWS.”

(B) [RESERVED]

 

-40-



--------------------------------------------------------------------------------

(ii) Global Note Legend. Each Global Note shall bear a legend in substantially
the following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(h) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER. UNLESS AND
UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO THE ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.”

(iii) Regulation S Temporary Global Note Legend. The Regulation S Temporary
Global Note shall bear a legend in substantially the following form:

“THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).”

(h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

 

-41-



--------------------------------------------------------------------------------

(i) General Provisions Relating to Transfers and Exchanges.

(i) To permit registrations of transfers and exchanges, the Issuer shall execute
and the Trustee shall authenticate Global Notes and Definitive Notes upon
receipt of an Authentication Order in accordance with Section 2.02 hereof or at
the Registrar’s request.

(ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuer or the Trustee may require payment of a sum
sufficient to cover any transfer tax or similar governmental charge payable in
connection therewith (other than any such transfer taxes or similar governmental
charge payable upon exchange or transfer pursuant to Sections 2.07, 2.10, 3.06,
3.09, 4.10, 4.14 and 9.05 hereof).

(iii) Neither the Registrar nor the Issuer shall be required to register the
transfer of or exchange any Note selected for redemption in whole or in part,
except the unredeemed portion of any Note being redeemed in part.

(iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(v) The Issuer shall not be required (A) to issue, to register the transfer of
or to exchange any Notes during a period beginning at the opening of business 15
days before the day of any selection of Notes for redemption under Section 3.02
hereof and ending at the close of business on the day of selection, (B) to
register the transfer of or to exchange any Note so selected for redemption in
whole or in part, except the unredeemed portion of any Note being redeemed in
part or (C) to register the transfer of or to exchange a Note between a Record
Date and the next succeeding Interest Payment Date.

(vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuer may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of (and premium, if any) and interest on such
Notes and for all other purposes, and none of the Trustee, any Agent or the
Issuer shall be affected by notice to the contrary.

(vii) Upon surrender for registration of transfer of any Note at the office or
agency of the Issuer designated pursuant to Section 4.02 hereof, the Issuer
shall execute, and the Trustee shall authenticate and mail, in the name of the
designated transferee or transferees, one or more replacement Notes of any
authorized denomination or denominations of a like aggregate principal amount.

(viii) At the option of the Holder, Notes may be exchanged for other Notes of
any authorized denomination or denominations of a like aggregate principal
amount upon surrender of the Notes to be exchanged at such office or agency.
Whenever any Global Notes or Definitive Notes are so surrendered for exchange,
the Issuer shall execute, and the Trustee shall authenticate and mail, the
replacement Global Notes and Definitive Notes which the Holder making the
exchange is entitled to in accordance with the provisions of Section 2.02
hereof.

 

-42-



--------------------------------------------------------------------------------

(ix) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

(x) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Participants or beneficial
owners of interests in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by, the terms of this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

(xi) Neither the Trustee nor any Agent shall have any responsibility for any
actions taken or not taken by the Depositary. None of the Issuer, the Trustee,
any Paying Agent or any Registrar will have any responsibility or liability for
any aspect of the Depositary’s records relating to, or payments made on account
of, beneficial ownership interests in a Global Note or for maintaining,
supervising or reviewing any of the Depositary’s records relating to such
beneficial ownership interests, or for transfers of beneficial interests in the
Notes or any transactions between the Depositary and beneficial owners of the
Notes.

 

Section 2.07 Replacement Notes.

If any mutilated Note is surrendered to the Trustee, the Registrar or the Issuer
and the Trustee receives evidence to its satisfaction of the ownership and
destruction, loss or theft of any Note, the Issuer shall issue and the Trustee,
upon receipt of an Authentication Order, shall authenticate a replacement Note
if the Trustee’s requirements are met. If required by the Trustee or the Issuer,
an indemnity bond must be supplied by the Holder that is sufficient in the
judgment of the Trustee and the Issuer to protect the Issuer, the Trustee, any
Agent and any authenticating agent from any loss that any of them may suffer if
a Note is replaced. The Issuer may charge for its expenses in replacing a Note.

Every replacement Note is a contractual obligation of the Issuer and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

 

Section 2.08 Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Issuer or an Affiliate of the Issuer holds
the Note.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Issuer, a Subsidiary or an Affiliate of any
thereof) holds, on a Redemption Date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.

 

-43-



--------------------------------------------------------------------------------

Section 2.09 Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuer,
or by any Affiliate of the Issuer, shall be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes that a Responsible Officer of the Trustee actually knows are so owned
shall be so disregarded. Notes so owned which have been pledged in good faith
shall not be disregarded if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right to deliver any such direction, waiver or consent
with respect to the Notes and that the pledgee is not the Issuer or any obligor
upon the Notes or any Affiliate of the Issuer or of such other obligor.

 

Section 2.10 Temporary Notes.

Until certificates representing Notes are ready for delivery, the Issuer may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of certificated Notes but may have variations that the Issuer considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Issuer shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.

Holders and beneficial holders, as the case may be, of temporary Notes shall be
entitled to all of the benefits accorded to Holders, or beneficial holders,
respectively, of Notes under this Indenture.

 

Section 2.11 Cancellation.

The Issuer at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee or, at the
direction of the Trustee, the Registrar or the Paying Agent and no one else
shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall dispose of cancelled Notes in
accordance with its procedures for the disposition of cancelled securities
(subject to the record retention requirement of the Exchange Act). Certification
of the disposition of all cancelled Notes shall be delivered to the Issuer upon
the Issuer’s written request. The Issuer may not issue new Notes to replace
Notes that it has paid or that have been delivered to the Trustee for
cancellation.

 

Section 2.12 Defaulted Interest.

If the Issuer defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest to the Persons who are Holders on a subsequent
special record date, in each case at the rate provided in the Notes and in
Section 4.01 hereof. The Issuer shall notify the Trustee in writing of the
amount of defaulted interest proposed to be paid on each Note and the date of
the proposed payment, and at the same time the Issuer shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such defaulted interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such defaulted interest as provided in this Section 2.12. The Trustee

 

-44-



--------------------------------------------------------------------------------

shall fix or cause to be fixed each such special record date and payment date;
provided that no such special record date shall be less than 10 days prior to
the related payment date for such defaulted interest. The Trustee shall promptly
notify the Issuer of such special record date. At least 15 days before the
special record date, the Issuer (or, upon the written request of the Issuer, the
Trustee in the name and at the expense of the Issuer) shall mail or cause to be
mailed, first-class postage prepaid, to each Holder a notice at his or her
address as it appears in the Note Register that states the special record date,
the related payment date and the amount of such interest to be paid.

Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights to interest accrued and unpaid, and to accrue, which were carried by such
other Note.

 

Section 2.13 CUSIP Numbers

The Issuer in issuing the Notes may use CUSIP numbers (if then generally in use)
and, if so, the Trustee shall use CUSIP numbers in notices of redemption as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of redemption and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such redemption shall not be affected by any defect in or omission of such
numbers. The Issuer will as promptly as practicable notify the Trustee of any
change in the CUSIP numbers.

ARTICLE 3

REDEMPTION

 

Section 3.01 Notices to Trustee.

If the Issuer elects to redeem Notes pursuant to Section 3.07 hereof, it shall
furnish to the Trustee, at least 2 Business Days before notice of redemption is
required to be mailed or caused to be mailed to Holders pursuant to Section 3.03
hereof but not more than 60 days before a Redemption Date, an Officers’
Certificate setting forth (i) the paragraph or subparagraph of such Note and/or
Section of this Indenture pursuant to which the redemption shall occur, (ii) the
Redemption Date, (iii) the principal amount of the Notes, as the case may be, to
be redeemed and (iv) the redemption price.

 

Section 3.02 Selection of Notes to Be Redeemed or Purchased.

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee shall select the Notes to be redeemed or
purchased (a) if the Notes are listed on any national securities exchange, in
compliance with the requirements of the principal national securities exchange
on which the Notes are listed or (b) if the Notes are not so listed, on a pro
rata basis or by lot or by such other method as may be required by the
applicable Depositary. In the event of partial redemption or purchase by lot,
the particular Notes to be redeemed or purchased shall be selected, unless
otherwise provided herein, not less than 30 nor more than 60 days prior to the
Redemption Date by the Trustee from the outstanding Notes not previously called
for redemption or purchase.

The Trustee shall promptly notify the Issuer in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected shall be in amounts of $2,000 or
whole multiples of $1,000 in excess of $2,000; no Notes of $2,000 or less (or if
a PIK payment

 

-45-



--------------------------------------------------------------------------------

has been made, no PIK Notes of $1.00 or less) can be redeemed in part, except
that if all of the Notes of a Holder are to be redeemed or purchased, the entire
outstanding amount of Notes held by such Holder, even if not a multiple of
$2,000, shall be redeemed or purchased. Except as provided in the preceding
sentence, provisions of this Indenture that apply to Notes called for redemption
or purchase also apply to portions of Notes called for redemption or purchase.

 

Section 3.03 Notice of Redemption.

Subject to Section 3.09 hereof, notices of redemption shall be mailed by
first-class mail, postage prepaid, at least 30 days but not more than 60 days
before the redemption date to each Holder of Notes to be redeemed at such
Holder’s registered address, except that notices of redemption may be mailed
more than 60 days prior to a redemption date if the notice is issued in
connection with Article 8 or Article 11 hereof. Except as set forth in
Section 3.07(c) and Section 3.07(d) hereof, notices of redemption may not be
conditional.

The notice shall identify the Notes to be redeemed and shall state:

(a) the Redemption Date;

(b) the redemption price;

(c) if any Note is to be redeemed in part only, the portion of the principal
amount of that Note that is to be redeemed and that, after the Redemption Date
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion of the original Note representing the same indebtedness
to the extent not redeemed will be issued in the name of the Holder of the Notes
upon cancellation of the original Note;

(d) the name and address of the Paying Agent;

(e) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(f) that, unless the Issuer defaults in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the Redemption
Date;

(g) the paragraph or subparagraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed;

(h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes; and

(i) if in connection with a redemption pursuant to Section 3.07(c) or 3.07(d)
hereof, any condition to such redemption.

At the Issuer’s request, the Trustee shall give the notice of redemption in the
Issuer’s name and at its expense; provided that the Issuer shall have delivered
to the Trustee, at least 2 Business Days before notice of redemption is required
to be mailed or caused to be mailed to Holders pursuant to this Section 3.03
(unless a shorter notice shall be agreed to by the Trustee), an Officers’
Certificate requesting that the Trustee give such notice and setting forth the
information to be stated in such notice as provided in the preceding paragraph.

 

-46-



--------------------------------------------------------------------------------

Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the Redemption
Date at the redemption price (except (i) when given in connection with a
transaction (or series of related transactions) that constitutes a Change of
Control, in which case such notice of redemption may, at the Issuer’s
discretion, be subject to one or more conditions precedent, including, but not
limited to, completion of the Change of Control and (ii) as provided for in
Section 3.07(c) and 3.07(d) hereof). The notice, if mailed in a manner herein
provided, shall be conclusively presumed to have been given, whether or not the
Holder receives such notice. In any case, failure to give such notice by mail or
any defect in the notice to the Holder of any Note designated for redemption in
whole or in part shall not affect the validity of the proceedings for the
redemption of any other Note. Subject to Section 3.05 hereof, on and after the
Redemption Date, interest ceases to accrue on Notes or portions of Notes called
for redemption.

 

Section 3.05 Deposit of Redemption or Purchase Price.

Prior to 10:00 a.m. (New York City time) on the redemption or purchase date, the
Issuer shall deposit with the Trustee or with the Paying Agent money sufficient
to pay the redemption or purchase price of and accrued and unpaid interest on
all Notes to be redeemed or purchased on that date. The Trustee or the Paying
Agent shall promptly return to the Issuer any money deposited with the Trustee
or the Paying Agent by the Issuer in excess of the amounts necessary to pay the
redemption price of, and accrued and unpaid interest on, all Notes to be
redeemed or purchased.

If the Issuer complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest shall cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after a Record Date but on or prior to the related
Interest Payment Date, then any accrued and unpaid interest to the redemption or
purchase date shall be paid to the Person in whose name such Note was registered
at the close of business on such Record Date. If any Note called for redemption
or purchase shall not be so paid upon surrender for redemption or purchase
because of the failure of the Issuer to comply with the preceding paragraph,
interest shall be paid on the unpaid principal, from the redemption or purchase
date until such principal is paid, and to the extent lawful on any interest
accrued to the redemption or purchase date not paid on such unpaid principal, in
each case at the rate provided in the Notes and in Section 4.01 hereof.

 

Section 3.06 Notes Redeemed or Purchased in Part.

Upon surrender of a Note that is redeemed or purchased in part, the Issuer shall
issue and the Trustee shall authenticate for the Holder at the expense of the
Issuer a new Note equal in principal amount to the unredeemed or unpurchased
portion of the Note surrendered representing the same indebtedness to the extent
not redeemed or purchased; provided that each new Note will be in a principal
amount of $2,000 or an integral multiple of $1,000 in excess of $2,000 (or, if a
PIK Payment has been made, in minimum denominations of $1.00 and any integral
multiple of $1.00 in excess thereof in respect of PIK Notes). It is understood
that, notwithstanding anything in this Indenture to the contrary, only an
Authentication Order and not an Opinion of Counsel or Officers’ Certificate is
required for the Trustee to authenticate such new Note.

 

Section 3.07 Optional Redemption.

(a) At any time prior to May 1, 2012, the Issuer may redeem all or a part of the
Notes, upon not less than 30 nor more than 60 days’ prior notice, at a
redemption price equal to 100% of the principal amount of the Notes redeemed
plus the Applicable Premium as of, and accrued and unpaid interest to the date
of redemption (the “Redemption Date”), subject to the rights of Holders of Notes
on the relevant Record Date to receive interest due on the relevant Interest
Payment Date.

 

-47-



--------------------------------------------------------------------------------

(b) Prior to May 1, 2012, the Issuer may, at its option, redeem up to 35% of the
sum of the aggregate principal amount of all Notes issued under this Indenture
at a redemption price equal to 108.625% of the aggregate principal amount
thereof, plus accrued and unpaid interest thereon to the applicable Redemption
Date, subject to the right of Holders of Notes on the relevant Record Date to
receive interest due on the relevant Interest Payment Date, with the net cash
proceeds of one or more Equity Offerings of the Issuer or any direct or indirect
parent of the Issuer to the extent such net proceeds are contributed to the
Issuer; provided that at least 50% of the sum of the aggregate principal amount
of Notes originally issued under this Indenture and any Additional Notes issued
under this Indenture after the Issue Date remains outstanding immediately after
the occurrence of each such redemption and each such redemption occurs within 90
days of the date of closing of each such Equity Offering. Notice of any
redemption upon any Equity Offering may be given prior to the redemption
thereof, and any such redemption or notice may, at the Issuer’s discretion, be
subject to one or more conditions precedent, including, but not limited to,
completion of the related Equity Offering.

(c) Except pursuant to clause (a) or (b) of this Section 3.07, the Notes will
not be redeemable at the Issuer’s option prior to May 1, 2012.

(d) On or after May 1, 2012, the Issuer may redeem the Notes, in whole or in
part, upon not less than 30 nor more than 60 days’ prior notice by first-class
mail, postage prepaid, with a copy to the Trustee, to each Holder of Notes at
the address of such Holder appearing in the Note Register, at the redemption
prices (expressed as percentages of principal amount of the Notes to be
redeemed) set forth below, plus accrued and unpaid interest thereon to the
applicable Redemption Date, subject to the right of Holders of Notes of record
on the relevant Record Date to receive interest due on the relevant Interest
Payment Date, if redeemed during the twelve-month period beginning on May 1 of
each of the years indicated below:

 

Year

   Percentage  

2012

     102.000 % 

2013

     101.000 % 

2014 and thereafter

     100.000 % 

(e) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

 

Section 3.08 Mandatory Redemption.

The Issuer shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

 

Section 3.09 Offers to Repurchase by Application of Excess Proceeds.

(a) In the event that, pursuant to Section 4.10 hereof, the Issuer shall be
required to commence an Asset Sale Offer, it shall follow the procedures
specified below.

(b) The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Issuer shall apply all Excess Proceeds (the “Offer Amount”) to the purchase
of

 

-48-



--------------------------------------------------------------------------------

Notes and, if required, Senior Indebtedness (on a pro rata basis, if
applicable), or, if less than the Offer Amount has been tendered, all Notes and
Senior Indebtedness tendered in response to the Asset Sale Offer. Payment for
any Notes so purchased shall be made in the same manner as interest payments are
made.

(c) If the Purchase Date is on or after a Record Date and on or before the
related Interest Payment Date, any accrued and unpaid interest up to but
excluding the Purchase Date, shall be paid to the Person in whose name a Note is
registered at the close of business on such Record Date, and no additional
interest shall be payable to Holders who tender Notes pursuant to the Asset Sale
Offer.

(d) Upon the commencement of an Asset Sale Offer, the Issuer shall send, by
first-class mail, a notice to each of the Holders, with a copy to the Trustee.
The notice shall contain all instructions and materials necessary to enable such
Holders to tender Notes pursuant to the Asset Sale Offer. The Asset Sale Offer
shall be made to all Holders and, if required, holders of Senior Indebtedness.
The notice, which shall govern the terms of the Asset Sale Offer, shall state:

(i) that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.10 hereof and the length of time the Asset Sale Offer shall remain
open;

(ii) the Offer Amount, the purchase price and the Purchase Date;

(iii) that any Note not tendered or accepted for payment shall continue to
accrue interest;

(iv) that, unless the Issuer defaults in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer shall cease to accrue interest
after the Purchase Date;

(v) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in integral multiples of $2,000 or an
integral multiple of $1,000 in excess thereof (or, if a PIK Payment has been
made, in minimum denominations of $1.00 and any integral multiple of $1.00 in
excess thereof in respect of PIK Notes);

(vi) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Note completed, or transfer by
book-entry transfer, to the Issuer, the Depositary, if appointed by the Issuer,
or a Paying Agent at the address specified in the notice at least three days
before the Purchase Date;

(vii) that Holders shall be entitled to withdraw their election if the Issuer,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a telegram, facsimile transmission or letter
setting forth the name of the Holder, the principal amount of the Note the
Holder delivered for purchase and a statement that such Holder is withdrawing
his election to have such Note purchased;

(viii) that, if the aggregate principal amount of Notes and Senior Indebtedness
surrendered by the holders thereof exceeds the Offer Amount, the Trustee shall
select the Notes and such Senior Indebtedness to be purchased on a pro rata
basis based on the accreted value or principal amount of the Notes or such
Senior Indebtedness tendered (with such adjustments as may be deemed appropriate
by the Trustee so that only Notes in denominations of $2,000, or an integral
multiple of $1,000 in excess thereof (or, if a PIK Payment has been made, in
minimum denominations of $1.00 and any integral multiple of $1.00 in excess
thereof in respect of PIK Notes), shall be purchased); and

 

-49-



--------------------------------------------------------------------------------

(ix) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer) representing the same
indebtedness to the extent not repurchased.

(e) On or before the Purchase Date, the Issuer shall, to the extent lawful,
(1) accept for payment, on a pro rata basis to the extent necessary, the Offer
Amount of Notes or portions thereof validly tendered pursuant to the Asset Sale
Offer, or if less than the Offer Amount has been tendered, all Notes tendered
and (2) deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Notes or portions thereof so tendered.

(f) The Issuer, the Depositary or the Paying Agent, as the case may be, shall
promptly mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes properly tendered by such Holder and accepted by the
Issuer for purchase, and the Issuer shall promptly issue a new Note, and the
Trustee, upon receipt of an Authentication Order, shall authenticate and mail or
deliver (or cause to be transferred by book-entry) such new Note to such Holder
(it being understood that, notwithstanding anything in this Indenture to the
contrary, no Opinion of Counsel or Officers’ Certificate is required for the
Trustee to authenticate and mail or deliver such new Note) in a principal amount
equal to any unpurchased portion of the Note surrendered representing the same
indebtedness to the extent not repurchased; provided that each such new Note
shall be in a principal amount of $2,000 or an integral multiple of $1,000 in
excess thereof (or, if a PIK Payment has been made, in minimum denominations of
$1.00 and any integral multiple of $1.00 in excess thereof in respect of PIK
Notes). Any Note not so accepted shall be promptly mailed or delivered by the
Issuer to the Holder thereof. The Issuer shall publicly announce the results of
the Asset Sale Offer on or as soon as practicable after the Purchase Date.

Other than as specifically provided in this Section 3.09 or Section 4.10 hereof,
any purchase pursuant to this Section 3.09 shall be made pursuant to the
applicable provisions of Sections 3.01 through 3.06 hereof.

ARTICLE 4

COVENANTS

 

Section 4.01 Payment of Notes.

The Issuer shall pay or cause to be paid the principal of, premium, if any, and
interest on the Notes on the dates and in the manner provided in the Notes.
Principal, premium, if any, and interest shall be considered paid on the date
due if the Paying Agent, if other than the Issuer or a Subsidiary, holds as of
noon Eastern Time on the due date money deposited by the Issuer in immediately
available funds and designated for and sufficient to pay all principal, premium,
if any, and interest then due.

The Issuer shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.

 

-50-



--------------------------------------------------------------------------------

Section 4.02 Maintenance of Office or Agency.

The Issuer shall maintain in the Borough of Manhattan in the City of New York an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuer in respect of the Notes and this Indenture may be served. The
Issuer shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Issuer
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Issuer of its
obligation to maintain an office or agency in the Borough of Manhattan in the
City of New York for such purposes. The Issuer shall give prompt written notice
to the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.

The Issuer hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Issuer in accordance with Section 2.03 hereof.

 

Section 4.03 Reports and Other Information.

(a) Notwithstanding that the Issuer may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the Issuer
shall file with the SEC (and make available to the Trustee and Holders of the
Notes (without exhibits), without cost to any Holder, within 15 days after the
Issuer files (or is otherwise required to file) them with the SEC) from and
after the Issue Date,

(1) within 90 days (or any other time period then in effect under the rules and
regulations of the Exchange Act with respect to the filing of a Form 10-K by a
non-accelerated filer) after the end of each fiscal year, annual reports on
Form 10-K, or any successor or comparable form, containing the information
required to be contained therein, or required in such successor or comparable
form;

(2) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, reports on Form 10-Q containing all quarterly information that
would be required to be contained in Form 10-Q, or any successor or comparable
form;

(3) promptly from time to time after the occurrence of an event required to be
therein reported, such other reports on Form 8-K, or any successor or comparable
form; and

(4) any other information, documents and other reports that the Issuer would be
required to file with the SEC if it were subject to Section 13 or 15(d) of the
Exchange Act;

in each case, in a manner that complies in all material respects with the
requirements specified in such form; provided that the Issuer shall not be so
obligated to file such reports with the SEC if the SEC does not permit such
filing, in which event the Issuer shall make available such information to
prospective purchasers of Notes, in addition to providing such information to
the Trustee and the Holders of the Notes, in each case within 15 days after the
time the Issuer would be required to file such information with the

 

-51-



--------------------------------------------------------------------------------

SEC, if it were subject to Sections 13 or 15(d) of the Exchange Act. In
addition, to the extent not satisfied by the foregoing, for so long as the Notes
are outstanding, the Issuer shall furnish to Holders and to securities analysts
and prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(b) The Issuer may satisfy its obligations under this Section 4.03 through the
filing of the reports specified above by ARAMARK Corporation; provided that the
same is accompanied (either in such filing or separately to the Trustee and the
Holders of the Notes) by financial information that explains in reasonable
detail the differences between the information relating to the Issuer, on the
one hand, and the information relating to ARAMARK Corporation and its Restricted
Subsidiaries on a standalone basis, on the other hand. In addition, in the event
that any direct or indirect parent company of the Issuer becomes a Guarantor of
the Notes, the Indenture will permit the Issuer to satisfy its obligations in
this covenant through the filing of the reports specified above by such parent;
provided that the same is accompanied (either in such filing or separately to
the Trustee and the Holders of the Notes) by financial information that explains
in reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to the Issuer and its
Restricted Subsidiaries on a standalone basis, on the other hand.

(c) Notwithstanding anything herein to the contrary, the Issuer will not be
deemed to have failed to comply with any of its agreements hereunder for
purposes of clause (3) under Section 6.01 until 120 days after the date any
report hereunder is required to be filed with the SEC (or posted on the Issuer’s
website) pursuant to this Section 4.03.

(d) Delivery of such reports, information and documents to the Trustee is for
informational purposes only, and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Issuer’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to conclusively rely exclusively on an Officers’ Certificate).

 

Section 4.04 Compliance Certificate.

(a) The Issuer shall deliver to the Trustee, within 90 days after the end of
each fiscal year ending after the Issue Date, a certificate from the principal
executive officer, principal financial officer or principal accounting officer
stating that a review of the activities of the Issuer and its Restricted
Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officer with a view to determining whether the Issuer
has kept, observed, performed and fulfilled its obligations under this
Indenture, and further stating, as to such Officer signing such certificate,
that to the best of his or her knowledge the Issuer has kept, observed,
performed and fulfilled each and every condition and covenant contained in this
Indenture and is not in default in the performance or observance of any of the
terms, provisions, covenants and conditions of this Indenture (or, if a Default
shall have occurred, describing all such Defaults of which he or she may have
knowledge and what action the Issuer is taking or proposes to take with respect
thereto).

(b) When any Default has occurred and is continuing under this Indenture, or if
the Trustee or the holder of any other evidence of Indebtedness of the Issuer or
any Subsidiary gives any notice or takes any other action with respect to a
claimed Default, the Issuer shall promptly (which shall be no more than five
(5) Business Days) deliver to the Trustee by registered or certified mail or by
facsimile transmission an Officers’ Certificate specifying such event and what
action the Issuer proposes to take with respect thereto.

 

-52-



--------------------------------------------------------------------------------

Section 4.05 Taxes.

The Issuer shall pay, and shall cause each of its Restricted Subsidiaries to
pay, prior to delinquency, all material taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate
negotiations or proceedings or where the failure to effect such payment is not
adverse in any material respect to the Holders of the Notes.

 

Section 4.06 Stay, Extension and Usury Laws.

The Issuer and each of the Guarantors covenant (to the extent that they may
lawfully do so) that they shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Issuer and
each of the Guarantors (to the extent that they may lawfully do so) hereby
expressly waive all benefit or advantage of any such law, and covenant that it
shall not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law has been enacted.

 

Section 4.07 Limitation on Restricted Payments.

(a) The Issuer shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly:

(I) declare or pay any dividend or make any distribution on account of the
Issuer’s or any Restricted Subsidiary’s Equity Interests, including any dividend
or distribution payable in connection with any merger or consolidation, other
than:

(A) dividends or distributions by the Issuer payable in Equity Interests (other
than Disqualified Stock) of the Issuer; or

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Issuer or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;

(II) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Issuer or any direct or indirect parent of the Issuer,
including in connection with any merger or consolidation;

(III) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness, other than:

(A) Indebtedness permitted under clauses (9) and (10) of Section 4.09(b) hereof;
or

(B) the purchase, repurchase or other acquisition of Subordinated Indebtedness
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase or acquisition; or

 

-53-



--------------------------------------------------------------------------------

(IV) make any Restricted Investment;

(all such payments and other actions set forth in clauses (I) through (IV)
above, other than any exception thereto, being collectively referred to as
“Restricted Payments”), unless, at the time of such Restricted Payment:

(1) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(2) (x) in the case of any Restricted Payment by the Issuer or any of its
Restricted Subsidiaries (other than ARAMARK Corporation and its Subsidiaries),
the Issuer would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment has been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in subclause (i) of Section 4.09(a) and (y) in the case of
any Restricted Payment by ARAMARK Corporation or any of its Restricted
Subsidiaries, ARAMARK Corporation would, at the time of such Restricted Payment
and after giving pro forma effect thereto as if such Restricted Payment has been
made at the beginning of the applicable four-quarter period, have been permitted
to incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in subclause (ii) of Section 4.09(a); and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Issuer and the Restricted Subsidiaries after the
Issue Date pursuant to this Section 4.07(a) or clauses (1), (2) (with respect to
the payment of dividends on Refunding Capital Stock pursuant to clause
(b) thereof only), (6)(c), (8) and (12) of Section 4.07(b) hereof, but excluding
all other Restricted Payments pursuant to Section 4.07(b) hereof, is less than
the sum, without duplication, of:

(a) 50% of the Consolidated Net Income of the Issuer for the period (taken as
one accounting period) from December 31, 2010 to the end of the Issuer’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment, or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit; plus

(b) 100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property received by the Issuer after the Issue Date (less the amount of such
net cash proceeds to the extent such amount has been relied upon to permit the
incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock
pursuant to clause (22)(B) of Section 4.09(b) hereof) from the issue or sale, in
each case after the Issue Date, of:

(i) (A) Equity Interests of the Issuer, including Retired Capital Stock, but
excluding cash proceeds and the fair market value, as determined in good faith
by the Issuer, of marketable securities or other property received from the sale
of:

(x) Equity Interests to any future, current or former employees, directors,
managers or consultants of the Issuer, any direct or indirect parent company of
the Issuer or any of the Issuer’s Subsidiaries after the Issue Date to the
extent such amounts have been applied to Restricted Payments made in accordance
with clause (4) of Section 4.07(b) hereof; and

 

-54-



--------------------------------------------------------------------------------

(y) Designated Preferred Stock; and

(B) to the extent such net cash proceeds are actually contributed to the Issuer,
Equity Interests of the Issuer’s direct or indirect parent companies (excluding
contributions of the proceeds from the sale of Designated Preferred Stock of
such companies or contributions to the extent such amounts have been applied to
Restricted Payments made in accordance with clause (4) of Section 4.07(b)
hereof); or

(ii) debt securities of the Issuer that have been converted into or exchanged
for such Equity Interests of the Issuer;

provided that this clause (b) shall not include the proceeds from (W) Refunding
Capital Stock, (X) Equity Interests of the Issuer or convertible debt securities
of the Issuer sold to a Restricted Subsidiary or the Issuer, as the case may be,
(Y) Disqualified Stock or debt securities that have been converted into or
exchanged for Disqualified Stock or (Z) Excluded Contributions; plus

(c) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property contributed to the capital of the Issuer after the Issue Date other
than the amount of such net cash proceeds to the extent such amount (i) has been
relied upon to permit the incurrence of Indebtedness or issuance of Disqualified
Stock or Preferred Stock pursuant to clause (22)(B) of Section 4.09(b) hereof,
(ii) is contributed by a Restricted Subsidiary and (iii) any Excluded
Contributions; plus

(d) to the extent not already included in Consolidated Net Income, 100% of the
aggregate amount received by the Issuer or a Restricted Subsidiary in cash and
the fair market value, as determined in good faith by the Issuer, of marketable
securities or other property received after the Issue Date by means of:

(i) the sale or other disposition (other than to the Issuer or a Restricted
Subsidiary) of Restricted Investments made by the Issuer or any Restricted
Subsidiary and repurchases and redemptions of such Restricted Investments from
the Issuer or any Restricted Subsidiary and repayments of loans or advances that
constitute Restricted Investments by the Issuer or any Restricted Subsidiary; or

(ii) the sale (other than to the Issuer or a Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or a distribution or dividend
from an Unrestricted Subsidiary (other than in each case to the extent the
Investment in such Unrestricted Subsidiary was made by the Issuer or a
Restricted Subsidiary pursuant to clause (9) of Section 4.07(b) hereof or to the
extent such Investment constituted a Permitted Investment); plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Issue Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Issuer in good
faith (or if such fair market

 

-55-



--------------------------------------------------------------------------------

value exceeds $150.0 million, in writing by an Independent Financial Advisor),
at the time of the redesignation of such Unrestricted Subsidiary as a Restricted
Subsidiary, other than to the extent the Investment in such Unrestricted
Subsidiary was made by the Issuer or a Restricted Subsidiary pursuant to clause
(9) of Section 4.07(b) hereof or to the extent such Investment constituted a
Permitted Investment.

(b) The foregoing provisions of Section 4.07(a) hereof shall not prohibit:

(1) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Indenture;

(2) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Subordinated Indebtedness of the
Issuer or any Equity Interests of any direct or indirect parent company of the
Issuer, in exchange for, or out of the proceeds of the substantially concurrent
sale (other than to a Restricted Subsidiary) of, Equity Interests of the Issuer
or any direct or indirect parent company of the Issuer to the extent contributed
to the Issuer (in each case, other than any Disqualified Stock) (“Refunding
Capital Stock”) and (b) if immediately prior to the retirement of Retired
Capital Stock, the declaration and payment of dividends thereon was permitted
under clause (6) of this Section 4.07(b), the declaration and payment of
dividends on the Refunding Capital Stock (other than Refunding Capital Stock the
proceeds of which were used to redeem, repurchase, retire or otherwise acquire
any Equity Interests of any direct or indirect parent company of the Issuer) in
an aggregate amount per year no greater than the aggregate amount of dividends
per annum that was declarable and payable on such Retired Capital Stock
immediately prior to such retirement;

(3) the defeasance, redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Issuer made in exchange for, or out of the
proceeds of the substantially concurrent sale of, new Indebtedness of the Issuer
that is incurred in compliance with Section 4.09 hereof so long as:

(a) the principal amount of such new Indebtedness does not exceed the principal
amount (or accreted value, if applicable) of the Subordinated Indebtedness being
so defeased, redeemed, repurchased, acquired or retired for value, plus the
amount of any reasonable premium required to be paid under the terms of the
instrument governing the Subordinated Indebtedness being so defeased, redeemed,
repurchased, acquired or retired (including reasonable tender premiums),
defeasance costs and any reasonable fees and expenses incurred in connection
with the issuance of such new Indebtedness;

(b) such new Indebtedness is subordinated to the Notes at least to the same
extent as such Subordinated Indebtedness so defeased, redeemed, repurchased,
acquired or retired;

(c) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
defeased, redeemed, repurchased, acquired or retired; and

(d) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so defeased, redeemed, repurchased, acquired or retired;

 

-56-



--------------------------------------------------------------------------------

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Issuer or any of
its direct or indirect parent companies held by any future, current or former
employee, director, manager or consultant (or their Controlled Investment
Affiliates or Immediate Family Members) of the Issuer, any of its Subsidiaries,
any of its direct or indirect parent companies or any other entity in which the
Issuer or a Restricted Subsidiary has an Investment and is designated in good
faith as an “affiliate” by the Board of Directors of the Issuer (or the
Compensation Committee thereof), in each case pursuant to any stockholders’
agreement, management equity plan or stock incentive plan or any other
management or employee benefit plan or agreement; provided that the aggregate
Restricted Payments made under this clause (4) do not exceed $60.0 million in
any fiscal year (with unused amounts in any fiscal year, plus unused amounts
under the comparable provision of the ARAMARK Notes indenture as of the Issue
Date being permitted to be carried over to succeeding fiscal years in the event
of the consummation of an underwritten public Equity Offering by the Issuer or
any direct or indirect parent entity of the Issuer subject to a maximum (without
giving effect to the following proviso) of $100.0 million in any fiscal year);
provided, further, that such amount in any fiscal year may be increased by an
amount not to exceed:

(a) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Issuer and, to the extent contributed to the Issuer, Equity
Interests of any of the Issuer’s direct or indirect parent companies, in each
case to members of management, directors, managers or consultants (or their
Controlled Investment Affiliates or Immediate Family Members) of the Issuer, any
of its Subsidiaries or any of its direct or indirect parent companies that
occurs after the Issue Date, to the extent the cash proceeds from the sale of
such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of clause (3) of Section 4.07(a) hereof; plus

(b) the cash proceeds of key man life insurance policies received by the Issuer
and the Restricted Subsidiaries after the Issue Date; less

(c) the amount of any Restricted Payments made in any prior fiscal year pursuant
to clauses (a) and (b) of this clause (4);

and provided, further, that cancellation of Indebtedness owing to the Issuer or
any Restricted Subsidiary from members of management, directors, managers or
consultants of the Issuer, any of its direct or indirect parent companies or any
Restricted Subsidiary in connection with a repurchase of Equity Interests of the
Issuer or any of its direct or indirect parent companies shall not be deemed to
constitute a Restricted Payment for purposes of this Section 4.07 or any other
provision of this Indenture;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Issuer or any Restricted Subsidiary issued in
accordance with Section 4.09 hereof to the extent such dividends are included in
the definition of “Fixed Charges”;

(6) (a) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Issuer after the Issue Date;

(b) the declaration and payment of dividends to a direct or indirect parent
company of the Issuer, the proceeds of which will be used to fund the payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) of such parent company issued after the Issue Date;
provided that the amount of dividends paid pursuant to this clause (b) shall not
exceed the aggregate amount of cash actually contributed to the Issuer from the
sale of such Designated Preferred Stock; or

 

-57-



--------------------------------------------------------------------------------

(c) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (2) of this Section 4.07(b);

provided, however, in the case of each of (a), (b) and (c) of this clause (6),
that for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Issuer and the Restricted
Subsidiaries on a consolidated basis would have had a Fixed Charge Coverage
Ratio of at least 2.00 to 1.00;

(7) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(8) the declaration and payment of dividends on the Issuer’s common stock
following the first public offering of the Issuer’s common stock or the common
stock of any of its direct or indirect parent companies after the Issue Date, of
up to 6% per annum of the net proceeds received by or contributed to the Issuer
in or from any such public offering, other than public offerings with respect to
the Issuer’s common stock registered on Form S-4 or Form S-8 and other than any
public sale constituting an Excluded Contribution;

(9) Restricted Payments that are made with Excluded Contributions;

(10) the declaration and payment of dividends by the Issuer to, or the making of
loans to, its direct or indirect parent companies in amounts required for the
Issuer’s direct or indirect parent companies to pay, in each case without
duplication:

(a) franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence;

(b) foreign, federal, state and/or local consolidated, combined or similar
income taxes, to the extent such income taxes are attributable to the income of
the Issuer and its Restricted Subsidiaries and, to the extent of the amount
actually received from its Unrestricted Subsidiaries, in amounts required to pay
such taxes to the extent attributable to the income of such Unrestricted
Subsidiaries; provided that in each case the amount of such payments in any
fiscal year does not exceed the amount that the Issuer and its Restricted
Subsidiaries (and its Unrestricted Subsidiaries, to the extent described above)
would be required to pay in respect of foreign, federal, state and/or local
taxes (as applicable) for such fiscal year were the Issuer, its Restricted
Subsidiaries and its Unrestricted Subsidiaries (to the extent described above)
to pay such taxes separately from any such parent entity;

(c) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Issuer to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Issuer and the Restricted Subsidiaries;

 

-58-



--------------------------------------------------------------------------------

(d) general corporate overhead expenses of any direct or indirect parent company
of the Issuer to the extent such expenses are attributable to the ownership or
operation of the Issuer and the Restricted Subsidiaries; and

(e) reasonable fees and expenses incurred in connection with any unsuccessful
debt or equity offering by such direct or indirect parent company of the Issuer;

(11) the making of any Restricted Payment on or after the Issue Date as part of
the transactions as described under the heading “Use of Proceeds” in the
Offering Memorandum;

(12) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness pursuant to provisions similar to those described
under Section 4.14 and Section 4.10 hereof; provided that, prior to such
repurchase, redemption or other acquisition, the Issuer (or a third party to the
extent permitted by this Indenture) shall have made a Change of Control Offer or
Asset Sale Offer, as the case may be, with respect to the Notes and shall have
repurchased all Notes validly tendered and not withdrawn in connection with such
Change of Control Offer or Asset Sale Offer;

(13) payments made or expected to be made by the Issuer or any Restricted
Subsidiary in respect of withholding or similar taxes payable by any future,
present or former employee, director, manager or consultant (or their respective
estates, investment funds, investment vehicles or Immediate Family Members) and
any repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options;

(14) distributions or payments of Receivables Fees;

(15) the distribution, as a dividend or otherwise (and the declaration of such
dividend), of shares of Equity Interests of, or Indebtedness owed to the Issuer
or a Restricted Subsidiary by, any Unrestricted Subsidiary (other than
Unrestricted Subsidiaries, the primary assets of which are cash and/or Cash
Equivalents);

(16) other Restricted Payments in an amount which, when taken together with all
other Restricted Payments made pursuant to this clause (16), does not exceed the
greater of (x) $134.6 million and (y) 1.4% of Total Assets; and

(17) Restricted Payments in an amount equal to any reduction in taxes actually
realized by the Issuer and its Restricted Subsidiaries in the form of refunds or
credits or from deductions when applied to offset income or gain as a direct
result of (i) transaction fees and expenses, (ii) commitment and other financing
fees or (iii) severance, change in control and other compensation expense
incurred in connection with the exercise, repurchase, rollover or payout of
stock options or bonuses, in each case in connection with the Issuer’s January
2007 merger and related transactions;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (8), (15), (16) and (17) of this
Section 4.07(b) no Default shall have occurred and be continuing or would occur
as a consequence thereof.

The Issuer shall not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the penultimate paragraph of the definition of
“Unrestricted Subsidiary.” For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Issuer and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated

 

-59-



--------------------------------------------------------------------------------

shall be deemed to be Restricted Payments in an amount determined as set forth
in the last sentence of the definition of “Investments.” Such designation shall
be permitted only if a Restricted Payment in such amount would be permitted at
such time, whether pursuant to Section 4.07(a) hereof or under clause (9) or
(16) of Section 4.07(b) hereof, or pursuant to the definition of “Permitted
Investments,” and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.

Notwithstanding the foregoing provisions of this covenant, the Issuer will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly (A) pay any cash dividend or make any cash distribution on or in
respect of the Issuer’s Capital Stock or purchase for cash or otherwise acquire
for cash any Capital Stock of the Issuer or any direct or indirect parent of the
Issuer, for the purpose of (x) paying any cash dividend or making any cash
distribution to or (y) acquiring Capital Stock of any direct or indirect parent
of the Issuer for cash from, in the case of either (x) or (y), any holder of the
Issuer’s, or any direct or indirect parent of the Issuer’s, Capital Stock
(including, without limitation, any Sponsor) but excluding acquistions of
Capital Stock of the type described in clause (4) of the second paragraph of
this covenant, or (B) guarantee any Indebtedness of any Affiliate of the Issuer
for the purpose of paying any such cash dividend, making any such cash
distribution or so acquiring for cash any such Capital Stock to or from any
holder of the Issuer’s, or any direct or indirect parent of the Issuer’s,
Capital Stock (including, without limitation, any Sponsor), in the case of
either clause (A) or (B), by means of utilization of the cumulative Restricted
Payment credit provided by Section 4.07(a), or the exceptions provided by
Section 4.07(b)(5), (6) or (16) or clause (11) or (14) of the definition of
“Permitted Investments.”

 

Section 4.08 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The Issuer shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any such Restricted Subsidiary to:

(1) (A) pay dividends or make any other distributions to the Issuer or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, or

(B) pay any Indebtedness owed to the Issuer or any Restricted Subsidiary;

(2) make loans or advances to the Issuer or any Restricted Subsidiary; or

(3) sell, lease or transfer any of its properties or assets to the Issuer or any
Restricted Subsidiary,

(b) The restrictions in Section 4.08(a) hereof shall not apply to encumbrances
or restrictions existing under or by reason of:

(1) contractual encumbrances or restrictions in effect on the Issue Date,
including pursuant to the Senior Credit Facilities and the related documentation
(including security documents) and Hedging Obligations, the Existing 2012 Notes
and the ARAMARK Notes;

(2) this Indenture and the Notes;

(3) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions of the
nature discussed in clause (3) of Section 4.08(a) hereof on the property so
acquired;

 

-60-



--------------------------------------------------------------------------------

(4) applicable law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person acquired by the Issuer or any
Restricted Subsidiary in existence at the time of such acquisition (but not
created in connection therewith or in contemplation thereof), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired;

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary pursuant to an agreement that has been entered into for
the sale or disposition of all or substantially all of the Capital Stock or
assets of such Subsidiary;

(7) Secured Indebtedness that limits the right of the debtor to dispose of the
assets securing such Indebtedness otherwise permitted to be incurred pursuant to
Section 4.09 hereof and Section 4.12 hereof;

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(9) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be incurred after the Issue Date pursuant to the
provisions of Section 4.09 hereof;

(10) customary provisions in joint venture agreements and other similar
agreements;

(11) customary provisions contained in leases or licenses of intellectual
property and other agreements entered into in the ordinary course of business;

(12) restrictions created in connection with any Receivables Facility; provided
that in the case of Receivables Facilities established after the Issue Date,
such restrictions are necessary or advisable, in the good faith determination of
the Issuer, to effect the transactions contemplated under such Receivables
Facility;

(13) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase or other agreement to which the Issuer
or any of its Restricted Subsidiaries is a party entered into in the ordinary
course of business; provided that such agreement prohibits the encumbrance of
solely the property or assets of the Issuer or such Restricted Subsidiary that
are the subject of such agreement, the payment rights arising thereunder or the
proceeds thereof and does not extend to any other asset or property of the
Issuer or such Restricted Subsidiary or the assets or property of any other
Restricted Subsidiary;

(14) agreements governing other Indebtedness permitted to be incurred under the
provisions of Section 4.09 hereof; provided that the restrictions therein either
(i) are not materially more restrictive taken as a whole than those contained in
agreements governing Indebtedness in effect on the Issue Date, or (ii) are not
materially more disadvantageous to holders of the Notes than is customary in
comparable financings (as determined by the Issuer in good faith) and in the
case of (ii) either (x) the Issuer determines (in good faith) that such
encumbrance or restriction will not affect the Issuer’s ability to pay Cash
Interest on the Notes or (y) such encumbrances or restrictions apply only during
the continuance of a default in respect of payment or a financial maintenance
covenant relating to such Indebtedness; and

 

-61-



--------------------------------------------------------------------------------

(15) any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of Section 4.08(a) hereof imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (14) of this Section 4.08(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Issuer, not
materially more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing; provided,
further, that with respect to contracts, instruments or obligations existing on
the Issue Date, any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are not
materially more restrictive with respect to such encumbrances and other
restrictions than those contained in such contracts, instruments or obligations
as in effect on the Issue Date.

 

Section 4.09 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The Issuer shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness), and the Issuer shall not issue any shares of
Disqualified Stock and shall not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or Preferred Stock; provided that (i) the Issuer
may incur Indebtedness (including Acquired Indebtedness) or issue shares of
Disqualified Stock, and any Restricted Subsidiary (other than ARAMARK
Corporation or any of its Subsidiaries) may incur Indebtedness (including
Acquired Indebtedness), issue shares of Disqualified Stock or issue shares of
Preferred Stock, if the Fixed Charge Coverage Ratio on a consolidated basis for
the Issuer’s and its Restricted Subsidiaries’ most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or Preferred Stock is issued would have been at least
2.00 to 1.00, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom), as if the additional Indebtedness had been
incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, and the application of the proceeds therefrom had occurred at the
beginning of such four-quarter period and (ii) ARAMARK Corporation or any
Restricted Subsidiary of ARAMARK Corporation may incur Indebtedness (including
Acquired Indebtedness) or issue shares of Disqualified Stock or Preferred Stock
if the Fixed Charge Coverage Ratio on a consolidated basis for ARAMARK
Corporation and its Restricted Subsidiaries for ARAMARK Corporation’s and its
Restricted Subsidiaries’ most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such additional Indebtedness is incurred or such Disqualified Stock or
Preferred Stock is issued would have been at least 2.00 to 1.00, determined on a
pro forma basis (including pro forma application of the net proceeds therefrom),
as if the additional Indebtedness had been incurred, or the Disqualified Stock
or Preferred Stock had been issued, as the case may be, and the application of
the proceeds therefrom had occurred at the beginning of such four-quarter
period.

(b) The provisions of Section 4.09(a) hereof shall not apply to any of the
following items (collectively, “Permitted Debt”):

(1) Indebtedness incurred under Senior Credit Facilities by the Issuer or any
Restricted Subsidiary and the issuance and creation of letters of credit and
bankers’ acceptances thereunder (with letters of credit and bankers’ acceptances
being deemed to have a principal amount equal to the face amount thereof), up to
an aggregate principal amount of $5,510.0 million at any one time outstanding;

 

-62-



--------------------------------------------------------------------------------

(2) [reserved];

(3) the incurrence by the Issuer of Indebtedness represented by the Notes on the
Issue Date or any PIK Notes issued from time to time in respect of any PIK
Payment in accordance with the terms of the Indenture and any Guarantee with
respect to the foregoing;

(4) [reserved];

(5) Existing Indebtedness (other than Indebtedness described in clauses (1) and
(3) of this Section 4.09(b)) including (x) the Existing 2012 Notes and the
guarantee of ARAMARK Corporation in respect thereof and (y) the ARAMARK Notes
and the guarantees of Restricted Subsidiaries in respect thereof;

(6) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Issuer or any of the Restricted
Subsidiaries, to finance the development, construction, purchase, lease (other
than the lease, pursuant to Sale and Lease-Back Transactions, of property (real
or personal), equipment or other fixed or capital assets owned by the Issuer or
any Restricted Subsidiary as of the Issue Date or acquired by the Issuer or any
Restricted Subsidiary after the Issue Date in exchange for, or with the proceeds
of the sale of, such assets owned by the Issuer or any Restricted Subsidiary as
of the Issue Date), repairs, additions or improvement of property (real or
personal), equipment or other fixed or capital assets, whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets;
provided that the aggregate amount of Indebtedness, Disqualified Stock and
Preferred Stock incurred pursuant to this clause (6) when aggregated with then
outstanding amount of Indebtedness under clause (o) incurred to refinance
Indebtedness initially incurred in reliance on this clause (6) does not exceed
the greater of (x) $250.0 million and (y) 2.5% of Total Assets at any one time
outstanding;

(7) Indebtedness incurred by the Issuer or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided
that upon the drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

(8) Indebtedness arising from agreements of the Issuer or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;
provided that

(A) such Indebtedness is not reflected on the balance sheet of the Issuer or any
Restricted Subsidiary (Contingent Obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet shall not
be deemed to be reflected on such balance sheet for purposes of this clause
(8)(A)); and

(B) the maximum assumable liability in respect of all such Indebtedness (other
than for those indemnification obligations that are not customarily subject to a
cap) shall at no time exceed the gross proceeds including noncash proceeds (the
fair market value of such noncash proceeds being measured at the time received
and without giving effect to any subsequent changes in value) actually received
by the Issuer and the Restricted Subsidiaries in connection with such
disposition;

 

-63-



--------------------------------------------------------------------------------

(9) Indebtedness of the Issuer to a Restricted Subsidiary; provided that any
such Indebtedness is subordinated in right of payment to the Notes; provided,
further, that that any subsequent issuance or transfer of any Capital Stock or
any other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Issuer or another Restricted Subsidiary) shall be deemed, in each
case, to be an incurrence of such Indebtedness not permitted by this clause (9);

(10) Indebtedness of a Restricted Subsidiary to the Issuer or another Restricted
Subsidiary; provided that any subsequent issuance or transfer of Capital Stock
or any other event that results in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any subsequent transfer of any such Indebtedness
(except to the Issuer or another Restricted Subsidiary) shall be deemed, in each
case, to be an incurrence of such Indebtedness not permitted by this clause;

(11) shares of Preferred Stock of a Restricted Subsidiary issued to the Issuer
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Issuer
or another Restricted Subsidiary) shall be deemed, in each case, to be an
issuance of such shares of Preferred Stock not permitted by this clause (11);

(12) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting: (A) interest rate risk with
respect to any Indebtedness that is permitted by the terms of this Indenture to
be outstanding, (B) exchange rate risk or (C) commodity pricing risk;

(13) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees and similar obligations provided by the Issuer or any
Restricted Subsidiary in the ordinary course of business;

(14) (x) any guarantee by the Issuer or a Restricted Subsidiary of Indebtedness
or other Obligations of any Restricted Subsidiary, so long as in the case of any
guarantee of Indebtedness, the incurrence of such Indebtedness is permitted
under the terms of this Indenture (other than the Existing 2012 Notes or any
Refinancing Indebtedness in respect thereof) or (y) any guarantee by a
Restricted Subsidiary of Indebtedness of the Issuer permitted to be incurred
under the terms of this Indenture; provided that such guarantee is incurred in
accordance with Section 4.15 hereof;

(15) the incurrence or issuance by the Issuer or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock which serves to extend,
replace, refund, refinance, renew or defease any Indebtedness, Disqualified
Stock or Preferred Stock of the Issuer or any Restricted Subsidiary incurred as
permitted under Section 4.09(a) hereof and clauses (3), (4), (5) and (6) of this
Section 4.09(b), this clause (15) and clauses (16) and (22)(B) of this
Section 4.09(b) or any Indebtedness, Disqualified Stock or Preferred Stock
issued to so extend, replace, refund, refinance, renew or defease such
Indebtedness, Disqualified Stock or Preferred Stock including additional
Indebtedness, Disqualified Stock or Preferred Stock incurred to pay premiums
(including reasonable tender premiums) and fees in connection therewith (the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being extended, replaced, refunded, refinanced, renewed or defeased;

 

-64-



--------------------------------------------------------------------------------

(B) to the extent such Refinancing Indebtedness extends, replaces, refunds,
refinances, renews or defeases (i) Indebtedness subordinated to the Notes, such
Refinancing Indebtedness is subordinated to the Notes at least to the same
extent as the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased or (ii) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively; and

(C) shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary that
refinances Indebtedness, Disqualified Stock or Preferred Stock of the Issuer; or

(ii) Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;

(16) Indebtedness, Disqualified Stock or Preferred Stock (x) of the Issuer or
any Restricted Subsidiary incurred to finance the acquisition of any Person or
assets or (y) of Persons that are acquired by the Issuer or any Restricted
Subsidiary or merged into the Issuer or a Restricted Subsidiary in accordance
with the terms of this Indenture; provided that either:

(i) after giving effect to such acquisition or merger, either

(a) (i) in the case of Indebtedness, Disqualified Stock or Preferred Stock of
the Issuer or any of its Restricted Subsidiaries (other than ARAMARK Corporation
and its Restricted Subsidiaries), the Issuer would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in clause (i) of the first sentence of this covenant and
(ii) in the case of Indebtedness, Disqualified Stock or Preferred Stock of
ARAMARK Corporation or any of its Restricted Subsidiaries, ARAMARK Corporation
and its Restricted Subsidiaries would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in clause (ii) of Section 4.09(a) hereof; or

(b) (i) in the case of Indebtedness, Disqualified Stock or Preferred Stock of
the Issuer or any of its Restricted Subsidiaries (other than ARAMARK Corporation
and its Restricted Subsidiaries), the Fixed Charge Coverage Ratio of the Issuer
and the Restricted Subsidiaries (other than ARAMARK Corporation and its
Restricted Subsidiaries) on a consolidated basis is greater than immediately
prior to such acquisition or merger; and (ii) in the case of Indebtedness,
Disqualified Stock or Preferred Stock of ARAMARK Corporation or any of its
Restricted Subsidiaries, the Fixed Charge Coverage Ratio of ARAMARK Corporation
and its Restricted Subsidiaries on a consolidated basis is greater than
immediately prior to such acquisition or merger; or

 

-65-



--------------------------------------------------------------------------------

(ii) such Indebtedness, Disqualified Stock or Preferred Stock

(a) is not Secured Indebtedness and is Subordinated Indebtedness with
subordination terms no more favorable to the holders thereof than subordination
terms that are customarily obtained in connection with “high-yield” senior
subordinated note issuances at the time of incurrence,

(b) is not incurred while a Default exists and no Default shall result
therefrom,

(c) does not mature (and is not mandatorily redeemable in the case of
Disqualified Stock or Preferred Stock) and does not require any payment of
principal prior to the final maturity of the Notes, and

(d) in the case of subclause (y) above only, is not incurred in contemplation of
such acquisition or merger;

(17) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within ten (10) Business Days of its incurrence;

(18) Indebtedness of the Issuer or any Restricted Subsidiary supported by a
letter of credit issued pursuant to the Senior Credit Facilities, in a principal
amount not in excess of the stated amount of such letter of credit;

(19) Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or a
Restricted Subsidiary incurred to finance or assumed in connection with an
acquisition or minority investments in any non-wholly owned Restricted
Subsidiary which, when aggregated with the principal amount of all other
Indebtedness, Disqualified Stock and Preferred Stock incurred pursuant to this
clause (19) and then outstanding, does not exceed the greater of (x) $250.0
million or (y) 2.5% of Total Assets (it being understood that any Indebtedness,
Disqualified Stock and Preferred Stock incurred pursuant to this clause
(19) shall cease to be deemed incurred or outstanding for purposes of this
clause (19) but shall be deemed incurred pursuant to Section 4.09(a) hereof from
and after the first date on which the Issuer or such Restricted Subsidiary could
have incurred such Indebtedness, Disqualified Stock or Preferred Stock pursuant
to Section 4.09(a) without reliance on this clause (19));

(20) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(20) and then outstanding, does not exceed the greater of (x) $60.0 million and
(y) 5.0% of Foreign Subsidiary Total Assets (it being understood that any
Indebtedness, Disqualified Stock and Preferred Stock incurred pursuant to this
clause (20) shall cease to be deemed incurred or outstanding for purposes of
this clause (20) but shall be deemed incurred pursuant to Section 4.09(a) from
and after the first date on which the Issuer or such Restricted Subsidiary could
have incurred such Indebtedness, Disqualified Stock or Preferred Stock pursuant
to Section 4.09(a) without reliance on this clause (20));

(21) Indebtedness, Disqualified Stock or Preferred Stock issued by the Issuer or
any Restricted Subsidiary to current or former officers, managers, directors and
employees thereof, their respective trusts, estates or Immediate Family Members,
in each case to finance the purchase or redemption of Equity Interests of the
Issuer or any direct or indirect parent company of the Issuer to the extent
described in clause (4) of Section 4.07(b) hereof;

 

-66-



--------------------------------------------------------------------------------

(22) Indebtedness and Disqualified Stock of the Issuer and Indebtedness,
Disqualified Stock and Preferred Stock of any Restricted Subsidiary not
otherwise permitted hereunder in an aggregate principal amount or liquidation
preference, which, when aggregated with the principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
incurred pursuant to this clause (22) and then outstanding, does not at any one
time outstanding exceed the sum of:

(A) the greater of (x) $250.0 million and (y) 2.5% of Total Assets (it being
understood that any Indebtedness, Disqualified Stock and Preferred Stock
incurred pursuant to this clause (22)(A) shall cease to be deemed incurred or
outstanding for purposes of this clause (22)(A) but shall be deemed incurred
pursuant to Section 4.09(a) hereof from and after the first date on which (i) in
the case of Indebtedness, Disqualified Stock or Preferred Stock incurred by the
Issuer or any of its Restricted Subsidiaries (other than ARAMARK Corporation and
its Restricted Subsidiaries), the Issuer or such Restricted Subsidiary could
have incurred such Indebtedness, Disqualified Stock or Preferred Stock pursuant
to Section 4.09(a) without reliance on this clause (22)(A)) and (ii) in the case
of Indebtedness, Disqualified Stock or Preferred Stock incurred by ARAMARK
Corporation or any of its Restricted Subsidiaries, ARAMARK Corporation or such
Restricted Subsidiary could have incurred such Indebtedness or issued such
Disqualified Stock or Preferred Stock under clause (ii) of Section 4.09(a)
without reliance on this clause (22)(A); plus

(B) 200% of the net cash proceeds received by the Issuer since after the Issue
Date from the issue or sale of Equity Interests of the Issuer or cash
contributed to the capital of the Issuer (in each case, other than proceeds of
Disqualified Stock or sales of Equity Interests to the Issuer or any of its
Subsidiaries) as determined in accordance with clauses (3)(b) and (3)(c) of
Section 4.07(a) hereof to the extent such net cash proceeds or cash have not
been applied pursuant to such clauses to make Restricted Payments or to make
other Investments, payments or exchanges pursuant to Section 4.07(b) or to make
Permitted Investments (other than Permitted Investments specified in clauses
(1) and (3) of the definition thereof);

(23) Attributable Debt incurred by the Issuer or any Restricted Subsidiary
pursuant to Sale and Lease-Back Transactions of property (real or personal),
equipment or other fixed or capital assets owned by the Issuer or any Restricted
Subsidiary as of the Issue Date or acquired by the Issuer or any Restricted
Subsidiary after the Issue Date in exchange for, or with the proceeds of the
sale of, such assets owned by the Issuer or any Restricted Subsidiary as of the
Issue Date, provided that the aggregate amount of Attributable Debt incurred
under this clause (23) does not exceed the greater of (x) $150.0 million and
(y) 1.5% of Total Assets; and

(24) Indebtedness incurred by any Foreign Subsidiary of ARAMARK (BVI) Limited
(or any successor thereto) related to the Issuer’s Chilean operations,
including, without limitation, Central de Restaurantes ARAMARK Ltda. not to
exceed $25.0 million at any one time outstanding.

(c) For purposes of determining compliance with this Section 4.09; in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) at any time meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (24) of

 

-67-



--------------------------------------------------------------------------------

Section 4.09(b) hereof or is entitled to be incurred pursuant to Section 4.09(a)
hereof, the Issuer, in its sole discretion, shall classify or reclassify or
later divide, classify or reclassify, such item of Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) and shall only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
Preferred Stock in one or more of the above clauses at such time; provided that
all Indebtedness outstanding under the Senior Credit Facilities on the Issue
Date shall be deemed to have been incurred on such date in reliance on the
exception in clause (1) of Section 4.09(b) hereof.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness, Disqualified Stock or Preferred
Stock shall not be deemed to be an incurrence of Indebtedness, Disqualified
Stock or Preferred Stock for purposes of this Section 4.09.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to extend, replace, refund, refinance, renew or defease other
Indebtedness denominated in a foreign currency, and such extension, replacement,
refunding, refinancing, renewal or defeasance would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such U.S. dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased.

The principal amount of any Indebtedness incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness, if incurred in a different
currency from the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance.

The Issuer shall not, directly or indirectly, incur any Indebtedness (including
Acquired Indebtedness) that is subordinated or junior in right of payment to any
Indebtedness of the Issuer unless such Indebtedness is expressly subordinated in
right of payment to the Notes to the extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Issuer. For the
purposes of this Indenture, Indebtedness that is unsecured is not deemed to be
subordinated or junior to Secured Indebtedness merely because it is unsecured,
and Senior Indebtedness is not deemed to be subordinated or junior to any other
Senior Indebtedness merely because it has a junior priority with respect to the
same collateral.

 

Section 4.10 Asset Sales.

(a) The Issuer shall not, and shall not permit any Restricted Subsidiary to,
cause, make or suffer to exist an Asset Sale, unless:

(1) the Issuer or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Issuer) of the assets sold or
otherwise disposed of; and

 

-68-



--------------------------------------------------------------------------------

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Issuer or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents; provided that the
amount of:

(A) any liabilities (as shown on the most recent consolidated balance sheet of
the Issuer or in the footnotes thereto) of the Issuer or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
Notes, that are assumed by the transferee of any such assets (or a third party
on behalf of the transferee) and for which the Issuer or such Restricted
Subsidiary has been validly released by all creditors,

(B) any securities, notes or other obligations or assets received by the Issuer
or such Restricted Subsidiary from such transferee that are converted by the
Issuer or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Asset Sale, and

(C) any Designated Noncash Consideration received by the Issuer or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (C) that is at that time outstanding, not to exceed the greater
of (x) $300.0 million and (y) 3.0% of Total Assets at the time of the receipt of
such Designated Noncash Consideration, with the fair market value of each item
of Designated Noncash Consideration being measured at the time received and
without giving effect to subsequent changes in value,

shall be deemed to be cash for purposes of this provision and for no other
purpose.

(b) Within 450 days after any of the Issuer’s or any Restricted Subsidiary’s
receipt of the Net Proceeds of any Asset Sale, the Issuer or such Restricted
Subsidiary may, at its option, apply the Net Proceeds from such Asset Sale:

(1) to permanently reduce (a) Obligations under any Senior Indebtedness of the
Issuer (other than Obligations owed to the Issuer or a Restricted Subsidiary)
and, in the case of Obligations under revolving credit facilities or other
similar Indebtedness, to correspondingly permanently reduce commitments with
respect thereto or (b) Indebtedness of a Restricted Subsidiary (other than
Indebtedness owed to the Issuer or another Restricted Subsidiary) and, in the
case of Obligations under revolving credit facilities or other similar
Indebtedness, to correspondingly permanently reduce commitments with respect
thereto; provided that if the Issuer shall so reduce Obligations under any
Senior Indebtedness that is not secured by a Lien permitted by this Indenture,
the Issuer shall, equally and ratably, reduce Obligations under the Notes by, at
its option, (i) redeeming Notes, (ii) making an offer (in accordance with the
procedures set forth under Section 4.10(c) hereof) to all Holders to purchase
their Notes at 100% of the principal amount thereof, plus the amount of accrued
and unpaid interest on the principal amount of Notes to be repurchased or
(iii) purchasing Notes through open market purchases (to the extent such
purchases are at a price equal to or higher than 100% of the principal amount
thereof) in a manner that complies with this Indenture and applicable securities
law; or

(2) to make (A) an Investment in any one or more businesses; provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Issuer or any Restricted Subsidiary owning an amount of the
Capital Stock of such business such that it constitutes a Restricted Subsidiary,
(B) an investment in properties, (C) capital expenditures and (D) acquisitions
of other assets, that in each of (A), (B), (C) and (D), are used or useful in
the business of the Issuer and in Restricted Subsidiaries or replace the
businesses, properties and assets that are the subject of such Asset Sale.

 

-69-



--------------------------------------------------------------------------------

(c) Any Net Proceeds from the Asset Sale that are not invested or applied in
accordance with Section 4.10(b) within 450 days from the date of the receipt of
such Net Proceeds shall be deemed to constitute “Excess Proceeds”; provided that
if during such 450-day period the Issuer or a Restricted Subsidiary enters into
a definitive binding agreement committing it to apply such Net Proceeds in
accordance with the requirements of clause (2) of the immediately preceding
paragraph after such 450th day, such 450-day period shall be extended with
respect to the amount of Net Proceeds so committed until such Net Proceeds are
required to be applied in accordance with such agreement (but such extension
shall in no event be for a period longer than 180 days) (or, if earlier, the
date of termination of such agreement). When the aggregate amount of Excess
Proceeds exceeds $100.0 million, the Issuer shall make an offer to all Holders
and, if required by the terms of any Senior Indebtedness of the Issuer, to the
holders of such Senior Indebtedness (other than with respect to Hedging
Obligations) (an “Asset Sale Offer”), to purchase the maximum aggregate
principal amount of Notes and such Senior Indebtedness that is a minimum of
$2,000 or an integral multiple of $1,000 in excess thereof (or if a PIK payment
has been made, in minimum denominations of $1.00 and any integral multiple of
$1.00 in excess thereof in respect of PIK Notes) that may be purchased out of
the Excess Proceeds at an offer price in cash in an amount equal to 100% of the
principal amount thereof, plus accrued and unpaid interest to the date fixed for
the closing of such offer, in accordance with the procedures set forth in this
Indenture. The Issuer shall commence an Asset Sale Offer with respect to Excess
Proceeds within ten Business Days after the date that Excess Proceeds exceed
$100.0 million by mailing the notice required pursuant to the terms of this
Indenture, with a copy to the Trustee. The Issuer may satisfy the foregoing
obligations with respect to any Net Proceeds from an Asset Sale by making an
Asset Sale Offer with respect to such Net Proceeds prior to the expiration of
the relevant 450 days or with respect to Excess Proceeds of $100.0 million or
less.

To the extent that the aggregate amount of Notes and such Senior Indebtedness of
the Issuer tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Issuer may use any remaining Excess Proceeds for general corporate
purposes, subject to the other covenants contained in this Indenture. If the
aggregate principal amount of Notes or the Senior Indebtedness surrendered by
such holders thereof exceeds the amount of Excess Proceeds, the Issuer shall
select or cause to be selected the Notes and such Senior Indebtedness to be
purchased on a pro rata basis based on the accreted value or principal amount of
the Notes or such Senior Indebtedness tendered. Upon completion of any such
Asset Sale Offer, the amount of Excess Proceeds related to such Asset Sale Offer
shall be reset at zero.

Pending the final application of any Net Proceeds pursuant to this Section 4.10,
the Issuer or the applicable Restricted Subsidiary may apply such Net Proceeds
temporarily to reduce Indebtedness outstanding under a revolving credit facility
or otherwise invest such Net Proceeds in any manner not prohibited by this
Indenture.

The Issuer shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws or regulations are applicable in connection with the repurchase of the
Notes pursuant to an Asset Sale Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this Indenture,
the Issuer shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations described in this Indenture
by virtue thereof.

 

Section 4.11 Transactions with Affiliates.

(a) The Issuer shall not, and shall not permit any Restricted Subsidiary to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase

 

-70-



--------------------------------------------------------------------------------

any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Issuer (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of $20.0
million, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Issuer or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Issuer or such
Restricted Subsidiary with an unrelated Person; and

(2) the Issuer delivers to the Trustee with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate payments or
consideration in excess of $50.0 million, a Board Resolution adopted by the
majority of the members of the Board of Directors of the Issuer approving such
Affiliate Transaction and set forth in an Officers’ Certificate certifying that
such Affiliate Transaction complies with clause (1) of this Section 4.11(a).

(b) The provisions of Section 4.11(a) hereof shall not apply to the following:

(1) transactions between or among the Issuer or any of the Restricted
Subsidiaries;

(2) Restricted Payments permitted by Section 4.07 hereof and the definition of
“Permitted Investments”;

(3) [reserved];

(4) the payment of reasonable and customary fees paid to, and indemnities
provided for the benefit of, officers, directors, managers, employees or
consultants of the Issuer, any of its direct or indirect parent companies or any
Restricted Subsidiary;

(5) payments by the Issuer or any Restricted Subsidiary to any of the Sponsors
for any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by a majority of the
members of the Board of Directors of the Issuer in good faith;

(6) transactions in which the Issuer or any Restricted Subsidiary, as the case
may be, delivers to the Trustee a letter from an Independent Financial Advisor
stating that such transaction is fair to the Issuer or such Restricted
Subsidiary from a financial point of view or meets the requirements of clause
(1) of Section 4.11(a) hereof;

(7) payments and Indebtedness, Disqualified Stock and Preferred Stock (and
cancellation of any thereof) of the Issuer and its Restricted Subsidiaries to
any future, current or former employee, director, manager or consultant (or
their respective trusts, estates, investment funds, investment vehicles or
Immediate Family Members) of the Issuer, any of its subsidiaries or any of its
direct or indirect parent companies pursuant to any management equity plan or
stock option plan or any other management or employee benefit, plan or
agreement; and any employment agreements, stock option plans and other
compensatory arrangements (including, without limitation, the Issuer’s 2001 and
2005 Stock Unit Retirement Plans (and any successor plans thereto) and any
supplemental executive retirement benefit plans or arrangements with any such
employees, directors, managers or consultants (or their respective trusts,
estates, investment funds, investment vehicles or Immediate Family Members) that
are, in each case, approved by the Issuer in good faith;

 

-71-



--------------------------------------------------------------------------------

(8) any agreement, instrument or arrangement as in effect as of the Issue Date,
or any amendment thereto (so long as any such amendment is not disadvantageous
to the Holders when taken as a whole in any material respect as compared to the
applicable agreement as in effect on the Issue Date as reasonably determined in
good faith by the Issuer);

(9) the existence of, or the performance by, the Issuer or any of the Restricted
Subsidiaries of its obligations under the terms of, any stockholders agreement
or its equivalent (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Issue Date and any
similar agreements which it may enter into thereafter; provided, however, that
the existence of, or the performance by the Issuer or any Restricted Subsidiary
of obligations under any future amendment to any such existing agreement or
under any similar agreement entered into after the Issue Date shall only be
permitted by this clause (9) to the extent that the terms of any such existing
agreement together with all amendments thereto, taken as a whole, or new
agreement do not require payments by the Issuer or any Subsidiary that are
materially in excess of those required pursuant to the terms of the original
agreement in effect on the Issue Date as reasonably determined in good faith by
the Issuer;

(10) [reserved];

(11) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Indenture that are fair to the
Issuer and the Restricted Subsidiaries, in the reasonable determination of the
Board of Directors or the senior management of the Issuer, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(12) the issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Issuer to any Permitted Holder or to any former, current or future
director, manager, officer, employee or consultant (or their respective estates,
investment funds, investment vehicles, spouses or former spouses) of the Issuer,
any of its subsidiaries or any direct or indirect parent company thereof;

(13) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(14) investments by the Sponsors and the Co-Investors in securities of the
Issuer or any of its Restricted Subsidiaries so long as (i) the investment is
being offered generally to other investors on the same or more favorable terms
and (ii) the investment constitutes less than 5.0% of the proposed or
outstanding issue amount of such class of securities;

(15) payments to or from, and transactions with, any joint ventures in the
ordinary course of business; and

(16) payments by the Issuer (and any direct or indirect parent thereof) and its
Subsidiaries pursuant to tax sharing agreements among the Issuer (and any such
parent) and its Subsidiaries on customary terms to the extent attributable to
the ownership or operation of the Issuer and its Subsidiaries; provided that in
each case the amount of such payments in any fiscal year does not exceed the
amount that the Issuer, its Restricted Subsidiaries and its Unrestricted
Subsidiaries (to the extent of amounts received by the Issuer or a Restricted
Subsidiary from Unrestricted Subsidiaries) would be required to pay in respect
of foreign, federal, state and/or local consolidated, combined or similar taxes
for such fiscal year were the Issuer and its Restricted Subsidiaries (and its
Unrestricted Subsidiaries, to the extent described above) to pay such taxes
separately from any such parent entity.

 

-72-



--------------------------------------------------------------------------------

Section 4.12 Liens.

The Issuer shall not, and shall not permit any of the Opco Note Parties to,
directly or indirectly, create, incur, assume or suffer to exist any Lien
(except Permitted Liens) that secures obligations under any Indebtedness of the
Issuer on any asset or property of the Issuer or any of the Opco Note Parties
now owned or hereafter acquired, or any income or profits therefrom, or assign
or convey any right to receive income therefrom, unless:

(1) in the case of Liens securing Subordinated Indebtedness, the Notes are
secured by a Lien on such property or assets that is senior in priority to such
Liens; and

(2) in all other cases, the Notes are equally and ratably secured or are secured
by a Lien on such assets or property that is senior in priority to such Lien;

provided that any Lien which is granted to secure the Notes under this
Section 4.12 shall be discharged at the same time as the discharge of the Lien
(other than through the exercise of remedies with respect thereto) that gave
rise to the obligation to so secure the Notes.

 

Section 4.13 Corporate Existence.

The Issuer and its Restricted Subsidiaries, taken as a whole, shall not
fundamentally and substantially alter the character of their business, taken as
a whole, from the business conducted by the Issuer and its Restricted
Subsidiaries, taken as a whole, on the Issue Date. Notwithstanding the
generality of the foregoing, expansion of the professional services provided by
the Issuer and its Restricted Subsidiaries after the Issue Date will not be
deemed a fundamental and substantial alteration for purposes of the immediately
preceding sentence.

 

Section 4.14 Offer to Repurchase Upon Change of Control.

(a) If a Change of Control occurs, unless the Issuer has previously or
concurrently mailed a redemption notice with respect to all the outstanding
Notes as described under Section 3.07 hereof, the Issuer shall make an offer to
purchase all of the Notes pursuant to the offer described below (the “Change of
Control Offer”) at a price in cash (the “Change of Control Payment”) equal to
101% of the aggregate principal amount thereof plus accrued and unpaid interest
to the date of purchase, subject to the right of Holders of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date. Within 30 days following any Change of Control, the Issuer shall send
notice of such Change of Control Offer by first class mail, with a copy to the
Trustee, to each Holder to the address of such Holder appearing in the security
register with a copy to the Trustee or otherwise in accordance with the
procedures of DTC, with the following information:

(1) a Change of Control Offer is being made pursuant to this Section 4.14 and
that all Notes properly tendered pursuant to such Change of Control Offer shall
be accepted for payment by the Issuer;

(2) the purchase price and the purchase date, which will be no earlier than 30
days nor later than 60 days from the date such notice is mailed (the “Change of
Control Payment Date”);

 

-73-



--------------------------------------------------------------------------------

(3) any Note not properly tendered will remain outstanding and continue to
accrue interest;

(4) unless the Issuer defaults in the payment of the Change of Control Payment,
all Notes accepted for payment pursuant to the Change of Control Offer will
cease to accrue interest on the Change of Control Payment Date;

(5) Holders electing to have any Notes purchased pursuant to a Change of Control
Offer will be required to surrender such Notes, with the form entitled “Option
of Holder to Elect Purchase” on the reverse of such Notes completed, to the
paying agent specified in the notice at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date;

(6) Holders shall be entitled to withdraw their tendered Notes and their
election to require the Issuer to purchase such Notes; provided that the paying
agent receives, not later than the close of business on the last day of the
offer period, facsimile transmission or letter setting forth the name of the
Holder, the principal amount of Notes tendered for purchase, and a statement
that such Holder is withdrawing its tendered Notes and its election to have such
Notes purchased; and

(7) Holders whose Notes are being purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to $2,000 or an integral
multiple of $1,000 in excess thereof or, in the case of PIK Notes, a minimum
principal amount of $1.00 or integral multiples of $1.00 in excess thereof.

(b) While the Notes are in global form and the Issuer makes an offer to purchase
all of the Notes pursuant to the Change of Control Offer, a Holder may exercise
its option to elect for the purchase of the Notes through the facilities of DTC,
subject to its rules and regulations.

The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. If
(a) the notice is mailed in a manner herein provided and (b) any Holder fails to
receive such notice or a Holder receives such notice but it is defective, such
Holder’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the purchase of the Notes as to all other
Holders that properly received such notice without defect. The Issuer shall
comply with the requirements of Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent such laws or
regulations are applicable in connection with the repurchase of Notes pursuant
to a Change of Control Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this
Section 4.14, the Issuer shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under this
Section 4.14 by virtue thereof; provided; however, that the Issuer provide the
Trustee with an Officers’ Certificate certifying its compliance with the
applicable securities laws and regulations and the provisions of this
Section 4.14 that could not be complied with.

(c) On the Change of Control Payment Date, the Issuer shall, to the extent
permitted by law,

(1) accept for payment all Notes or portions thereof properly tendered pursuant
to the Change of Control Offer,

 

-74-



--------------------------------------------------------------------------------

(2) deposit with the Paying Agent an amount equal to the aggregate Change of
Control Payment in respect of all Notes or portions thereof so tendered, and

(3) deliver, or cause to be delivered, to the Trustee for cancellation the Notes
so accepted together with an Officers’ Certificate to the Trustee stating that
such Notes or portions thereof have been tendered to and purchased by the
Issuer.

(d) The Paying Agent shall promptly mail to each Holder the Change of Control
Payment for such Notes, and the Trustee shall promptly authenticate and mail to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes surrendered, if any; provided that each such new Note will be in a
principal amount of $2,000 or an integral multiple of $1,000 in excess thereof
or, in the case of PIK Notes, a minimum principal amount of $1.00 or integral
multiples of $1.00 in excess thereof. The Issuer will publicly announce the
results of the Change of Control Offer on or as soon as practicable after the
Change of Control Payment Date.

(e) The Issuer shall not be required to make a Change of Control Offer following
a Change of Control if a third party makes the Change of Control Offer in the
manner, at the time and otherwise in compliance with the requirements set forth
in this Section 4.14 applicable to a Change of Control Offer made by the Issuer
and purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer. Notwithstanding anything to the contrary herein, a Change of
Control Offer may be made in advance of a Change of Control, conditional upon
such Change of Control, if a definitive agreement is in place for the Change of
Control at the time of making of the Change of Control Offer.

(f) Other than as specifically provided in this Section 4.14, any purchase
pursuant to this Section 4.14 shall be made pursuant to the provisions of
Sections 3.02, 3.05 and 3.06 hereof.

 

Section 4.15 Future Guarantees.

The Issuer will cause each Restricted Subsidiary that guarantees any
Indebtedness of the Issuer, within 10 Business Days of the date on which such
Restricted Subsidiary guarantees such Indebtedness, to execute and deliver a
supplemental indenture pursuant to which such Restricted Subsidiary will
unconditionally Guarantee, on a joint and several basis, the full and prompt
payment of the principal of, premium, if any, and interest on the Notes and all
other obligations under this Indenture on the terms and conditions set forth in
Article 10 hereof.

 

Section 4.16 Limitation on Sale and Lease-Back Transactions.

The Issuer shall not, and shall not permit any Restricted Subsidiary to, enter
into any Sale and Lease-Back Transaction with respect to any property unless:

(1) the Issuer or such Restricted Subsidiary would be entitled to (A) incur
Indebtedness in an amount equal to the Attributable Debt with respect to such
Sale and Lease-Back Transaction pursuant to Section 4.09 of this Indenture and
(B) create a Lien on such property securing such Attributable Debt without
equally and ratably securing the Notes pursuant to Section 4.12 of this
Indenture;

(2) the consideration received by the Issuer or any Restricted Subsidiary in
connection with such Sale and Lease-Back Transaction is at least equal to the
fair market value (as determined in good faith by the Issuer) of such property;
and

 

-75-



--------------------------------------------------------------------------------

(3) the Issuer applies the proceeds of such transaction in compliance with
Section 4.10 of this Indenture.

 

Section 4.17 Suspension of Covenants.

(a) During any period of time that (i) the Notes have Investment Grade Ratings
from both Rating Agencies and (ii) no Default has occurred and is continuing
under this Indenture (the occurrence of the events described in the foregoing
clauses (i) and (ii) being collectively referred to as a “Covenant Suspension
Event”), the Issuer and the Restricted Subsidiaries shall not be subject to
Section 4.07 hereof, Section 4.08 hereof, Section 4.09 hereof, Section 4.10
hereof, Section 4.11 hereof, Section 4.13 hereof and clause (4) of
Section 5.01(a) hereof (collectively, the “Suspended Covenants”).

(b) During any period that the foregoing covenants have been suspended, the
Issuer may not designate any of its Subsidiaries as Unrestricted Subsidiaries
pursuant to the second sentence of the definition of “Unrestricted Subsidiary.”

(c) In the event that the Issuer and its Restricted Subsidiaries are not subject
to the Suspended Covenants under this Indenture for any period of time as a
result of the foregoing, and on any subsequent date (the “Reversion Date”) one
or both of the Rating Agencies withdraw their Investment Grade Rating or
downgrade the rating assigned to the Notes below an Investment Grade Rating,
then the Issuer and its Restricted Subsidiaries shall thereafter again be
subject to the Suspended Covenants under this Indenture with respect to future
events. The period of time between the Suspension Date and the Reversion Date is
referred to in this description as the “Suspension Period.” Additionally, upon
the occurrence of a Covenant Suspension Event, the amount of Excess Proceeds
from Net Proceeds shall be reset to zero.

In addition, during any Suspension Period, the Issuer and the Restricted
Subsidiaries shall not be subject to Section 4.14 hereof; provided that for
purposes of determining the applicability of Section 4.14 hereof, the Reversion
Date shall be defined as the date that (i) one or both of the Rating Agencies
withdraw their Investment Grade Rating or downgrade the rating assigned to the
Notes below an Investment Grade Rating and/or (ii) the Issuer or any of its
Affiliates enter into an agreement to effect a transaction that would result in
a Change of Control and one or more of the Rating Agencies indicate that if
consummated, such transaction (alone or together with any related
recapitalization or refinancing transactions) would cause such Rating Agency to
withdraw its Investment Grade Rating or downgrade the ratings assigned to the
Notes below an Investment Grade Rating. On and after the Reversion Date as
defined with respect to Section 4.14 hereof, the Issuer and the Restricted
Subsidiaries shall thereafter again be subject to Section 4.14 hereof under this
Indenture, including, without limitation, with respect to a proposed transaction
described in clause (ii).

(d) Notwithstanding the foregoing, in the event of any such reinstatement, no
action taken or omitted to be taken by the Issuer or any of its Restricted
Subsidiaries prior to such reinstatement shall give rise to a Default or Event
of Default under this Indenture with respect to the Notes; provided that
(i) with respect to Restricted Payments made after such reinstatement, the
amount of Restricted Payments made shall be calculated as though Section 4.07
hereof had been in effect prior to, but not during, the Suspension Period; and
(ii) all Indebtedness incurred, or Disqualified Stock issued, during the
Suspension Period shall be classified to have been incurred or issued pursuant
to clause (5) of Section 4.09(b) hereof. In addition, for purposes of clause
(III) of Section 4.07(a) hereof, all events set forth in such clause (III) of
Section 4.07(a) hereof occurring during a Suspension Period shall be disregarded
for purposes of determining the amount of Restricted Payments the Issuer or any
Restricted Subsidiary is permitted to make pursuant to such clause (III) of
Section 4.07(a) hereof.

 

-76-



--------------------------------------------------------------------------------

(e) The Issuer shall deliver promptly to the Trustee an Officers’ Certificate
notifying it of any such occurrence under this Section 4.17.

ARTICLE 5

SUCCESSORS

 

Section 5.01 Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The Issuer shall not consolidate or merge with or into or wind up into
(whether or not the Issuer is the surviving entity), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of the properties
or assets of the Issuer and its Subsidiaries on a consolidated basis, in one or
more related transactions, to any Person unless:

(1) the Issuer is the surviving corporation or the Person formed by or surviving
any such consolidation or merger (if other than the Issuer) or to which such
sale, assignment, transfer, lease, conveyance or other disposition shall have
been made is a corporation organized or existing under the laws of the United
States of America, any state thereof, the District of Columbia, or any territory
thereof (the Issuer or such Person, as the case may be, being herein called the
“Successor Company”);

(2) the Successor Company, if other than the Issuer, expressly assumes all the
obligations of the Issuer under this Indenture and the Notes pursuant to
supplemental indentures or other documents or instruments in form reasonably
satisfactory to the Trustee;

(3) immediately after such transaction, no Default exists;

(4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,

(A) the Successor Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in clause (i) of Section 4.09(a) hereof, or

(B) the Fixed Charge Coverage Ratio for the Successor Company, the Issuer and
the Restricted Subsidiaries on a consolidated basis would be greater than such
Ratio for the Issuer and the Restricted Subsidiaries immediately prior to such
transaction;

(5) each Guarantor, if any, unless it is the other party to the transactions
described above, in which case Section 5.01(c)(1)(B) hereof shall apply, shall
have by supplemental indenture confirmed that its Guarantee shall apply to such
Person’s obligations under this Indenture and the Notes; and

(6) the Issuer shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture.

(b) The Successor Company shall succeed to, and be substituted for, the Issuer
under this Indenture, the Guarantees, if any, and the Notes, as applicable.
Notwithstanding clauses (3) and (4) of Section 5.01(a) hereof,

 

-77-



--------------------------------------------------------------------------------

(1) any Restricted Subsidiary may consolidate with, merge into or transfer all
or part of its properties and assets to, the Issuer, and

(2) the Issuer may merge with an Affiliate of the Issuer incorporated solely for
the purpose of reincorporating the Issuer in another State of the United States
of America or the District of Columbia or any territory thereof so long as the
amount of Indebtedness of the Issuer and the Restricted Subsidiaries is not
increased thereby.

(c) Subject to certain limitations described in this Indenture governing release
of a Guarantee, if any, upon the sale, disposition or transfer of a Guarantor,
each Guarantor shall not, and the Issuer shall not permit any Guarantor to,
consolidate or merge with or into or wind up into (whether or not such Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person unless:

(1) (A) such Guarantor is the surviving entity or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, partnership, limited partnership, limited
liability company or trust organized or existing under the laws of the United
States of America, any state thereof, the District of Columbia, or any territory
thereof (such Guarantor or such Person, as the case may be, being herein called
the “Successor Person”);

(B) the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under this Indenture and such Guarantor’s
Guarantee, pursuant to supplemental indentures or other documents or instruments
in form reasonably satisfactory to the Trustee;

(C) immediately after such transaction, no Default exists; and

(D) the Issuer shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture; or

(2) the transaction is made in compliance with Section 4.10 hereof.

(d) Subject to certain limitations described in this Indenture, the Successor
Person shall succeed to, and be substituted for, such Guarantor under this
Indenture and such Guarantor’s Guarantee. Notwithstanding the foregoing, any
Guarantor may merge into or transfer all or part of its properties and assets to
another Guarantor or the Issuer.

For purposes of this Section 5.01, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Issuer which properties and assets, if
held by the Issuer instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Issuer and its
Subsidiaries on a consolidated basis shall be deemed to be the transfer of all
or substantially all of the properties and assets of the Issuer.

 

Section 5.02 Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Issuer in accordance with Section 5.01 hereof,

 

-78-



--------------------------------------------------------------------------------

the successor corporation formed by such consolidation or into or with which the
Issuer is merged or to which such sale, assignment, transfer, lease, conveyance
or other disposition is made shall succeed to, and be substituted for (so that
from and after the date of such consolidation, merger, sale, lease, conveyance
or other disposition, the provisions of this Indenture referring to the Issuer
shall refer instead to the successor corporation and not to the Issuer), and may
exercise every right and power of the Issuer under this Indenture with the same
effect as if such successor Person had been named as the Issuer herein; provided
that the predecessor Issuer shall not be relieved from the obligation to pay the
principal of and interest on the Notes except in the case of a sale, assignment,
transfer, conveyance or other disposition of all of the Issuer’s assets that
meets the requirements of Section 5.01 hereof.

ARTICLE 6

DEFAULTS AND REMEDIES

 

Section 6.01 Events of Default.

(a) An “Event of Default” wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(1) default in payment when due and payable, upon redemption, acceleration or
otherwise, of payments of principal of, or premium, if any, on the Notes issued
under this Indenture;

(2) default for 30 days or more in the payment when due of interest on or with
respect to the Notes issued under this Indenture;

(3) failure by the Issuer for 60 days after receipt of written notice given by
the Trustee or the Holders of at least 30% in principal amount of the then
outstanding Notes issued under this Indenture to comply with any of its
agreements (other than a default referred to in clauses (1) and (2) above) in
this Indenture or the Notes;

(4) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Issuer or any Restricted Subsidiary or the payment of which is
guaranteed by the Issuer or any Restricted Subsidiary, other than Indebtedness
owed to the Issuer or a Restricted Subsidiary, whether such Indebtedness or
guarantee now exists or is created after the issuance of the Notes, if both:

(a) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods), or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and

(b) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $100.0 million or more
at any one time outstanding;

(5) failure by the Issuer or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) to pay
final judgments or orders for the

 

-79-



--------------------------------------------------------------------------------

payment of money in an aggregate amount exceeding $100.0 million (to the extent
not covered by independent third-party insurance as to which the insurer has
been notified of such judgment or order and has not denied coverage, it being
understood for purposes of this Indenture that the issuance of reservation of
rights letter shall not be considered a denial of coverage) and such judgment or
order shall not have been satisfied, vacated, discharged or stayed or bonded
pending an appeal for a period of sixty (60) consecutive days;

(6) the Issuer or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary, pursuant to or within the meaning of any
Bankruptcy Law:

(i) commences proceedings to be adjudicated bankrupt or insolvent;

(ii) consents to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under applicable Bankruptcy law;

(iii) consents to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of it or for all or substantially all of
its property;

(iv) makes a general assignment for the benefit of its creditors; or

(v) generally is not paying its debts as they become due; or

(7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Issuer or any of its Restricted Subsidiaries that
is a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, in a proceeding in which
the Issuer or any such Restricted Subsidiaries, that is a Significant Subsidiary
or any group of Restricted Subsidiaries that, taken together, would constitute a
Significant Subsidiary, is to be adjudicated bankrupt or insolvent;

(ii) appoints a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Issuer or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, or for all or substantially
all of the property of the Issuer or any of its Restricted Subsidiaries that is
a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary; or

(iii) orders the liquidation of the Issuer or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together, would constitute a Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days.

(b) In the event of any Event of Default specified in clause (4) of
Section 6.01(a) hereof, such Event of Default and all consequences thereof
(excluding any resulting payment default, other than as a result of acceleration
of the Notes) shall be annulled, waived and rescinded automatically and without
any action by the Trustee or the Holders if, within 20 days after such Event of
Default arose,

 

-80-



--------------------------------------------------------------------------------

(1) the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged; or

(2) the holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default; or

(3) the default that is the basis for such Event of Default has been cured.

 

Section 6.02 Acceleration.

If any Event of Default (other than an Event of Default specified in clause
(6) or (7) of Section 6.01(a) hereof) occurs and is continuing under this
Indenture, the Trustee or the Holders of at least 30% in principal amount of the
then total outstanding Notes may declare the principal, premium, if any,
interest and any other monetary obligations on all the then outstanding Notes to
be due and payable immediately. Upon the effectiveness of such declaration, such
principal of and premium, if any, and interest on the Notes shall be due and
payable immediately. The Trustee may withhold from Holders notice of any
continuing Default, except a Default relating to the payment of principal of and
premium, if any, and interest on the Notes if it determines that withholding
notice is in their best interest. The Trustee shall have no obligation to
accelerate the Notes if in the best judgment of the Trustee acceleration is not
in the best interests of the Holders of the Notes.

Notwithstanding the foregoing, in the case of an Event of Default arising under
clause (6) or (7) of Section 6.01(a) hereof, all outstanding Notes shall be due
and payable immediately without further action or notice.

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may, on behalf of all of the Holders,
rescind an acceleration and its consequences if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest, or premium that has become due solely
because of the acceleration) have been cured or waived and all sums paid or
advanced by the Trustee hereunder and the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel and other
amounts due the Trustee under Section 7.07 have been paid.

 

Section 6.03 Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

 

Section 6.04 Waiver of Past Defaults.

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive any existing Default and its consequences hereunder, except a
continuing Default in the payment of the principal of, premium, if any, or
interest on, any Note held by a non-consenting Holder (including in connection
with an Asset

 

-81-



--------------------------------------------------------------------------------

Sale Offer or a Change of Control Offer); provided, subject to Section 6.02
hereof, that the Holders of a majority in aggregate principal amount of the then
outstanding Notes may rescind an acceleration and its consequences, including
any related payment default that resulted from such acceleration. Upon any such
waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.

 

Section 6.05 Control by Majority.

Holders of a majority in principal amount of the outstanding Notes issued
hereunder shall have the right to direct the time, method and place of
conducting any proceeding for exercising any remedy available to the Trustee or
of exercising any trust or power conferred on the Trustee. The Trustee, however,
may refuse to follow any direction that conflicts with law or this Indenture or
that the Trustee determines is unduly prejudicial to the rights of any other
Holder of a Note or that would involve the Trustee in personal liability.

 

Section 6.06 Limitation on Suits.

Subject to Section 6.07 hereof, no Holder of a Note may pursue any remedy with
respect to this Indenture or the Notes unless:

(1) such Holder has previously given the Trustee notice that an Event of Default
is continuing;

(2) Holders of at least 30% in principal amount of the total outstanding Notes
have requested the Trustee to pursue the remedy;

(3) Holders of the Notes have offered the Trustee security or indemnity
reasonably satisfactory to the Trustee against any loss, liability or expense;

(4) the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of security or indemnity; and

(5) Holders of a majority in principal amount of the total outstanding Notes
have not given the Trustee a direction inconsistent with such request within
such 60-day period.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

 

Section 6.07 Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium, if any, and interest on the
Note, on or after the respective due dates expressed in the Note (including in
connection with an Asset Sale Offer or a Change of Control Offer), or to bring
suit for the enforcement of any such payment on or after such respective dates,
shall not be impaired or affected without the consent of such Holder.

 

Section 6.08 Collection Suit by Trustee.

If an Event of Default specified in Section 6.01(a)(1) or (2) hereof occurs and
is continuing, the Trustee is authorized to recover judgment in its own name and
as trustee of an express trust

 

-82-



--------------------------------------------------------------------------------

against the Issuer for the whole amount of principal of, premium, if any, and
interest remaining unpaid on the Notes and interest on overdue principal and, to
the extent lawful, interest and such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel.

 

Section 6.09 Restoration of Rights and Remedies.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceedings, the Issuer, the Trustee and the Holders shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding has been instituted.

 

Section 6.10 Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.07 hereof, no right or
remedy herein conferred upon or reserved to the Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

Section 6.11 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder of any Note to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Every right and remedy given by this Article or by law to the Trustee
or to the Holders may be exercised from time to time, and as often as may be
deemed expedient, by the Trustee or by the Holders, as the case may be.

 

Section 6.12 Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Issuer
(or any other obligor upon the Notes including any Guarantor), its creditors or
its property and shall be entitled and empowered to participate as a member in
any official committee of creditors appointed in such matter and to collect,
receive and distribute any money or other property payable or deliverable on any
such claims and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be

 

-83-



--------------------------------------------------------------------------------

deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

 

Section 6.13 Priorities.

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

(i) to the Trustee, its agents and attorneys for amounts due under Section 7.07
hereof, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;

(ii) to Holders of Notes for amounts due and unpaid on the Notes for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any, and interest, respectively; and

(iii) to the Issuer or to such party as a court of competent jurisdiction shall
direct including any Guarantor, if applicable.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.13.

 

Section 6.14 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.14
does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant
to Section 6.07 hereof, or a suit by Holders of more than 10% in principal
amount of the then outstanding Notes.

ARTICLE 7

TRUSTEE

 

Section 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b) Except during the continuance of an Event of Default:

(i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

 

-84-



--------------------------------------------------------------------------------

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture.

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(i) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved in a court of competent
jurisdiction that the Trustee was negligent in ascertaining the pertinent facts;
and

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 7.01.

(e) The Trustee shall be under no obligation to exercise any of its rights or
powers under this Indenture at the request of any Holder of the Notes unless
such Holder shall have offered to the Trustee security and indemnity reasonably
satisfactory to it against any loss, liability or expense.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

 

Section 7.02 Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document, but the Trustee,
in its discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, personally or by agent or attorney at
the sole cost of the Issuer and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its selection and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

 

-85-



--------------------------------------------------------------------------------

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer shall be sufficient if signed by an
Officer of the Issuer.

(f) None of the provisions of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.

(g) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture

(h) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

(j) [reserved].

(k) The permissive rights of the Trustee enumerated herein shall not be
construed as duties.

(l) The Trustee may request that the Issuer deliver an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate, including any Person specified as

 

Section 7.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuer or any Affiliate of the
Issuer with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee or resign. Any Agent may do the same with like rights and duties. The
Trustee is also subject to Sections 7.10 and 7.11 hereof.

 

-86-



--------------------------------------------------------------------------------

Section 7.04 Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuer’s use of the proceeds from the Notes or any money paid to the
Issuer or upon the Issuer’s direction under any provision of this Indenture, it
shall not be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

 

Section 7.05 Notice of Defaults.

If a Default occurs and is continuing and if it is known to the Trustee, the
Trustee shall mail to Holders of Notes a notice of the Default within 90 days
after it occurs. Except in the case of a Default relating to the payment of
principal, premium, if any, or interest on any Note, the Trustee may withhold
from the Holders notice of any continuing Default if and so long as a committee
of its Responsible Officers in good faith determines that withholding the notice
is in the interests of the Holders of the Notes. The Trustee shall not be deemed
to know of any Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is such a Default
is received by the Trustee at the Corporate Trust Office of the Trustee.

 

Section 7.06 Reports by Trustee to Holders of the Notes.

Within 60 days after each May 15, beginning with May 15, 2012, and for so long
as Notes remain outstanding, the Trustee shall mail to the Holders of the Notes
a brief report dated as of such reporting date that complies with Trust
Indenture Act Section 313(a) (but if no event described in Trust Indenture Act
Section 313(a) has occurred within the twelve months preceding the reporting
date, no report need be transmitted). The Trustee also shall comply with Trust
Indenture Act Section 313(b)(2). The Trustee shall also transmit by mail all
reports as required by Trust Indenture Act Section 313(c).

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Issuer and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with Trust Indenture Act Section 313(d). The
Issuer shall promptly notify the Trustee when the Notes are listed on any stock
exchange and of any subsequent delisting thereof.

 

Section 7.07 Compensation and Indemnity.

The Issuer shall pay to the Trustee from time to time such compensation for its
acceptance of this Indenture and services hereunder as the parties shall agree
in writing from time to time. The Trustee’s compensation shall not be limited by
any law on compensation of a trustee of an express trust. The Issuer shall
reimburse the Trustee promptly upon request for all reasonable disbursements,
advances and expenses incurred or made by it in addition to the compensation for
its services. Such expenses shall include the reasonable compensation,
disbursements and expenses of the Trustee’s agents and counsel.

The Issuer and the Guarantors, jointly and severally, shall indemnify the
Trustee for, and hold the Trustee harmless against, any and all loss, damage,
claims, liability or expense (including attorneys’ fees) incurred by it in
connection with the acceptance or administration of this trust and the
performance of its duties hereunder (including the costs and expenses of
enforcing this Indenture against the Issuer or any of the Guarantors (including
this Section 7.07) or defending itself against any claim whether asserted by any
Holder, the Issuer or any Guarantor, or liability in connection with the
acceptance, exercise

 

-87-



--------------------------------------------------------------------------------

or performance of any of its powers or duties hereunder). The Trustee shall
notify the Issuer promptly of any claim for which it may seek indemnity. Failure
by the Trustee to so notify the Issuer shall not relieve the Issuer of its
obligations hereunder. The Issuer shall defend the claim and the Trustee may
have separate counsel and the Issuer shall pay the fees and expenses of such
counsel. The Issuer need not reimburse any expense or indemnify against any
loss, liability or expense incurred by the Trustee through the Trustee’s own
willful misconduct, negligence or bad faith.

The obligations of the Issuer under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or
removal of the Trustee.

To secure the payment obligations of the Issuer and the Guarantors in this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Notes. Such Lien shall survive the
satisfaction and discharge of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(a)(6) or (7) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

The Trustee shall comply with the provisions of Trust Indenture Act
Section 313(b)(2) to the extent applicable.

 

Section 7.08 Replacement of Trustee.

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08. The Trustee may resign in writing
at any time and be discharged from the trust hereby created by so notifying the
Issuer. The Holders of a majority in principal amount of the then outstanding
Notes may remove the Trustee by so notifying the Trustee and the Issuer in
writing. The Issuer may remove the Trustee if:

(a) the Trustee fails to comply with Section 7.10 hereof;

(b) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(c) a custodian or public officer takes charge of the Trustee or its property;
or

(d) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuer.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Issuer’s expense),
the Issuer or the Holders of at least 10% in principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

 

-88-



--------------------------------------------------------------------------------

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Thereupon, the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuer’s obligations under Section 7.07 hereof shall continue for the benefit of
the retiring Trustee.

 

Section 7.09 Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.

 

Section 7.10 Eligibility; Disqualification.

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50,000,000
as set forth in its most recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of
Trust Indenture Act Sections 310(a)(1), (2) and (5). The Trustee is subject to
Trust Indenture Act Section 310(b).

 

Section 7.11 Preferential Collection of Claims Against Issuer.

The Trustee is subject to Trust Indenture Act Section 311(a), excluding any
creditor relationship listed in Trust Indenture Act Section 311(b). A Trustee
who has resigned or been removed shall be subject to Trust Indenture Act
Section 311(a) to the extent indicated therein.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.

The Issuer may, at its option and at any time, elect to have either Section 8.02
or 8.03 hereof applied to all outstanding Notes upon compliance with the
conditions set forth below in this Article 8.

 

Section 8.02 Legal Defeasance and Discharge.

Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuer shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be deemed to have been discharged
from their obligations with respect to all outstanding Notes on the date

 

-89-



--------------------------------------------------------------------------------

the conditions set forth below are satisfied (“Legal Defeasance”). For this
purpose, Legal Defeasance means that the Issuer shall be deemed to have paid and
discharged the entire Indebtedness represented by the outstanding Notes, which
shall thereafter be deemed to be “outstanding” only for the purposes of
Section 8.05 hereof and the other Sections of this Indenture referred to in
(a) and (b) below, and to have satisfied all its other obligations under such
Notes and this Indenture (and the Trustee, on demand of and at the expense of
the Issuer, shall execute proper instruments acknowledging the same), except for
the following provisions which shall survive until otherwise terminated or
discharged hereunder:

(a) the rights of Holders of Notes to receive payments in respect of the
principal of, premium, if any, and interest on the Notes when such payments are
due solely out of the trust created pursuant to this Indenture referred to in
Section 8.05 hereof;

(b) the Issuer’s obligations with respect to Notes concerning issuing temporary
Notes, registration of such Notes, mutilated, destroyed, lost or stolen Notes
and the maintenance of an office or agency for payment and money for security
payments held in trust;

(c) the rights, powers, trusts, duties and immunities of the Trustee, and the
Issuer’s obligations in connection therewith; and

(d) this Section 8.02.

Subject to compliance with this Article 8, the Issuer may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

 

Section 8.03 Covenant Defeasance.

Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuer and the Guarantors, if any, shall, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be released
from their obligations under the covenants contained in Sections 4.03, 4.04,
4.05, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15 and 4.16 hereof and
clauses (4) and (5) of Section 5.01(a), Sections 5.01(c) and 5.01(d) hereof with
respect to the outstanding Notes on and after the date the conditions set forth
in Section 8.04 hereof are satisfied (“Covenant Defeasance”), and the Notes
shall thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes). For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Issuer may omit to comply with and shall have no liability in respect of any
term, condition or limitation set forth in any such covenant, whether directly
or indirectly, by reason of any reference elsewhere herein to any such covenant
or by reason of any reference in any such covenant to any other provision herein
or in any other document and such omission to comply shall not constitute a
Default or an Event of Default under Section 6.01 hereof, but, except as
specified above, the remainder of this Indenture and such Notes shall be
unaffected thereby. In addition, upon the Issuer’s exercise under Section 8.01
hereof of the option applicable to this Section 8.03 hereof, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, Sections
6.01(a)(3), 6.01(a)(4), 6.01(a)(5), 6.01(a)(6) (solely with respect to
Restricted Subsidiaries that are Significant Subsidiaries) and 6.01(a)(7)
(solely with respect to Restricted Subsidiaries that are Significant
Subsidiaries) hereof shall not constitute Events of Default.

 

-90-



--------------------------------------------------------------------------------

Section 8.04 Conditions to Legal or Covenant Defeasance.

The following shall be the conditions to the application of either Section 8.02
or 8.03 hereof to the outstanding Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to the Notes:

(1) the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal of, premium, if any, and interest due on the Notes on the
stated maturity date or on the redemption date, as the case may be, of such
principal, premium, if any, or interest on such Notes, and the Issuer must
specify whether such Notes are being defeased to maturity or to a particular
redemption date;

(2) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel in the United States of America reasonably
acceptable to the Trustee confirming that, subject to customary assumptions and
exclusions,

(a) the Issuer has received from, or there has been published by, the United
States Internal Revenue Service a ruling, or

(b) since the issuance of the Notes, there has been a change in the applicable
U.S. Federal income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel in
the United States of America shall confirm that, subject to customary
assumptions and exclusions, the Holders of the Notes will not recognize income,
gain or loss for U.S. Federal income tax purposes, as a result of such Legal
Defeasance and will be subject to U.S. Federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Legal Defeasance had not occurred;

(3) in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel in the United States of America reasonably
acceptable to the Trustee confirming that, subject to customary assumptions and
exclusions, the Holders of the Notes will not recognize income, gain or loss for
U.S. Federal income tax purposes as a result of such Covenant Defeasance and
will be subject to U.S. Federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such Covenant
Defeasance had not occurred;

(4) no Default (other than that resulting from borrowing funds to be applied to
make such deposit and any similar and simultaneous deposit relating to other
Indebtedness and, in each case, the granting of Liens in connection therewith)
shall have occurred and be continuing on the date of such deposit;

(5) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under the Senior Credit Facilities or any
other material agreement or instrument (other than this Indenture) to which, the
Issuer or any Guarantor is a party or by which the Issuer or any Guarantor is
bound;

 

-91-



--------------------------------------------------------------------------------

(6) the Issuer shall have delivered to the Trustee an Opinion of Counsel in the
United States of America and reasonably acceptable to the Trustee to the effect
that, as of the date of such opinion and subject to customary assumptions and
exclusions, following the deposit, the trust funds will not be subject to the
effect of any applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally under any applicable U.S. Federal or state
law, and that the Trustee has a perfected security interest in such trust funds
for the ratable benefit of the Holders;

(7) the Issuer shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Issuer with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuer or any
Guarantor or others; and

(8) the Issuer shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel in the United States of America and reasonably acceptable
to the Trustee (which Opinion of Counsel may be subject to customary assumptions
and exclusions) each stating that all conditions precedent provided for or
relating to the Legal Defeasance or the Covenant Defeasance, as the case may be,
have been complied with.

 

Section 8.05 Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 8.06 hereof, all money and Government Securities (including
the proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 8.05, the “Trustee”) pursuant to
Section 8.04 hereof in respect of the outstanding Notes shall be held in trust
and applied by the Trustee, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including the Issuer or a Guarantor acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium and interest, but such money need not
be segregated from other funds except to the extent required by law.

The Issuer shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 8.04 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuer from time to time upon the request of the Issuer
any money or Government Securities held by it as provided in Section 8.04 hereof
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.04(1) hereof), are
in excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

 

Section 8.06 Repayment to Issuer.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuer, in trust for the payment of the principal of, premium or interest on any
Note and remaining unclaimed for two years after such principal, and premium or
interest has become due and payable shall be paid to the Issuer on its request
or (if then held by the Issuer) shall be discharged from such trust; and the
Holder of such Note shall thereafter look only to the Issuer for payment
thereof, and all liability of the Trustee or such Paying Agent with respect to
such trust money, and all liability of the Issuer as trustee thereof, shall
thereupon cease.

 

-92-



--------------------------------------------------------------------------------

Section 8.07 Reinstatement.

If the Trustee or Paying Agent is unable to apply any United States dollars or
Government Securities in accordance with Section 8.02 or 8.03 hereof, as the
case may be, by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Issuer’s obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 or 8.03
hereof until such time as the Trustee or Paying Agent is permitted to apply all
such money in accordance with Section 8.02 or 8.03 hereof, as the case may be;
provided that, if the Issuer makes any payment of principal of, premium or
interest on any Note following the reinstatement of its obligations, the Issuer
shall be subrogated to the rights of the Holders of such Notes to receive such
payment from the money held by the Trustee or Paying Agent.

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 9.01 Without Consent of Holders of Notes.

Notwithstanding Section 9.02 hereof, the Issuer, any Guarantor and the Trustee
may amend or supplement this Indenture and any Guarantee or Notes without the
consent of any Holder:

(1) to cure any ambiguity, omission, mistake, defect or inconsistency;

(2) to provide for uncertificated Notes of such series in addition to or in
place of certificated Notes;

(3) to comply with Section 5.01 hereof;

(4) to provide the assumption of the Issuer’s or any Guarantor’s obligations to
the Holders;

(5) to make any change that would provide any additional rights or benefits to
the Holders or that does not adversely affect the legal rights under this
Indenture of any such Holder;

(6) to add covenants for the benefit of the Holders or to surrender any right or
power conferred upon the Issuer or any Guarantor;

(7) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the Trust Indenture Act;

(8) to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee thereunder pursuant to the requirements
thereof;

(9) to provide for the issuance of exchange notes or private exchange notes,
which are identical to exchange notes except that they are not freely
transferable;

(10) to add a Guarantor or other guarantor under this Indenture;

(11) to conform the text of this Indenture or the Notes to any provision of the
“Description of senior notes” section of the Offering Memorandum to the extent
that such provision in such “Description of senior notes” section was intended
to be a verbatim recitation of a provision of this Indenture or Notes;

 

-93-



--------------------------------------------------------------------------------

(12) making any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided, however, that (i) compliance with this Indenture as so amended would
not result in Notes being transferred in violation of the Securities Act or any
applicable securities law and (ii) such amendment does not materially and
adversely affect the rights of Holders to transfer Notes; or

(13) in the event that PIK Notes are issued in certificated form, to make
appropriate amendments to this Indenture to reflect an appropriate minimum
denomination of certificated PIK Notes and establish minimum redemption amounts
for certificated PIK Notes.

Upon the request of the Issuer accompanied by a resolution of its board of
directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee shall join with the Issuer and the Guarantors
in the execution of any amended or supplemental indenture authorized or
permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such amended or supplemental indenture that
affects its own rights, duties or immunities under this Indenture or otherwise.
Notwithstanding the foregoing, no Opinion of Counsel shall be required in
connection with the addition of a Guarantor under this Indenture upon execution
and delivery by such Guarantor and the Trustee of a supplemental indenture to
this Indenture, the form of which is attached as Exhibit D hereto, and delivery
of an Officers’ Certificate.

 

Section 9.02 With Consent of Holders of Notes.

Except as provided below in this Section 9.02, the Issuer and the Trustee may
amend or supplement this Indenture and the Notes with the consent of the Holders
of at least a majority in principal amount of the Notes (including Additional
Notes, if any) then outstanding voting as a single class, including, without
limitation, consents obtained in connection with a purchase of, or tender offer
or exchange offer for, Notes, and, subject to Sections 6.04 and 6.07 hereof, any
existing Default (other than a Default in the payment of the principal of,
premium or interest on the Notes, except a payment default resulting from an
acceleration that has been rescinded) or compliance with any provision of this
Indenture or the Notes may be waived with the consent of the Holders of a
majority in principal amount of the then outstanding Notes (including Additional
Notes, if any) voting as a single class, including consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes, in
each case other than Notes beneficially owned by the Issuer or its Affiliates.
Section 2.08 hereof and Section 2.09 hereof shall determine which Notes are
considered to be “outstanding” for the purposes of this Section 9.02.

Upon the request of the Issuer accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee shall
join with the Issuer in the execution of such amended or supplemental indenture
unless such amended or supplemental indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental indenture.

 

-94-



--------------------------------------------------------------------------------

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuer shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver.

Without the consent of each affected Holder of Notes, an amendment or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):

(1) reduce the principal amount of such Notes whose Holders must consent to an
amendment, supplement or waiver;

(2) reduce the principal of or change the fixed final maturity of any such Note
or alter or waive the provisions with respect to the redemption of such Notes
(other than provisions relating to Section 3.09, Section 4.10 and Section 4.14
hereof to the extent that any such amendment or waiver does not have the effect
of reducing the principal of or changing the fixed final maturity of any such
Note or altering or waiving the provisions with respect to the redemption of
such Notes);

(3) reduce the rate of or change the time for payment of interest on any Note;

(4) waive a Default in the payment of principal of or premium, if any, or
interest on the Notes, except a rescission of acceleration of the Notes by the
Holders of at least a majority in aggregate principal amount of the Notes and a
waiver of the payment default that resulted from such acceleration, or in
respect of a covenant or provision contained in this Indenture or any Guarantee
which cannot be amended or modified without the consent of all Holders;

(5) make any Note payable in money other than that stated therein;

(6) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders to receive payments of principal of or
premium, if any, or interest on the Notes;

(7) make any change in these amendment and waiver provisions;

(8) impair the right of any Holder to receive payment of principal of, or
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes;

(9) make any change to or modify the ranking of this Indenture or the Notes that
would adversely affect the Holders; or

(10) except as expressly permitted by this Indenture, modify the Guarantee of
any Significant Subsidiary (or any group of Subsidiaries that together would
constitute a Significant Subsidiary) in any manner adverse to the Holders.

 

-95-



--------------------------------------------------------------------------------

Section 9.03 Compliance with Trust Indenture Act.

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental indenture that complies with the Trust Indenture
Act as then in effect.

 

Section 9.04 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to consent to any amendment, supplement, or
waiver. If a record date is fixed, then, notwithstanding the preceding
paragraph, those Persons who were Holders at such record date (or their duly
designated proxies), and only such Persons, shall be entitled to consent to such
amendment, supplement, or waiver or to revoke any consent previously given,
whether or not such Persons continue to be Holders after such record date. No
such consent shall be valid or effective for more than 120 days after such
record date unless the consent of the requisite number of Holders has been
obtained.

 

Section 9.05 Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuer in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 

Section 9.06 Trustee to Sign Amendments, etc.

The Trustee shall sign any amendment, supplement or waiver authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Issuer may not
sign an amendment, supplement or waiver until the board of directors approves
it. In executing any amendment, supplement or waiver, the Trustee shall be
entitled to receive and (subject to Section 7.01 hereof) shall be fully
protected in relying upon, in addition to the documents required by
Section 12.04 hereof, an Officers’ Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture and that such amendment, supplement or waiver is the
legal, valid and binding obligation of the Issuer and any Guarantors party
thereto, enforceable against them in accordance with its terms, subject to
customary exceptions, and complies with the provisions hereof (including
Section 9.03). Notwithstanding the foregoing, no Opinion of Counsel will be
required for the Trustee to execute any amendment or supplement adding a new
Guarantor under this Indenture.

 

-96-



--------------------------------------------------------------------------------

Section 9.07 Payment for Consent.

Neither the Issuer nor any Affiliate of the Issuer shall, directly or
indirectly, pay or cause to be paid any consideration, whether by way of
interest, fee or otherwise, to any Holder for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this Indenture
or the Notes unless such consideration is offered to all Holders and is paid to
all Holders that so consent, waive or agree to amend in the time frame set forth
in solicitation documents relating to such consent, waiver or agreement.

ARTICLE 10

GUARANTEES

 

Section 10.01 Guarantee.

(a) If the Notes are Guaranteed pursuant to Section 4.15, each Guarantor shall,
subject to this Article 10 and execution of the related supplemental indenture,
jointly and severally, unconditionally guarantee to each Holder of a Note
authenticated and delivered by the Trustee and to the Trustee and its successors
and assigns, irrespective of the validity and enforceability of this Indenture,
the Notes or the obligations of the Issuer hereunder or thereunder, that:
(a) the principal of, interest and premium, if any, on the Notes shall be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, if lawful, and all other obligations of the Issuer to the Holders
or the Trustee hereunder or thereunder shall be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and (b) in case
of any extension of time of payment or renewal of any Notes or any of such other
obligations, that same shall be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. Failing payment when due of any amount
so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors shall be jointly and severally obligated to pay the same immediately.
Each Guarantor agrees that this is a guarantee of payment and not a guarantee of
collection.

(b) Each Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuer, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Issuer, any right to require a
proceeding first against the Issuer, protest, notice and all demands whatsoever
and covenants that this Guarantee shall not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.

(c) Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Trustee or any Holder in enforcing
any rights under this Section 10.01.

(d) If any Holder or the Trustee is required by any court or otherwise to return
to the Issuer, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuer or the Guarantors, any
amount paid either to the Trustee or such Holder, this Guarantee, to the extent
therefore discharged, shall be reinstated in full force and effect.

(e) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the holders in respect of any obligations guaranteed
hereby until payment in full of all obligations

 

-97-



--------------------------------------------------------------------------------

guaranteed hereby. Each Guarantor further agrees that, as between the
Guarantors, on the one hand, and the Holders and the Trustee, on the other hand,
(x) the maturity of the obligations guaranteed hereby may be accelerated as
provided in Article 6 hereof for the purposes of this Guarantee, notwithstanding
any stay, injunction or other prohibition preventing such acceleration in
respect of the obligations guaranteed hereby, and (y) in the event of any
declaration of acceleration of such obligations as provided in Article 6 hereof,
such obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantors for the purpose of this Guarantee. The Guarantors
shall have the right to seek contribution from any non-paying Guarantor so long
as the exercise of such right does not impair the rights of the Holders under
the Guarantees.

(f) Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuer for liquidation,
reorganization, should the Issuer become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of the Issuer’s assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Notes are, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee on the Notes or Guarantees, whether as a “voidable preference,”
“fraudulent transfer” or otherwise, all as though such payment or performance
had not been made. In the event that any payment or any part thereof, is
rescinded, reduced, restored or returned, the Notes shall, to the fullest extent
permitted by law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

(g) In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(h) The Guarantee issued by any Guarantor shall be a general unsecured senior
obligation of such Guarantor and shall be pari passu in right of payment with
all existing and future Senior Indebtedness of such Guarantor, if any.

(i) Each payment to be made by a Guarantor in respect of its Guarantee shall be
made without set-off, counterclaim, reduction or diminution of any kind or
nature.

(j) Notwithstanding anything to the contrary, any direct or indirect parent
company of the Issuer may guarantee the Notes and become a Guarantor hereunder.

 

Section 10.02 Limitation on Guarantor Liability.

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Guarantee. To effectuate the foregoing intention, the Trustee, the Holders and
the Guarantors hereby irrevocably agree that the obligations of each Guarantor
shall be limited to the maximum amount as will, after giving effect to such
maximum amount and all other contingent and fixed liabilities of such Guarantor
that are relevant under such laws and after giving effect to any collections
from, rights to receive contribution from or payments made by or on behalf of
any other Guarantor in respect of the obligations of such other Guarantor under
this Article 10, result in the obligations of such Guarantor under its Guarantee
not constituting a fraudulent conveyance or fraudulent transfer under applicable
law. Each Guarantor that makes a payment under its Guarantee shall be entitled
upon payment in full of all guaranteed obligations under this Indenture to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.

 

-98-



--------------------------------------------------------------------------------

Section 10.03 Execution and Delivery.

To evidence its Guarantee set forth in Section 10.01 hereof, each Guarantor
shall execute and deliver a supplemental indenture substantially in the form of
Exhibit D hereto.

Each Guarantor hereby agrees that its Guarantee set forth in Section 10.01
hereof shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Notes.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.

If required by Section 4.15 hereof, the Issuer shall cause any Restricted
Subsidiary to comply with the provisions of Section 4.15 hereof and this Article
10, to the extent applicable.

 

Section 10.04 Subrogation.

Each Guarantor shall be subrogated to all rights of Holders of Notes against the
Issuer in respect of any amounts paid by any Guarantor pursuant to the
provisions of Section 10.01 hereof; provided that, if an Event of Default has
occurred and is continuing, no Guarantor shall be entitled to enforce or receive
any payments arising out of, or based upon, such right of subrogation until all
amounts then due and payable by the Issuer under this Indenture or the Notes
shall have been paid in full.

 

Section 10.05 Benefits Acknowledged.

Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Indenture and that the
guarantee and waivers made by it pursuant to its Guarantee are knowingly made in
contemplation of such benefits.

 

Section 10.06 Release of Guarantees.

The Guarantee of a Guarantor shall be automatically and unconditionally released
and discharged upon:

(1) (a) the sale, disposition or other transfer (including through merger or
consolidation) of all of the Capital Stock (or any sale, disposition or other
transfer of Capital Stock following which such Guarantor is no longer a
Restricted Subsidiary), or all or substantially all the assets, of such
Guarantor (other than a sale, disposition or other transfer to a Restricted
Subsidiary) if such sale, disposition or other transfer is made in compliance
with the applicable provisions of this Indenture;

(b) the designation by the Issuer of such Guarantor as an Unrestricted
Subsidiary in accordance with the provisions of this Indenture as described
under Section 4.07 hereof and the definition of “Unrestricted Subsidiary”;

(c) the release or discharge of such Guarantor from the guarantee that resulted
in the obligation of such Guarantor to guarantee the Notes, if such Guarantor
would not then otherwise be required to guarantee the Notes pursuant to
Section 4.15 hereof (treating any guarantees of such Guarantor that remain
outstanding as incurred at least 30 days prior to such release) except, in each
case, a release or discharge by, or as a result of, payment under such
guarantee; or

 

-99-



--------------------------------------------------------------------------------

(d) the Issuer exercising its Legal Defeasance option or Covenant Defeasance
option in accordance with Article 8 hereof or the Issuer’s obligations under
this Indenture being discharged in accordance with the terms of this Indenture;
and

(2) in the case of clause (1)(a) above, the release of such Guarantor from its
guarantee, if any, of and all pledges and security, if any, granted in
connection with, any other Indebtedness of the Issuer; and

(3) such Guarantor delivering to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for in
this Indenture relating to such transaction have been complied with.

ARTICLE 11

SATISFACTION AND DISCHARGE

 

Section 11.01 Satisfaction and Discharge.

This Indenture shall be discharged and shall cease to be of further effect as to
all Notes, when either:

(1) all Notes theretofore authenticated and delivered, except lost, stolen or
destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust, have been delivered to the
Trustee for cancellation; or

(2) (A) all Notes not theretofore delivered to such Trustee for cancellation
have become due and payable by reason of the making of a notice of redemption or
otherwise, shall become due and payable within one year or are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Issuer and the Issuer or any Guarantor has irrevocably deposited
or caused to be deposited with such Trustee as trust funds in trust solely for
the benefit of the Holders of the Notes, cash in U.S. dollars, Government
Securities, or a combination thereof, in such amounts as shall be sufficient
without consideration of any reinvestment of interest to pay and discharge the
entire indebtedness on the Notes not theretofore delivered to the Trustee for
cancellation for principal, premium, if any, and accrued interest to the date of
maturity or redemption, as the case may be;

(B) no Default (other than that resulting from borrowing funds to be applied to
make such deposit and any similar and simultaneous deposit relating to other
Indebtedness and, in each case, the granting of Liens in connection therewith)
with respect to this Indenture or the Notes shall have occurred and be
continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit shall not result in a breach or violation of, or
constitute a default under, the Senior Credit Facilities or any other agreement
or instrument to which the Issuer or any Guarantor is a party or by which the
Issuer or any Guarantor is bound;

(C) the Issuer has paid or caused to be paid all sums payable by it under this
Indenture; and

 

-100-



--------------------------------------------------------------------------------

(D) the Issuer has delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of the Notes at maturity or the
Redemption Date, as the case may be.

In addition, the Issuer must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to subclause (A) of clause (2) of
this Section 11.01, the provisions of Section 11.02 and Section 8.06 hereof
shall survive.

 

Section 11.02 Application of Trust Money.

Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 11.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuer
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium, if any) and interest for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Issuer has made any payment of
principal of, premium, if any, or interest on any Notes because of the
reinstatement of its obligations, the Issuer shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or
Government Securities held by the Trustee or Paying Agent.

ARTICLE 12

MISCELLANEOUS

 

Section 12.01 Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by Trust Indenture Act Section 318(c), the imposed duties shall
control.

 

-101-



--------------------------------------------------------------------------------

Section 12.02 Notices.

Any notice or communication by the Issuer, any Guarantor or the Trustee to the
others is duly given if in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), fax or
overnight air courier guaranteeing next day delivery, to the others’ address:

If to the Issuer and/or any Guarantor:

c/o ARAMARK Holdings Corporation

1101 Market Street

Philadelphia, Pennsylvania 19107

Fax No.: (215) 413-8808

Attention: General Counsel

If to the Trustee:

The Bank of New York Mellon

101 Barclay Street, Floor 8W

New York, New York 10286

Fax No.: (212) 815-5704

Attention: Corporate Trust Administration

The Issuer, any Guarantor or the Trustee, by notice to the others, may designate
additional or different addresses for subsequent notices or communications.

The Trustee agrees to accept and act upon instructions or directions pursuant to
this Indenture sent by unsecured e-mail, facsimile transmission or other similar
unsecured electronic methods. If the party elects to give the Trustee e-mail or
facsimile instructions (or instructions by a similar electronic method) and the
Trustee in its discretion elects to act upon such instructions, the Trustee’s
understanding of such instructions shall be deemed controlling. The Trustee
shall not be liable for any losses, costs or expenses arising directly or
indirectly from the Trustee’s reliance upon and compliance with such
instructions notwithstanding such instructions conflict or are inconsistent with
a subsequent written instruction. The party providing electronic instructions
agrees to assume all risks arising out of the use of such electronic methods to
submit instructions and directions to the Trustee, including without limitation
the risk of the Trustee acting on unauthorized instructions, and the risk or
interception and misuse by third parties.

Notwithstanding anything to the contrary contained herein, as long as the Notes
are in the form of a Global Note, notice to the Holders may be made
electronically in accordance with procedures of the Depositary.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five calendar days after being deposited in the mail, postage
prepaid, if mailed by first-class mail; when receipt acknowledged, if faxed; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery; provided that any notice or
communication delivered to the Trustee shall be deemed effective upon actual
receipt thereof.

Any notice or communication to a Holder shall be mailed by first-class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in Trust Indenture Act Section 313(c), to the extent required by the
Trust Indenture Act. Failure to mail a notice or communication to a Holder or
any defect in it shall not affect its sufficiency with respect to other Holders.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

-102-



--------------------------------------------------------------------------------

If the Issuer mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

 

Section 12.03 Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to Trust Indenture Act Section 312(b) with
other Holders with respect to their rights under this Indenture or the Notes.
The Issuer, the Trustee, the Registrar and anyone else shall have the protection
of Trust Indenture Act Section 312(c).

 

Section 12.04 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuer or any of the Guarantors to the
Trustee to take any action under this Indenture, the Issuer or such Guarantor,
as the case may be, shall furnish to the Trustee:

(a) An Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 12.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

(b) An Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 12.05 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

 

Section 12.05 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to Section 4.04 hereof or Trust Indenture Act Section 314(a)(4)) shall
comply with the provisions of Trust Indenture Act Section 314(e) and shall
include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officers’ Certificate as to matters of fact); and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

 

Section 12.06 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

-103-



--------------------------------------------------------------------------------

Section 12.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.

No director, officer, employee, incorporator or stockholder of the Issuer or any
Guarantor (other than in the case of stockholders of any Guarantor, the Issuer
or another Guarantor) or any of their parent companies shall have any liability
for any obligations of the Issuer or the Guarantors under the Notes, the
Guarantees and this Indenture or for any claim based on, in respect of, or by
reason of such obligations or their creation. Each Holder by accepting Notes
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

 

Section 12.08 Governing Law.

THIS INDENTURE, THE NOTES AND ANY GUARANTEE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Section 12.09 Waiver of Jury Trial.

EACH OF THE ISSUER, THE GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE
NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 12.10 Force Majeure.

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations under this Indenture arising out of or
caused by, directly or indirectly, forces beyond its reasonable control,
including without limitation strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software or hardware) services.

 

Section 12.11 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuer or its Restricted Subsidiaries or of any other Person.
Any such indenture, loan or debt agreement may not be used to interpret this
Indenture.

 

Section 12.12 Successors.

All agreements of the Issuer in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successors. All agreements of each Guarantor in this Indenture shall bind its
successors, except as otherwise provided in Section 10.06 hereof.

 

Section 12.13 Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

-104-



--------------------------------------------------------------------------------

Section 12.14 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

 

Section 12.15 Table of Contents, Headings, etc.

The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

[Signatures on following page]

 

-105-



--------------------------------------------------------------------------------

ARAMARK HOLDINGS CORPORATION By:  

/s/ Christopher S. Holland

  Name:   Christopher S. Holland   Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,
as Trustee

By:  

/s/ Mary Miselis

  Name:   Mary Miselis   Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

[Face of Note]

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

[Insert the Regulation S Temporary Global Note Legend, if applicable pursuant to
the provisions of the Indenture]

 

A-2-1



--------------------------------------------------------------------------------

CUSIP [                    ]

ISIN [                    ]1

[RULE 144A][REGULATION S] GLOBAL NOTE

representing up to

$                    

8.625%/9.375% Senior Notes due 2016

 

No.     

  [$                    ]

ARAMARK HOLDINGS CORPORATION

promises to pay to CEDE & CO. or registered assigns, the principal sum [set
forth on the Schedule of Exchanges of Interests in the Global Note attached
hereto] [of                      United States Dollars] on May 1, 2016.

Interest Payment Dates: May 1 and November 1

Record Dates: April 15 and October 15

 

1 

Rule 144A Note CUSIP: 03852UAA4

Rule 144A Note ISIN: US03852UAA43

Regulation S Note CUSIP: U03891AA3

Regulation S Note ISIN: USU03891AA31

 

A-2-2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Issuer has caused this instrument to be duly executed.

Dated:

 

ARAMARK HOLDINGS CORPORATION By:  

 

  Name:   Title:

This is one of the Notes referred to in the within-mentioned Indenture.

 

THE BANK OF NEW YORK MELLON,
as Trustee

By:  

 

 

Authorized Signatory

 

A-2-3



--------------------------------------------------------------------------------

[Back of Note]

8.625%/9.375% Senior Notes due 2016

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. INTEREST. ARAMARK Holdings Corporation, a Delaware corporation (the
“Issuer”), promises to pay interest on the principal amount of this 8.625% /
9.375% Senior Note due 2016 (a “Note”) as follows: Cash interest (as defined
below) on the Notes will accrue at a rate per annum equal to 8.625% per annum
and be payable in cash. Any PIK Interest (as defined below) (including Partial
PIK Interest (as defined below)) on the Notes will accrue at a rate per annum
equal to 9.375% per annum and be payable (x) with respect to Notes represented
by one or more Global Notes registered in the name of, or held by, DTC or its
nominee on the relevant Regular Record Date (as defined below), by increasing
the principal amount of the outstanding Global Note by an amount equal to the
amount of PIK Interest for the applicable Interest Period (as defined below)
(rounded down to the nearest whole dollar) and (y) with respect to Notes
represented by certificated notes, by issuing PIK Notes in certificated form in
an aggregate principal amount equal to the amount of PIK Interest for the
applicable Interest Period (rounded down to the nearest whole dollar), and the
Trustee will, at the request of the Issuer, authenticate and deliver such PIK
Notes in certificated form for original issuance to the Holders on the relevant
Regular Record Date, as shown by the records of the register of Holders. In the
event that the Issuer is entitled to and elects to pay Partial PIK Interest for
any Interest Period, each Holder will be entitled to receive Cash Interest in
respect of the applicable percentage of the principal amount of the Notes held
by such Holder on the relevant Regular Record Date and PIK Interest in respect
of the remaining percentage of the principal amount of the Notes held by such
Holder on the relevant Regular Record Date. Following an increase in the
principal amount of the outstanding Global Notes as a result of a PIK Payment,
the Notes will bear interest on such increased principal amount from and after
the date of such PIK Payment. Any PIK Notes issued in certificated form will be
dated as of the applicable Interest Payment Date and will bear interest from and
after such date. All Notes issued pursuant to a PIK Payment will mature on
May 1, 2016 and will be governed by, and subject to the terms, provisions and
conditions of, the Indenture and shall have the same rights and benefits as the
Notes issued on the Issue Date.

The Issuer shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal to the extent lawful;
it shall pay interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on overdue installments of interest, if any (without regard
to any applicable grace period) to the extent lawful. Interest shall be computed
on the basis of a 360-day year comprised of twelve 30-day months. The interest
rate on the Notes will in no event be higher than the maximum rate permitted by
New York law as the same may be modified by United States law of general
application.

2. METHOD OF PAYMENT. The Issuer will pay interest on the Notes (except
defaulted interest) on the applicable Interest Payment Date to the Persons who
are Holders of Notes. Except as provided in the immediately succeeding sentence
and the definition of “Applicable Amount,” interest on the Notes shall be
payable entirely in cash (such interest, “Cash Interest”) on the then
outstanding principal amount of the Notes. For any Interest Period (as defined
below) after the initial Interest Period, if the Applicable Amount (as defined
below) as determined on the Determination Date (as defined below) for such
Interest Period shall:

(i) equal or exceed 75%, but be less than 100%, of the aggregate amount of Cash
Interest that would otherwise be due on the relevant Interest Payment Date, then
the Issuer may, at

 

A-2-4



--------------------------------------------------------------------------------

its option, elect to pay interest on (a) 25% of the then outstanding principal
amount of the Notes by increasing the principal amount of the outstanding Notes
or by issuing PIK Notes and (b) 75% of the then outstanding principal amount of
the Notes in cash;

(ii) equal or exceed 50%, but be less than 75%, of the aggregate amount of Cash
Interest that would otherwise be due on the relevant Interest Payment Date, then
the Issuer may, at its option, elect to pay interest on (a) 50% of the then
outstanding principal amount of the Notes by increasing the principal amount of
the outstanding Notes or by issuing PIK Notes and (b) 50% of the then
outstanding principal amount of the Notes in cash;

(iii) equal or exceed 25%, but be less than 50%, of the aggregate amount of Cash
Interest that would otherwise be due on the relevant Interest Payment Date, then
the Issuer may, at its option, elect to pay interest on (a) 75% of the then
outstanding principal amount of the Notes by increasing the principal amount of
the outstanding Notes or by issuing PIK Notes and (b) 25% of the then
outstanding principal amount of the Notes in cash; or

(iv) be less than 25% of the aggregate amount of Cash Interest that would
otherwise be due on the relevant Interest Payment Date, then the Issuer may, at
its option, elect to pay interest on the Notes entirely by increasing the
principal amount of the then outstanding Notes or by issuing PIK Notes.

The insufficiency or lack of funds available to the Issuer to pay Cash Interest
as required by the preceding paragraph shall not permit the Issuer to pay PIK
Interest (including Partial PIK Interest) in respect of any Interest Period and
the sole right of the Issuer to elect to pay PIK Interest shall be as (and to
the extent) provided in the immediately preceding paragraph. The payment of
interest on the Notes through an increase in the principal amount of the
outstanding Notes or through the issuance of PIK Notes is herein referred to as
(i) “PIK Interest” to the extent all interest due on an Interest Payment Date is
so paid and (ii) “Partial PIK Interest” to the extent that only a portion of the
interest due on an Interest Payment Date is so paid.

As used herein,

 

  (i)

“Applicable Amount” shall be the amount equal to the sum (without duplication)
of (i) (a) the maximum amount of all dividends and distributions which, as of
the applicable Determination Date, would be permitted to be paid in cash to the
Issuer (in a manner that does not restrict the use of such cash for paying Cash
Interest) by all direct and indirect Restricted Subsidiaries of the Issuer after
giving effect to all corporate, shareholder or other comparable actions required
in order to make such payment, requirements of applicable law and all
restrictions on the ability to make such dividends or distributions which are
otherwise permitted by Section 4.08 of the Indenture (including, without
limitation, any restrictions and limitations in the Senior Credit Facilities,
the Existing Indebtedness or any agreement that amends, modifies, renews,
increases, supplements, refunds, replaces or refinances such Indebtedness) and,
in each case, without regard to whether any such Restricted Subsidiary shall
have any funds available to make any such dividends or distributions less
(b) $10.0 million and (ii) (a) all cash and Cash Equivalents on hand at the
Issuer as of such Determination Date (other than any cash and Cash Equivalents
on hand at the Issuer which have been distributed to the Issuer and the
distribution of which is conditioned upon such cash and Cash Equivalents being
utilized for a purpose other than paying Cash Interest (including, without
limitation, amounts permitted to be distributed to the Issuer solely for the
purpose of paying taxes attributable

 

A-2-5



--------------------------------------------------------------------------------

 

to the Issuer’s consolidated Subsidiaries) as the result of restrictions on the
ability to make such dividends or distributions; provided such restrictions are
otherwise permitted by Section 4.08 of the Indenture (including, without
limitation, any restrictions and limitations in the Senior Credit Facilities,
the Existing Indebtedness or any agreement that amends, modifies, renews,
increases, supplements, refunds, replaces or refinances such Indebtedness)) less
(b) $2.0 million; provided that (x) there shall be excluded from this clause
(ii) any net proceeds from the Notes issued on the Issue Date pending the final
application of such proceeds as described in “Use of Proceeds” in this offering
memorandum and (y) the amount pursuant to this clause (ii) shall not be less
than $0.

To the extent that interest on the Notes with respect to an Interest Period will
not be paid entirely in cash, the Applicable Amount shall be calculated by the
Issuer and shall be set forth in an Officers’ Certificate delivered to the
Trustee prior to the first day of the relevant Interest Period in which it is to
be applied, which Officers’ Certificate shall set forth in reasonable detail the
Issuer’s determination of each component of this definition and in the case of
clause (i)(a) identifying in reasonable detail the applicable restriction(s) and
the maximum amount of funds which may be paid after giving effect to such
restriction(s). To the extent the Issuer is required pursuant to the third
preceding paragraph and the definition of Applicable Amount to pay Cash Interest
for all or any portion of the interest due on any Interest Payment Date, the
Issuer shall and shall cause each of its Restricted Subsidiaries to take all
such shareholder, corporate and other actions necessary or appropriate to permit
the making of any such dividends or distributions;

 

  (ii) “Determination Date” shall mean, with respect to each Interest Period,
the fifteenth calendar day immediately prior to the first day of the relevant
Interest Period; and

 

  (iii) “Interest Period” shall mean the period commencing on and including an
Interest Payment Date and ending on and including the day immediately preceding
the next succeeding Interest Payment Date, with the exception that the first
Interest Period shall commence on and include the Issue Date and end on and
include November 1, 2011 (the Interest Payment Date for any Interest Period
shall be the Interest Payment Date occurring on the day immediately following
the last day of such Interest Period).

In the event that the Issuer shall determine to pay PIK Interest (including
Partial PIK Interest) for any Interest Period, then the Issuer shall deliver a
notice to the Trustee following the Determination Date but prior to the first
day of the relevant Interest Period, which notice shall state the total amount
of interest to be paid on such Interest Payment Date and the amount of such
interest to be paid as PIK Interest or Partial PIK Interest, as the case may be.
The Trustee shall promptly deliver a corresponding notice to the Holders.
Interest for the first Interest Period commencing on the Issue Date shall be
payable entirely in cash.

Notwithstanding anything to the contrary, the payment of accrued interest in
connection with any redemption of Notes as described under Section 3.07 of the
Indenture or in connection with any repurchase of Notes as described under
Section 3.09 or 4.14 of the Indenture shall be made solely in cash.

The Issuers will make each interest payment due to the Holders as of the close
of business on the April 15 and October 15 (each such date, a “Regular Record
Date”) immediately preceding each May1 and November 1 of each year (each such
date an “Interest Payment Date”), commencing with November 1, 2011 Interest
Payment Date, even if such Notes are cancelled after such Regular Record

 

A-2-6



--------------------------------------------------------------------------------

Date and on or before such Interest Payment Date, except as provided in
Section 2.12 of the Indenture with respect to defaulted interest. Interest on
the Notes will accrue from the most recent date to which interest has been paid
or, if no interest has been paid, from and including the Issue Date with respect
to the Notes.

Payment of interest may be made by check mailed to the Holders at their
addresses set forth in the register of Holders, provided that payment by wire
transfer of immediately available funds will be required with respect to
principal of and interest, premium, if any, on, all Global Notes and all other
Notes the Holders of which shall have provided wire transfer instructions to the
Issuer or the Paying Agent. Such payment shall be in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts.

3. PAYING AGENT AND REGISTRAR. Initially, The Bank of New York Mellon, the
Trustee under the Indenture, will act as Paying Agent and Registrar. The Issuer
may change any Paying Agent or Registrar without notice to the Holders. The
Issuer or any of its Subsidiaries may act in any such capacity.

4. INDENTURE. The Issuer issued the Notes under an Indenture, dated as of
April 18, 2011 (the “Indenture”), among ARAMARK Holdings Corporation and the
Trustee. This Note is one of a duly authorized issue of notes of the Issuer
designated as its 8.625%/9.375% Senior Notes due 2016. The Issuer shall be
entitled to issue Additional Notes pursuant to Section 2.01 and 4.09 of the
Indenture and PIK Notes pursuant to Section 2.01 of the Indenture. The Notes
issued under the Indenture shall be treated as a single class of securities
under the Indenture, unless otherwise specified in the Indenture. The terms of
the Notes include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”). The Notes are subject to all such terms, and Holders are
referred to the Indenture and such Act for a statement of such terms. To the
extent any provision of this Note conflicts with the express provisions of the
Indenture, the provisions of the Indenture shall govern and be controlling.

5. OPTIONAL REDEMPTION.

(a) Except as described below under clauses 5(b) and 5(c) hereof, the Notes will
not be redeemable at the Issuer’s option before May 1, 2012.

(b) At any time prior to May 1, 2012, the Issuer may redeem all or a part of the
Notes, upon not less than 30 nor more than 60 days’ prior notice, at a
redemption price equal to 100% of the principal amount of the Notes redeemed
plus the Applicable Premium as of, and accrued and unpaid interest to the date
of redemption (the “Redemption Date”), subject to the rights of Holders of Notes
on the relevant Record Date to receive interest due on the relevant Interest
Payment Date.

(c) Prior to May 1, 2012, the Issuer may, at its option, redeem up to 35% of the
sum of the aggregate principal amount of all Notes issued under the Indenture at
a redemption price equal to 108.625% of the aggregate principal amount thereof,
plus accrued and unpaid interest to the applicable Redemption Date, subject to
the right of Holders of Notes on the relevant Record Date to receive interest
due on the relevant Interest Payment Date, with the net cash proceeds of one or
more Equity Offerings of the Issuer or any direct or indirect parent of the
Issuer to the extent such net proceeds are contributed to the Issuer; provided
that at least 50% of the sum of the aggregate principal amount of Notes
originally issued under the Indenture and any Additional Notes that are Notes
issued under the Indenture after the Issue Date remain outstanding immediately
after the occurrence of each such redemption; provided, further, that each such
redemption occurs within 90 days of the date of closing of each such Equity
Offering. Notice of any redemption upon any Equity Offering may be given prior
to the redemption thereof, and any such redemption or notice may, at the
Issuer’s discretion, be subject to one or more conditions precedent, including,
but not limited to, completion of the related Equity Offering.

 

A-2-7



--------------------------------------------------------------------------------

(d) On or after May 1, 2012, the Issuer may redeem the Notes, in whole or in
part, upon not less than 30 nor more than 60 days’ prior notice at the
redemption prices (expressed as percentages of principal amount of the Notes to
be redeemed) set forth below, plus accrued and unpaid interest to the applicable
Redemption Date, subject to the right of Holders of Notes on the relevant Record
Date to receive interest due on the relevant Interest Payment Date, if redeemed
during the twelve-month period beginning on May 1 of each of the years indicated
below:

 

Year

   Percentage  

2012

     102.000 % 

2013

     101.000 % 

2014 and thereafter

     100.000 % 

(e) Any redemption pursuant to this paragraph 5 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 of the Indenture.

6. MANDATORY REDEMPTION. The Issuer shall not be required to make mandatory
redemption or sinking fund payments with respect to the Notes.

7. NOTICE OF REDEMPTION. Subject to Section 3.03 of the Indenture, notice of
redemption will be mailed by first-class mail at least 30 days but not more than
60 days before the redemption date (except that redemption notices may be mailed
more than 60 days prior to a Redemption Date if the notice is issued in
connection with Article 8 or Article 11 of the Indenture) to each Holder whose
Notes are to be redeemed at its registered address. Notes in denominations
larger than $2,000 may be redeemed in part but only in whole multiples of $1,000
in excess of $2,000 (or, if a PIK Payment has been made, in minimum
denominations of $1.00 and any integral multiple of $1.00 in excess thereof in
respect of PIK Notes), unless all of the Notes held by a Holder are to be
redeemed. On and after the Redemption Date interest ceases to accrue on Notes or
portions thereof called for redemption.

8. OFFERS TO REPURCHASE.

(a) Upon the occurrence of a Change of Control, the Issuer shall make an offer
(a “Change of Control Offer”) to each Holder to repurchase all or any part
(equal to $2,000 or an integral multiple of $1,000 in excess thereof (or, if a
PIK Payment has been made, in minimum denominations of $1.00 and any integral
multiple of $1.00 in excess thereof in respect of PIK Notes) of each Holder’s
Notes at a purchase price equal to 101% of the aggregate principal amount
thereof plus accrued and unpaid interest thereon, to the date of purchase (the
“Change of Control Payment”). The Change of Control Offer shall be made in
accordance with Section 4.14 of the Indenture.

(b) Upon the occurrence of Asset Sales, the Issuer may be obligated to make
offers to purchase Notes and redeem Senior Indebtedness of the Issuer with a
portion of the Net Proceeds of such Asset Sales at a redemption price of 100% of
the principal amount thereof plus accrued and unpaid interest to the date of
purchase.

9. DENOMINATIONS, TRANSFER. The Notes are in registered form without coupons in
denominations of $2,000 and integral multiples of $1,000 in excess thereof (or,
if a PIK Payment has been made, in minimum denominations of $1.00 and any
integral multiple of $1.00 in excess thereof in respect of PIK Notes). The
transfer of Notes may be registered and Notes may be exchanged as

 

A-2-8



--------------------------------------------------------------------------------

provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Issuer may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Issuer need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuer need
not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed.

10. PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as its
owner for all purposes.

11. AMENDMENT, SUPPLEMENT AND WAIVER. The Indenture, the Guarantees or the Notes
may be amended or supplemented as provided in the Indenture.

12. DEFAULTS AND REMEDIES. The Events of Default relating to the Notes are
defined in Section 6.01 of the Indenture. If any Event of Default occurs and is
continuing, the Trustee or the Holders of at least 30% in principal amount of
the then outstanding Notes may declare the principal, premium, if any, interest
and any other monetary obligations on all the then outstanding Notes to be due
and payable immediately. Notwithstanding the foregoing, in the case of an Event
of Default arising from certain events of bankruptcy or insolvency, all
outstanding Notes will become due and payable immediately without further action
or notice. Holders may not enforce the Indenture or the Notes except as provided
in the Indenture. Subject to certain limitations, Holders of a majority in
aggregate principal amount of the then outstanding Notes may direct the Trustee
in its exercise of any trust or power. The Trustee may withhold from Holders of
the Notes notice of any continuing Default (except a Default relating to the
payment of principal, premium, if any, or interest) if it determines that
withholding notice is in their interest. The Holders of a majority in aggregate
principal amount of the Notes then outstanding by notice to the Trustee may on
behalf of the Holders of all of the Notes waive any existing Default or and its
consequences under the Indenture except a continuing Default in payment of the
principal of, premium, if any, or interest on, any of the Notes held by a
non-consenting Holder. The Issuer and each Guarantor (to the extent that such
Guarantor is so required under the Trust Indenture Act) is required to deliver
to the Trustee annually a statement regarding compliance with the Indenture, and
the Issuer is required within five (5) Business Days after becoming aware of any
Default, to deliver to the Trustee a statement specifying such Default and what
action the Issuer proposes to take with respect thereto.

13. AUTHENTICATION. This Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose until authenticated by the
manual signature of the Trustee.

14. GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THE INDENTURE AND THE NOTES.

15. CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Issuer has caused CUSIP numbers
to be printed on the Notes and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.

 

A-2-9



--------------------------------------------------------------------------------

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to the Issuer at the following
address:

1101 Market Street

Philadelphia, Pennsylvania 19107

Fax No.: (215) 413-8808

Attention: General Counsel

 

A-2-10



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:  

 

  (Insert assignee’s legal name)

 

(Insert assignee’s Soc. Sec. or tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

and irrevocably appoint  

 

to transfer this Note on the books of the Issuer. The agent may substitute
another to act for him. Date:                          
                                    

Your Signature:

  

 

     (Sign exactly as your name appears on the face of this Note)

Signature Guarantee*:                                          
                                                

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-2-11



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.10 or 4.14 of the Indenture, check the appropriate box below:

[    ] Section 4.10                [    ] Section 4.14

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.10 or Section 4.14 of the Indenture, state the amount you
elect to have purchased:

$                             

 

Date:                                                               

Your Signature:

  

 

     (Sign exactly as your name appears on the face of this Note)

   

Tax Identification No.:

 

 

Signature Guarantee*:                                          
                                                

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-2-12



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The initial outstanding principal amount of this Global Note is $            .
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
or Definitive Note for an interest in this Global Note, have been made:

 

Date of
Exchange   Amount of
decrease
in Principal
Amount     Amount of increase
in Principal
Amount of this
Global Note     Principal Amount
of
this Global Note
following such
decrease or increase     Signature of
authorized  officer
of Trustee or
Custodian                                          

 

* This schedule should be included only if the Note is issued in global form.

 

A-2-13



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

ARAMARK Holdings Corporation

1101 Market Street

Philadelphia, Pennsylvania 19107

Fax No.: [                    ]

Attention: General Counsel

The Bank of New York Mellon

101 Barclay Street, Floor 8W

New York, New York 10286

Fax No.: (212) 815-5704

Attention: Corporate Trust Administration

Re: 8.625%/9.375% Senior Notes due 2016

Reference is hereby made to the Indenture, dated as of April 18, 2011 (the
“Indenture”), among ARAMARK Holdings Corporation and the Trustee. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

                                          (the “Transferor”) owns and proposes
to transfer the Note[s] or interest in such Note[s] specified in Annex A hereto,
in the principal amount of $             in such Note[s] or interests (the
“Transfer”), to                      (the “Transferee”), as further specified in
Annex A hereto. In connection with the Transfer, the Transferor hereby certifies
that:

[CHECK ALL THAT APPLY]

1. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
144A GLOBAL NOTE OR A DEFINITIVE NOTE PURSUANT TO RULE 144A. The Transfer is
being effected pursuant to and in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believes is purchasing the beneficial interest or Definitive Note for
its own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States.

2. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
REGULATION S GLOBAL NOTE OR A DEFINITIVE NOTE PURSUANT TO REGULATION S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United

 

B-1



--------------------------------------------------------------------------------

States, (ii) no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or Rule 904(b) of Regulation S under the Securities
Act (iii) the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act and (iv) if the proposed
transfer is being made prior to the expiration of the Restricted Period, the
transfer is not being made to a U.S. Person or for the account or benefit of a
U.S. Person (other than an Initial Purchaser). Upon consummation of the proposed
transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
Transfer enumerated in the Indenture and the Securities Act.

3. [    ] CHECK AND COMPLETE IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL
INTEREST IN THE DEFINITIVE NOTE PURSUANT TO ANY PROVISION OF THE SECURITIES ACT
OTHER THAN RULE 144A OR REGULATION S. The Transfer is being effected in
compliance with the transfer restrictions applicable to beneficial interests in
Restricted Global Notes and Restricted Definitive Notes and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):

(a) [    ] such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act;

or

(b) [    ] such Transfer is being effected to the Issuer or a subsidiary
thereof;

or

(c) [    ] such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.

 

B-2



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

 

[Insert Name of Transferor]

By:

 

 

  Name:   Title:

Dated:                                     

 

B-3



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

  1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

  (a) [    ] a beneficial interest in the:

 

  (i) [    ] 144A Global Note (CUSIP [03852UAA4] ), or

 

  (ii)

[    ] Regulation S Global Note (CUSIP [U03891AA3] ), or

 

  (b) [    ] a Restricted Definitive Note.

 

  2. After the Transfer the Transferee will hold:

[CHECK ONE]

 

  (a) [    ] a beneficial interest in the:

 

  (i) [    ] 144A Global Note (CUSIP [03852UAA4] ), or

 

  (ii) [    ] Regulation S Global Note (CUSIP [U03891AA3] ), or

 

  (b) [    ] a Restricted Definitive Note, in accordance with the terms of the
Indenture.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

ARAMARK Holdings Corporation

1101 Market Street

Philadelphia, Pennsylvania 19107

Fax No.: [                    ]

Attention: General Counsel

The Bank of New York Mellon

101 Barclay Street, Floor 8W

New York, New York 10286

Fax No.: (212) 815-5704

Attention: Corporate Trust Administration

Re: 8.625%/9.375% Senior Notes due 2016

Reference is hereby made to the Indenture, dated as of April 19, 2011 (the
“Indenture”), among ARAMARK Holdings Corporation and The Bank of New York
Mellon, as trustee. Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

                                          (the “Owner”) owns and proposes to
exchange the Note[s] or interest in such Note[s] specified herein, in the
principal amount of $             in such Note[s] or interests (the “Exchange”).
In connection with the Exchange, the Owner hereby certifies that:

1) EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN RESTRICTED
GLOBAL NOTES FOR RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN
RESTRICTED GLOBAL NOTES

a) [    ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO RESTRICTED DEFINITIVE NOTE. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.

b) [    ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
[    ] 144A Global Note [    ] Regulation S Global Note, with an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer and (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, and in compliance with any applicable blue sky securities laws of any state
of the United States. Upon consummation

 

C-1



--------------------------------------------------------------------------------

of the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer and are dated                     .

 

[Insert Name of Transferor]

By:  

 

  Name:   Title:

Dated:                                     

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS]

Supplemental Indenture (this “Supplemental Indenture”), dated as of
                    , among                      (the “Guaranteeing
Subsidiary”), a subsidiary of ARAMARK Holdings Corporation, a Delaware
corporation (the “Issuer”), and The Bank of New York Mellon, as trustee (the
“Trustee”).

W I T N E S S E T H

WHEREAS, the Issuer has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of April 18, 2011, providing for the
issuance of an unlimited aggregate principal amount of 8.625% / 9.375% Senior
Notes due 2016 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuer’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture (the
“Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:

(1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

(2) Agreement to Guarantee. The Guaranteeing Subsidiary hereby agrees as
follows:

(a) Along with all other Guarantors, to jointly and severally unconditionally
guarantee to each Holder of a Note authenticated and delivered by the Trustee
and to the Trustee and its successors and assigns, irrespective of the validity
and enforceability of the Indenture, the Notes or the obligations of the Issuer
hereunder or thereunder, that:

(i) the principal of, interest and premium, if any, on the Notes will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, if lawful, and all other obligations of the Issuer to the Holders
or the Trustee hereunder or thereunder will be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and

(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise. Failing payment when due of any
amount so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors and the Guaranteeing Subsidiary shall be jointly and severally
obligated to pay the same immediately. This is a guarantee of payment and not a
guarantee of collection.

 

D-1



--------------------------------------------------------------------------------

(b) The obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
of the Notes with respect to any provisions hereof or thereof, the recovery of
any judgment against the Issuer, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.

(c) The following is hereby waived: diligence, presentment, demand of payment,
filing of claims with a court in the event of insolvency or bankruptcy of the
Issuer, any right to require a proceeding first against the Issuer, protest,
notice and all demands whatsoever.

(d) This Guarantee shall not be discharged except by complete performance of the
obligations contained in the Notes, the Indenture and this Supplemental
Indenture, and the Guaranteeing Subsidiary accepts all obligations of a
Guarantor under the Indenture.

(e) If any Holder or the Trustee is required by any court or otherwise to return
to the Issuer, the Guarantors (including the Guaranteeing Subsidiary), or any
custodian, trustee, liquidator or other similar official acting in relation to
either the Issuer or the Guarantors, any amount paid either to the Trustee or
such Holder, this Guarantee, to the extent theretofore discharged, shall be
reinstated in full force and effect.

(f) The Guaranteeing Subsidiary shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.

(g) As between the Guaranteeing Subsidiary, on the one hand, and the Holders and
the Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 of the Indenture for the
purposes of this Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article 6 of the Indenture, such obligations
(whether or not due and payable) shall forthwith become due and payable by the
Guaranteeing Subsidiary for the purpose of this Guarantee.

(h) The Guaranteeing Subsidiary shall have the right to seek contribution from
any non-paying Guarantor so long as the exercise of such right does not impair
the rights of the Holders under this Guarantee.

(i) Pursuant to Section 10.02 of the Indenture, after giving effect to all other
contingent and fixed liabilities that are relevant under any applicable
Bankruptcy or fraudulent conveyance laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under Article 10 of the Indenture, this new Guarantee shall be limited
to the maximum amount permissible such that the obligations of such Guaranteeing
Subsidiary under this Guarantee will not constitute a fraudulent transfer or
conveyance.

(j) This Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuer for liquidation,
reorganization, should the Issuer

 

D-2



--------------------------------------------------------------------------------

become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the Issuer’s
assets, and shall, to the fullest extent permitted by law, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Notes are, pursuant to applicable law, rescinded or reduced
in amount, or must otherwise be restored or returned by any obligee on the Notes
and Guarantee, whether as a “voidable preference,” “fraudulent transfer” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment or any part thereof, is rescinded, reduced, restored or
returned, the Note shall, to the fullest extent permitted by law, be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

(k) In case any provision of this Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(l) This Guarantee shall be a general unsecured senior obligation of such
Guaranteeing Subsidiary, ranking pari passu with any other future Senior
Indebtedness of the Guaranteeing Subsidiary, if any.

(m) Each payment to be made by the Guaranteeing Subsidiary in respect of this
Guarantee shall be made without set-off, counterclaim, reduction or diminution
of any kind or nature.

(3) Execution and Delivery. The Guaranteeing Subsidiary agrees that the
Guarantee shall remain in full force and effect notwithstanding the absence of
the endorsement of any notation of such Guarantee on the Notes.

(4) Merger, Consolidation or Sale of All or Substantially All Assets.

(a) Except as otherwise provided in Section 5.01(c) of the Indenture, the
Guaranteeing Subsidiary may not consolidate or merge with or into or wind up
into (whether or not the Issuer or Guaranteeing Subsidiary is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) (A) the Guaranteeing Subsidiary is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than the
Guaranteeing Subsidiary) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is a corporation,
partnership, limited partnership, limited liability company or trust organized
or existing under the laws of the jurisdiction of organization of the
Guaranteeing Subsidiary, as the case may be, or the laws of the United States,
any state thereof, the District of Columbia, or any territory thereof (the
Guaranteeing Subsidiary or such Person, as the case may be, being herein called
the “Successor Person”);

(B) the Successor Person, if other than the Guaranteeing Subsidiary, expressly
assumes all the obligations of the Guaranteeing Subsidiary under the Indenture
and the Guaranteeing Subsidiary’s related Guarantee pursuant to supplemental
indentures or other documents or instruments in form reasonably satisfactory to
the Trustee;

(C) immediately after such transaction, no Default exists; and

 

D-3



--------------------------------------------------------------------------------

(D) the Issuer shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with the Indenture; or

(ii) the transaction is made in compliance with Section 4.10 of the Indenture;

(b) Subject to certain limitations described in the Indenture, the Successor
Person will succeed to, and be substituted for, the Guaranteeing Subsidiary
under the Indenture and the Guaranteeing Subsidiary’s Guarantee. Notwithstanding
the foregoing, the Guaranteeing Subsidiary may merge into or transfer all or
part of its properties and assets to another Guarantor or the Issuer.

(5) Releases. The Guarantee of the Guaranteeing Subsidiary shall be
automatically and unconditionally released and discharged, and no further action
by the Guaranteeing Subsidiary, the Issuer or the Trustee is required for the
release of the Guaranteeing Subsidiary’s Guarantee, upon:

(1) (A) any sale, exchange or transfer (by merger or otherwise) of the Capital
Stock of the Guaranteeing Subsidiary (including any sale, exchange or transfer),
after which the Guaranteeing Subsidiary is no longer a Restricted Subsidiary or
all or substantially all the assets of the Guaranteeing Subsidiary which sale,
exchange or transfer is made in compliance with the applicable provisions of the
Indenture;

(B) the release or discharge of the guarantee by the Guaranteeing Subsidiary of
the guarantee which resulted in the creation of the Guarantee, except a
discharge or release by or as a result of payment under such guarantee;

(C) the proper designation of the Guaranteeing Subsidiary as an Unrestricted
Subsidiary; or

(D) the Issuer exercising its Legal Defeasance option or Covenant Defeasance
option in accordance with Article 8 of the Indenture or the Issuer’s obligations
under the Indenture being discharged in accordance with the terms of the
Indenture; and

(2) the Guaranteeing Subsidiary delivering to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for in the Indenture relating to such transaction have been
complied with.

(6) No Recourse Against Others. No director, officer, employee, incorporator or
stockholder of the Guaranteeing Subsidiary shall have any liability for any
obligations of the Issuer or the Guarantors (including the Guaranteeing
Subsidiary) under the Notes, any Guarantees, the Indenture or this Supplemental
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting Notes waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

(7) Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(8) Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

 

D-4



--------------------------------------------------------------------------------

(9) Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

(10) The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary.

(11) Subrogation. The Guaranteeing Subsidiary shall be subrogated to all rights
of Holders of Notes against the Issuer in respect of any amounts paid by the
Guaranteeing Subsidiary pursuant to the provisions of Section 2 hereof and
Section 10.01 of the Indenture; provided that, if an Event of Default has
occurred and is continuing, the Guaranteeing Subsidiary shall not be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuer under the
Indenture or the Notes shall have been paid in full.

(12) Benefits Acknowledged. The Guaranteeing Subsidiary’s Guarantee is subject
to the terms and conditions set forth in the Indenture. The Guaranteeing
Subsidiary acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Indenture and this Supplemental
Indenture and that the guarantee and waivers made by it pursuant to this
Guarantee are knowingly made in contemplation of such benefits.

(13) Successors. All agreements of the Guaranteeing Subsidiary in this
Supplemental Indenture shall bind its Successors, except as otherwise provided
in Section 2(k) hereof or elsewhere in this Supplemental Indenture. All
agreements of the Trustee in this Supplemental Indenture shall bind its
successors.

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

[GUARANTEEING SUBSIDIARY] By:  

 

  Name:     Title:   THE BANK OF NEW YORK MELLON, as Trustee By:  

 

  Name:     Title:  

 

D-5